Exhibit 10.1

EXECUTION VERSION

AMENDMENT No. 3, dated as of March 11, 2015 (this “Amendment”), to the Credit
Agreement dated as of January 30, 2012, among SUMMIT MATERIALS, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors party thereto, the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”), Collateral Agent, L/C Issuer
and Swing Line Lender and the other parties thereto (as amended by Amendment
No. 1 dated as of February 5, 2013, as further amended by Amendment No. 2 dated
as of January 16, 2014 and as further amended, restated, modified and
supplemented from time to time, the “Credit Agreement”); capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 10.01 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes including to replace in their entirety the
existing revolving commitments under the Credit Agreement;

WHEREAS, each Lender and each other financial institution listed as a Revolving
Credit Lender on Exhibit B hereto has agreed, by its execution of this
Amendment, to continue to be or become a Revolving Credit Lender immediately
upon the Amendment No. 3 Effective Date, as the case may be, with a Revolving
Credit Commitment in an amount equal to the Revolving Credit Commitment set
forth opposite such Lender or other financial institution’s name on Exhibit B
hereto;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. The Credit Agreement is, effective as of the Amendment
No. 3 Effective Date (as defined below), hereby amended to (i) delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto and (ii) replace
Schedule 1.01A to the Credit Agreement with the revised Schedule 1.01A attached
as Exhibit B hereto.

Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 3 Effective Date (as
defined below), after giving effect to this Amendment, (i) no Default or Event
of Default exists and is continuing and (ii) all representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects on and as of the date hereof, as though made on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date (provided that representations
and warranties that are qualified by materiality are true and correct (after
giving effect to any qualification thereof) in all respects on and as of the
date hereof or as of the specifically referenced earlier date, as the case may
be).

 



--------------------------------------------------------------------------------

Section 3. Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment No. 3 Effective Date”) that the following conditions
have been satisfied:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting (a) the Required Lenders, (b) each Lender
or other financial institution listed on Exhibit B hereto (and, to the extent
not a Lender prior to the date hereof, in its capacity as a Revolving Credit
Lender from and after the Amendment No. 3 Effective Date), (c) the Swing Line
Lender, (d) each L/C Issuer and (e) each Loan Party;

(ii) Fees. The Administrative Agent shall have received all fees required to be
paid, and all expenses required to be paid or reimbursed under Section 10.04(a)
of the Credit Agreement for which invoices have been presented a reasonable
period of time prior to the Amendment No. 3 Effective Date;

(iii) Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion of (i) Simpson Thacher & Bartlett LLP, counsel to the Loan Parties
and (ii) special counsel to the Loan Parties in each of Kansas, Kentucky,
Missouri and Texas, in each case, covering such matters as the Administrative
Agent may reasonably request and otherwise reasonably satisfactory to the
Administrative Agent;

(iv) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 3
Effective Date certifying that (a) all representations and warranties shall be
true and correct in all material respects on and as of the Amendment No. 3
Effective Date (although any representations and warranties which expressly
relate to a given date or period shall be required to be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be), before and after giving effect to this Amendment, as though made
on and as of such date and (b) no Default, shall have occurred and be
continuing;

(v) Closing Certificates. The Administrative Agent shall have received (a) a
copy of the certificate or articles of incorporation or organization, including
all amendments thereto, of each Loan Party, certified, if applicable, as of a
recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority (or
a certification from each Loan Party (other than the Borrower) that there have
been no changes to the certificate or articles of incorporation or organization,
including all amendments thereto, that were delivered to the Administrative
Agent on the Closing Date) and (b) a certificate of a Responsible Officer of
each Loan Party dated the Amendment No. 3 Effective Date and certifying (I) that
attached thereto is a true and complete copy of the by-laws or operating (or
limited liability company) agreement of such Loan Party as in effect on the
Amendment No. 3 Effective Date (or a certification from each Loan Party (other
than the Borrower) that there have been no changes to the by-laws or operating
(or limited liability company) agreement, including all amendments thereto, that
were delivered to the Administrative

 

-2-



--------------------------------------------------------------------------------

Agent on the Closing Date), (II) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, and
(III) as to the incumbency and specimen signature of each officer executing any
Loan Document on behalf of such Loan Party and countersigned by another officer
as to the incumbency and specimen signature of a Responsible Officer executing
the certificate pursuant to clause (b) above;

(vi) Termination of Revolving Credit Commitments. The Administrative Agent shall
have received a notice of termination of the existing Revolving Credit
Commitments in accordance with Section 2.06(a) of the Credit Agreement and the
Administrative Agent shall have received, for the benefit of each Revolving
Credit Lender party to the Credit Agreement immediately prior to the Amendment
No. 3 Effective Date, all principal, accrued interest, commitment fees and
Letter of Credit fees, with respect to such existing Revolving Credit
Commitments and Revolving Credit Loans thereunder;

(vii) IPO Proceeds. An initial public offering of common stock of the Borrower
or its direct or indirect parent company, as the case may be, in an amount not
less than $275,000,000 shall have been consummated on or prior to the date that
is six months after the date of this Amendment;

(viii) Lender Fees. The Borrower shall have paid or cause to be paid to the
Administrative Agent (a) for the account of each Lender that has delivered an
executed counterpart to this Amendment on or prior to 12:00 noon (New York City
time) on Friday March 6, 2015, a consent fee in an amount equal to 0.10% of the
principal amount of such Lender’s Term Loans outstanding at such time and (b) an
upfront fee for the account of each Revolving Credit Lender listed on Exhibit B
hereto equal to 1.50% of its Revolving Credit Commitment set forth opposite its
name on Schedule B hereto; and

(ix) Real Estate Matters. The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each improved Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Loan Party relating thereto) and,
with respect to any Mortgaged Property on which any “building” (as defined in
the Flood Insurance Laws) is located in a special flood hazard area, evidence of
flood insurance as and to the extent required under Section 6.07(c) of the
Credit Agreement.

Immediately upon the Amendment No. 3 Effective Date (x) each Revolving Credit
Lender whose Revolving Credit Commitment is terminated in the manner described
in clause (vi) above and is not continuing to be a Revolving Credit Lender
immediately after the Amendment No. 3 Effective Date shall cease to be a
Revolving Credit Lender hereunder and, upon receipt by such Revolving Credit
Lender of all amounts to be paid as described in such clause (vi), all rights
and obligations of such Revolving Credit Lender under the Credit Agreement shall
terminate (other than any thereof that by their terms survive termination or
expiration of such Revolving Credit Commitments or pursuant to the terms of the
Credit Agreement) and (y) the Lenders and other financial institutions listed on
Exhibit B hereto shall be Revolving Credit Lenders for all purposes of the
Credit Agreement from and after the Amendment No. 3 Effective Date with the
respective Revolving Credit Commitments set forth opposite their names on
Exhibit B hereto.

Section 4. Post-Closing Covenant. Within 60 days after the Amendment No. 3
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Loan Parties will take any actions deemed reasonably
advisable (including based on the advice of counsel (which may be counsel to a
Loan Party)) by the Administrative Agent or Collateral Agent due to this
Amendment to preserve or continue the perfection of liens and security interests
granted prior to the date hereof securing the Obligations, including without
limitation

 

-3-



--------------------------------------------------------------------------------

any amendments to real property mortgages, date-down or modification
endorsements to the title policies insuring such mortgages (to the extent
available in the applicable jurisdictions at commercially reasonable rates)
and/or title searches, and opinions of counsel with respect thereto.

Section 5. FATCA Non-grandfathering. Solely for purposes of determining
withholding taxes imposed under FATCA, from and after the Amendment No. 3
Effective Date, the Borrower and the Administrative Agent agree to treat (and
the Lenders hereby authorize the Administrative Agent to treat) any Loan
Document, any Term Loan and any Loan made under any Revolving Credit Commitment
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation
Section 1.1471-2(b)(2)(i).

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 7. Applicable Law.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND
BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY OTHER
DOCUMENT RELATED HERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

Section 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

-4-



--------------------------------------------------------------------------------

Section 9. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted by it pursuant to the Collateral Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Amendment No. 3 Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby.

Section 10. WAIVER OF RIGHT TO TRIAL BY JURY.

THE PARTIES HERETO EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AMENDMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTER-CLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AMENDMENT OR ANY PROVISION HEREOF.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SUMMIT MATERIALS, LLC By:

/s/ Anne L. Benedict

Name: Anne L. Benedict Title: Chief Legal Officer and Secretary SUMMIT MATERIALS
INTERMEDIATE HOLDINGS, LLC By:

/s/ Michael Brady

Name: Michael Brady Title: Vice President

AUSTIN MATERIALS, LLC

CONTINENTAL CEMENT COMPANY, L.L.C.

KILGORE COMPANIES, LLC

RK HALL, LLC

SUMMIT MATERIALS CORPORATIONS I, INC.

SUMMIT MATERIALS HOLDINGS II, LLC

ALLEYTON RESOURCE COMPANY, LLC

ALLEYTON SERVICES COMPANY, LLC

SUMMIT MATERIALS INTERNATIONAL, LLC

HINKLE CONTRACTING COMPANY, LLC

BOURBON LIMESTONE COMPANY

HAMM, INC.

N.R. HAMM CONTRACTOR, LLC

N.R. HAMM QUARRY, LLC

CORNEJO & SONS, L.L.C.

CONCRETE SUPPLY OF TOPEKA, INC.

PENNY’S CONCRETE AND READY MIX, L.L.C.

B&B RESOURCES, INC.

CON-AGG OF MO, L.L.C.

TROY VINES, INCORPORATED

SCS MATERIALS, LLC

INDUSTRIAL ASPHALT, LLC

COLORADO COUNTY SAND & GRAVEL CO., L.L.C.

ELAM CONSTRUCTION, INC.

BUCKHORN MATERIALS, LLC

By:

/s/ Anne L. Benedict

Name: Anne L. Benedict Title: Secretary

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

By:

/s/ Darleen R. Parmelee

Name: Darleen R. Parmelee Title: Vice President BANK OF AMERICA, N.A.,

as L/C Issuer, Swingline Lender and a Lender

By:

/s/ Ryan Epstein

Name: Ryan Epstein Title: Director

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

[FORM OF LENDER SIGNATURE PAGE; LENDER SIGNATURE PAGES ON FILE WITH THE
ADMINISTRATIVE AGENT]

 

SIGNATURE PAGE TO AMENDMENT NO. 3 TO THE CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SUMMIT MATERIALS, LLC, THE LENDERS PARTY THERETO AND
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

 

, as a Lender (type name of legal entity) By:

 

Name: Title: If a second signature is necessary: By:

 

Name: Title:

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

CONFORMED CONVENIENCE COPY TO INCORPORATETO AMENDMENT NO. 23

 

 

CREDIT AGREEMENT

Dated as of January 30, 2012,

as amended on February 5, 2013

as further amended on January 16, 2014

as further amended on March 11, 2015

among

SUMMIT MATERIALS, LLC,

as the Borrower,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

BANK OF AMERICA, N.A.,

as Administrative and Collateral Agent,

BANK OF AMERICA, N.A.,

as L/C Issuer and Swing Line Lender,

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,

CITIGROUP GLOBAL MARKETS INC.,

as Syndication Agent,

and

BARCLAYS BANK PLC

and

REGIONS BANK,

as Co-Documentation Agents

 

 

BANK OF AMERICA, N.A.,

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

UBS SECURITIES LLC,

BARCLAYS CAPITAL,

CREDIT SUISSE SECURITIES (USA) LLC

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunners

BANK OF AMERICA, N.A.,

as Sole Lead Arranger for Amendment No. 1 and Amendment No. 3

and Sole Bookrunner for Amendment No. 3

and

BANK OF AMERICA, N.A.

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Bookrunners for Amendment No. 1

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions and Accounting Terms   

Section 1.01.

  Defined Terms      1   

Section 1.02.

  Other Interpretive Provisions      4345   

Section 1.03.

  Accounting Terms      4345   

Section 1.04.

  Rounding      4346   

Section 1.05.

  References to Agreements, Laws, Etc      4446   

Section 1.06.

  Times of Day      4446   

Section 1.07.

  Timing of Payment of Performance      4446   

Section 1.08.

  Pro Forma Calculations      4445   

Section 1.09.

  Letter of Credit Amounts      4547   

Section 1.10.

  Cumulative Credit Transactions      4547    ARTICLE II    The Commitments and
Credit Extensions   

Section 2.01.

  The Loans      4648   

Section 2.02.

  Borrowings, Conversions and Continuations of Loans      4647   

Section 2.03.

  Letters of Credit      4749   

Section 2.04.

  Swing Line Loans      5557   

Section 2.05.

  Prepayments      5759   

Section 2.06.

  Termination or Reduction of Commitments      6062   

Section 2.07.

  Repayment of Loans      6162   

Section 2.08.

  Interest      6162   

Section 2.09.

  Fees      6163   

Section 2.10.

  Computation of Interest and Fees      6263   

Section 2.11.

  Evidence of Indebtedness      6264   

Section 2.12.

  Payments Generally      6365   

Section 2.13.

  Sharing of Payments      6466   

Section 2.14.

  Incremental Credit Extensions      6567   

Section 2.15.

  Defaulting Lender      6668   

Section 2.16.

  Refinancing Amendments      6869   

Section 2.17.

  Extension of Term Loans; Extension of Revolving Credit Loans      6870   
ARTICLE III    Taxes, Increased Costs Protection and Illegality   

Section 3.01.

  Taxes      7173   

Section 3.02.

  Illegality      7375   

Section 3.03.

  Inability to Determine Rates      7476    Section 3.04.  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     7476   

Section 3.05.

  Funding Losses      7577   

Section 3.06.

  Matters Applicable to All Requests for Compensation      7577   

Section 3.07.

  Replacement of Lenders Under Certain Circumstances      7678   

Section 3.08.

  Survival      7779    ARTICLE IV    Conditions Precedent to Credit Extensions
  

 

i



--------------------------------------------------------------------------------

         Page   Section 4.01.   All Credit Events After the Closing Date     
7779    Section 4.02.   First Credit Event      7880     

ARTICLE V

Representations and Warranties

   Section 5.01.   Existence, Qualification and Power; Compliance with Laws     
8081    Section 5.02.   Authorization; No Contravention      8082    Section
5.03.   Governmental Authorization; Other Consents      8082    Section 5.04.  
Binding Effect      8082    Section 5.05.   Financial Statements; No Material
Adverse Effect      8182    Section 5.06.   Litigation      8183    Section
5.07.   No Default      8183    Section 5.08.   Ownership of Property; Liens   
  8183    Section 5.09.   Environmental Matters      8283    Section 5.10.  
Taxes      8284    Section 5.11.   ERISA Compliance      8284    Section 5.12.  
Subsidiaries; Equity Interests      8384    Section 5.13.   Margin Regulations;
Investment Company Act      8385    Section 5.14.   Disclosure      8385   
Section 5.15.   Labor Matters      8385    Section 5.16.   Intellectual
Property; Licenses, Etc      8385    Section 5.17.   Solvency      8486   
Section 5.18.   Security Documents      8486    Section 5.19.   Senior Debt     
8586   

ARTICLE VI

Affirmative Covenants

  

  

Section 6.01.   Financial Statements      8587    Section 6.02.   Certificates;
Other Information      8789    Section 6.03.   Notices      8890    Section
6.04.   Payment of Obligations      8890    Section 6.05.   Preservation of
Existence, Etc      8890    Section 6.06.   Maintenance of Properties      8991
   Section 6.07.   Maintenance of Insurance      8991    Section 6.08.  
Compliance with Laws      8991    Section 6.09.   Books and Records      8991   
Section 6.10.   Inspection Rights      8992    Section 6.11.   Additional
Collateral; Additional Guarantors      9092    Section 6.12.   Compliance with
Environmental Laws      9193    Section 6.13.   Further Assurances and
Post-Closing Conditions      9294    Section 6.14.   Maintenance of Ratings     
9295   

ARTICLE VII

Negative Covenants

  

  

Section 7.01.   Liens      9395    Section 7.02.   Investments      9698   
Section 7.03.   Indebtedness      98100    Section 7.04.   Fundamental Changes
     100102    Section 7.05.   Dispositions      101103    Section 7.06.  
Restricted Payments      103105    Section 7.07.   Change in Nature of Business
     106108    Section 7.08.   Transactions with Affiliates      106108   

 

ii



--------------------------------------------------------------------------------

    Page  

Section 7.09.

Burdensome Agreements   106109   

Section 7.10.

Use of Proceeds   107109   

Section 7.11.

Financial Covenants   107110   

Section 7.12.

Accounting Changes   108110   

Section 7.13.

Prepayments, Etc. of Indebtedness   108110   

Section 7.14.

Permitted Activities   108111    ARTICLE VIII    Events of Default and Remedies
  

Section 8.01.

Events of Default   109111   

Section 8.02.

Remedies upon Event of Default   111113   

Section 8.03.

Exclusion of Immaterial Subsidiaries   111113   

Section 8.04.

Application of Funds   111113   

Section 8.05.

Borrower’s Right to Cure   112114   

ARTICLE IX

Administrative Agent and Other Agents

  

  

Section 9.01.

Appointment and Authorization of Agents   113115   

Section 9.02.

Delegation of Duties   114116   

Section 9.03.

Liability of Agents   114116   

Section 9.04.

Reliance by Agents   114116   

Section 9.05.

Notice of Default   115117   

Section 9.06.

Credit Decision; Disclosure of Information by Agents   115117   

Section 9.07.

Indemnification of Agents   115117   

Section 9.08.

Agents in Their Individual Capacities   116118   

Section 9.09.

Successor Agents   116118   

Section 9.10.

Administrative Agent May File Proofs of Claim   117119   

Section 9.11.

Collateral and Guaranty Matters   117119   

Section 9.12.

Other Agents; Arrangers and Managers   118120   

Section 9.13.

Appointment of Supplemental Agents   119121   

Section 9.14.

Withholding Tax Indemnity   119121   

ARTICLE X

Miscellaneous

  

  

Section 10.01.

Amendments, Etc   120122   

Section 10.02.

Notices and Other Communications; Facsimile Copies   122124   

Section 10.03.

No Waiver; Cumulative Remedies   123125   

Section 10.04.

Attorney Costs and Expenses   124126   

Section 10.05.

Indemnification by the Borrower   124126   

Section 10.06.

Payments Set Aside   125127   

Section 10.07.

Successors and Assigns   125127   

Section 10.08.

Confidentiality   131133   

Section 10.09.

Setoff   131133   

Section 10.10.

Interest Rate Limitation   132134   

Section 10.11.

Counterparts   132134   

Section 10.12.

Integration; Termination   132134   

Section 10.13.

Survival of Representations and Warranties   132134   

Section 10.14.

Severability   133135   

Section 10.15.

GOVERNING LAW   133135   

Section 10.16.

WAIVER OF RIGHT TO TRIAL BY JURY   133135   

Section 10.17.

Binding Effect   133135   

Section 10.18.

USA Patriot Act   134136   

Section 10.19.

No Advisory or Fiduciary Responsibility   134136   

Section 10.20.

Electronic Execution of Assignments and Certain Other Documents   136   

 

iii



--------------------------------------------------------------------------------

         Page  

ARTICLE XI

Guarantee

  

  

Section 11.01.   The Guarantee      134137    Section 11.02.   Obligations
Unconditional      135137    Section 11.03.   Reinstatement      136138   
Section 11.04.   Subrogation; Subordination      136138    Section 11.05.  
Remedies      136138    Section 11.06.   Instrument for the Payment of Money   
  136139    Section 11.07.   Continuing Guarantee      136139    Section 11.08.
  General Limitation on Guarantee Obligations      136139    Section 11.09.  
Release of Guarantors      137139    Section 11.10.   Right of Contribution     
137139   

 

SCHEDULES

1.01A

   Commitments

1.01B

   Existing Letters of Credit

4.02(c)

   Local Counsel Opinions

5.05

   Certain Liabilities

5.08

   Ownership of Property

5.09(a)

   Environmental Matters

5.12

   Subsidiaries and Other Equity Investments

7.01(b)

   Existing Liens

7.02(f)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.05(k)

   Dispositions

7.08

   Transactions with Affiliates

7.09

   Certain Contractual Obligations

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

A

  

Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

C-3

   Swing Line Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Security Agreement

G

   Intercompany Note

H

   Holdings Pledge Agreement

I

   United States Tax Compliance Certificates

J

   Mortgage

K

   First Lien Intercreditor Agreement

L

   Affiliated Lender Assignment and Assumption

M

   Affiliated Lender Notice

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of January 30, 2012, among SUMMIT
MATERIALS, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors party hereto from time to time, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., as L/C Issuer and Swing Line Lender, Citigroup Global Markets
Inc., as Syndication Agent, and BARCLAYS BANK PLC and REGIONS BANK, as
Co-Documentation Agents.

PRELIMINARY STATEMENTS

The Borrower, Holdings, certain of the Lenders and Citibank, N.A., as
administrative agent for such lenders, are parties to the Existing Credit
Agreement pursuant to which certain term loan, revolving credit and letter of
credit facilities have been made available to the Borrower.

The proceeds of the term loan borrowings hereunder together with the proceeds of
the Senior Notes (as defined below) will be used (i) to repay in full the term
loans of Summit Materials Companies I, LLC under the Existing Credit Agreement,
(ii) to repay and terminate the revolving credit loans and commitments under the
Existing Credit Agreement, as the case may be, and (iii) to repay the existing
Indebtedness of Continental Cement Company, L.L.C., in each such case,
simultaneously herewith.

In furtherance of the foregoing, the Borrower has requested that the Lenders
extend credit to the Borrower in the form of (i) Original Term Loans in an
initial aggregate amount of $400,000,000 and (ii) Revolving Credit Commitments
in an initial aggregate amount of $150,000,000. The Revolving Credit Facility
may include one or more Swing Line Loans and one or more Letters of Credit from
time to time.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01. Defined Terms.

As used in this Agreement (including in the preliminary statements hereto), the
following terms shall have the meanings set forth below:

“Additional Lender” has the meaning set forth in Section 2.14(a).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Refinancing Term Loans
pursuant to a Refinancing Amendment in accordance with Section 2.16, provided
that each Additional Refinancing Lender shall be subject to the approval of
(i) the Administrative Agent, such approval not to be unreasonably withheld or
delayed, to the extent such consent would be required for an assignment to such
Person pursuant to Section 10.07.

“Additional Term B Commitment” means, with respect to the Additional Term B
Lender, its commitment to make a Term B Loan on the Amendment No. 1 Effective
Date in an amount equal to $422,000,000 minus the aggregate principal amount of
the Converted Term B Loans of all Lenders.

“Additional Term B Joinder Agreement” means the joinder agreement, dated the
Amendment No. 1 Effective Date, by and among the Borrower, the Administrative
Agent and the Additional Term B Lender.

“Additional Term B Lender” means the Person identified as such in the Additional
Term B Joinder Agreement.

 



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor
(including portfolio companies of the Sponsor) (other than Holdings, the
Borrower or any of its Subsidiaries and other than any Debt Fund Affiliate) or a
Non-Debt Fund Affiliate of the Sponsor at such time.

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(k)(iv).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Co-Documentation Agents, the Supplemental Agents (if
any), the Arrangers, the Joint Bookrunners, the Amendment No. 1 Arranger and,
the Amendment No. 1 Joint Bookrunners, the Amendment No. 3 Arranger and the
Amendment No. 3 Bookrunner.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended by Amendment No. 1 and as
the same may be further amended, supplemented or otherwise modified from time to
time.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
February 5, 2013, by and among the Borrower, the other Loan Parties, the
Administrative Agent, the Lenders party thereto and the other parties thereto.

“Amendment No. 1 Arranger” means Bank of America, N.A. in its capacity as Sole
Lead Arranger for Amendment No. 1.

“Amendment No. 1 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.

“Amendment No. 1 Effective Date” means February 5, 2013.

“Amendment No. 1 Joint Bookrunners” means Bank of America, N.A. and Citigroup
Global Markets Inc. in their capacities as Joint Bookrunners for Amendment
No. 1.

“Amendment No. 2 Effective Date” means January 16, 2014.

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of March 11,
2015, by and among the Borrower, the other Loan Parties, the Administrative
Agent, the Lenders party thereto and the other parties thereto.

 

-2-



--------------------------------------------------------------------------------

“Amendment No. 3 Arranger” means Bank of America, N.A. in its capacity as Sole
Lead Arranger for Amendment No. 3.

“Amendment No. 3 Bookrunner” means Bank of America, N.A., in its capacity as
Sole Bookrunner for Amendment No. 3.

“Amendment No. 3 Effective Date” means the first date on which the conditions
set forth in Section 3 of Amendment No. 3 have been satisfied.

“Applicable ECF Percentage” means, for any fiscal year, (a) 50% if the
Consolidated First Lien Net Leverage Ratio as of the last day of the applicable
Excess Cash Flow Period is greater than 2.50:1.00, (b) 25% if the Consolidated
First Lien Net Leverage Ratio as of the last day of the applicable Excess Cash
Flow Period is greater than 1.75:1.00 and less than or equal to 2.50 to 1.00 and
(c) 0% if the Consolidated First Lien Net Leverage Ratio as of the last day of
the applicable Excess Cash Flow Period is less than or equal to 1.75:1.00.

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Term B Loans, (i) for Eurocurrency Rate Loans, 3.75% and
(ii) for Base Rate Loans, 2.75%.

(b) with respect to Revolving Credit Loans, commitment fees on the unused
Revolving Credit Commitments and Letter of Credit fees, (i) until delivery of
financial statements for the first full fiscal quarter ending after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans and Letter of
Credit fees, 4.50%, (B) for Base Rate Loans, 3.50% and (C) for commitment fees,
0.50% and (ii) thereafter, the following percentages per annum, based upon the
Consolidated First Lien Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

 

Pricing

Level

   Consolidated First
Lien Net Leverage
Ratio      Eurocurrency Rate
and Letter of Credit Fees     Base Rate     Commitment Fee
Rate  

1

     >2.50:1         4.503.50 %      3.502.50 %      0.50 % 

2

     £2.50:1         4.253.25 %      3.252.25 %      0.50 % 

; provided that from and after the Tranche A Revolving Credit Commitment
Effective Date, the Applicable Rate for Loans and Letter of Credit fees with
respect to the Tranche A Revolving Credit Commitments shall be reduced by 100
basis points from the Applicable Rate otherwise determined above.

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent or the Required Lenders, “Pricing Level 1” (immediately
above) shall apply (x) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

In the event that any financial statements under Section 6.01 or a Compliance
Certificate is shown to be inaccurate at any time that this Agreement is in
effect and any Loans or Commitments are outstanding hereunder when such
inaccuracy is discovered or within 91 days after the date on which all Loans
have been repaid and all Commitments have been terminated, and such inaccuracy,
if corrected, would have led to a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the

 

-3-



--------------------------------------------------------------------------------

Borrower shall promptly (and in no event later than five (5) Business Days
thereafter) deliver to the Administrative Agent a correct Compliance Certificate
for such Applicable Period, (ii) the Applicable Rate shall be determined by
reference to the corrected Compliance Certificate (but in no event shall the
Lenders owe any amounts to the Borrower), and (iii) the Borrower shall pay to
the Administrative Agent promptly upon demand (and in no event later than five
(5) Business Days after demand) any additional interest owing as a result of
such increased Applicable Rate for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with the terms
hereof. Notwithstanding anything to the contrary in this Agreement, any
additional interest hereunder shall not be due and payable until demand is made
for such payment pursuant to clause (iii) above and accordingly, any nonpayment
of such interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the Default Rate), at any time
prior to the date that is five (5) Business Days following such demand.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

“Approved Fund” means any Fund that is administered, advised or managed by a
Lender or an Affiliate of the entity that administers, advises or manages any
Fund that is a Lender.

“Arrangers” means Bank of America, N.A. and Citigroup Global Markets Inc.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E hereto or such other form as may be approved by the
Administrative Agent.

“Assumed Tax Rate” means the highest effective marginal combined rate of U.S.
federal, state and local income taxes (including, without limitation, taxes
imposed under Sections 1401 or 1411 of the Code) for a taxable year prescribed
for an individual or corporate resident in New York, New York (taking into
account the deductibility of state and local income taxes for U.S. federal
income tax purposes); provided, however, that for any taxable period beginning
after the Trigger Date, the “Assumed Tax Rate” means the highest effective
marginal combined rate of U.S. federal, state and local income taxes for a
taxable year prescribed for a corporate resident in New York, New York (taking
into account the deductibility of state and local income taxes for U.S. federal
income tax purposes).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets and
the related audited consolidated statements of operations and of cash flows for
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors and assigns.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus  1⁄2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of

 

-4-



--------------------------------------------------------------------------------

America as its “prime rate” and (c) the Eurocurrency Rate plus 1.00%; provided
that in no event shall the Base Rate be less than 2.25% per annum with respect
to the Term B Loans. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blackstone Limited Partner” means the entities listed on the signature pages of
the Partnership Agreement under the heading Blackstone Limited Partners and
their respective successors and assigns.

“Borrower” has the meaning set forth in the preamble hereto.

“Borrower Materials” has the meaning set forth in Section 6.01.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of the state of New York
or, or are in fact closed in, the state where the Administrative Agent’s Office
is located and if such day relates to any Eurocurrency Rate Loan, means any such
day on which dealings in deposits are conducted by and between banks in the
London interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate, without
duplication, of (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and its Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as additions during
such period to property, plant or equipment and other deferred charges included
in Capital Expenditures reflected in the consolidated balance sheet of the
Borrower and its Subsidiaries, (b) the value of all assets under Capitalized
Leases incurred by the Borrower and its Subsidiaries during such period (other
than as a result of purchase accounting) and (c) Capitalized Software
Expenditures; provided that the term “Capital Expenditures” shall not include
(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment solely to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) the purchase of plant, property or
equipment or software to the extent financed with the proceeds of Dispositions
outside the ordinary course of business that are not required to be applied to
prepay Term Loans pursuant to Section 2.05(b), (iv) expenditures that are
accounted for as capital expenditures by the Borrower or any Subsidiary and that
actually are paid for by a Person other than the Borrower or any Subsidiary and
for which neither the Borrower nor any Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period),
(v) expenditures that constitute any part of expenses of any Capitalized Lease,
(vi) expenditures that constitute Permitted Acquisitions, (vii) any capitalized
interest expense reflected as additions to property, plant or equipment in the
consolidated balance sheet of the Borrower and the Subsidiaries or (viii) any
non-cash compensation or other non-cash costs reflected as additions to
property, plant or equipment in the consolidated balance sheet of the Borrower
and its Subsidiaries.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet (excluding
the notes thereto) in accordance with GAAP; provided that for purposes of
calculations made pursuant to the terms of this Agreement, GAAP will be deemed
to treat leases in a manner consistent with its current treatment under
generally accepted accounting principles as of the Closing Date, notwithstanding
any modifications or interpretive changes thereto that may occur thereafter.

 

-5-



--------------------------------------------------------------------------------

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Borrower and its Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary:

(a) Dollars;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clause (i) or (ii) being an “Approved Bank”), in each case with
maturities not exceeding 24 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in structured financing transactions) rated A-2 (or
the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 24
months from the date of acquisition thereof;

(e) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(f) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States, in which such Person shall have
a perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations;

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

 

-6-



--------------------------------------------------------------------------------

(h) Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) euros or any other foreign currency comparable in credit quality and tenor
to those referred to above and instruments equivalent to those referred to in
clauses (a) through (h) above denominated in euros or any other foreign currency
comparable in credit quality and tenor to those referred to above, in each case,
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States in the ordinary course of business of the
Borrower and its Subsidiaries;

(j) Investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs which are
registered under the Investment Company Act of 1940 or which are administered by
financial institutions having capital of at least $250,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
Investments are of the character, quality and maturity described in clauses
(a) through (h) of this definition; and

(k) investment funds investing at least 95% of their assets in securities of the
types (including as to credit quality and maturity) described in clauses
(a) through (j) above.

“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary to any Lender or any Affiliate of a Lender (or Person that was a
Lender or an Affiliate of a Lender at the time such arrangement was entered
into) (a “Cash Management Bank”) in respect of any overdraft and related
liabilities arising from treasury, depository, credit card, debit card and cash
management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

“Change of Control” shall be deemed to occur if:

(a) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, in the aggregate
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings;

(b) at any time after a Qualified IPO, (i) any person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date), other than any combination of the Investors or any “group”
including any Permitted Holders (provided that, in the case of any such “group,”
the Permitted Holders hold a majority of all voting interest in Holdings’ Equity
Interests held by all members of such “group”), shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests or (ii) during each period of
twelve consecutive months, the board of directors of Holdings shall not consist
of a majority of the Continuing Directors;

(c) a “change of control” (or similar event) shall occur under the Senior Notes,
the Senior Unsecured Notes or any Junior Financing, in each case, with an
aggregate principal amount in excess of the Threshold Amount or any Permitted
Refinancing Indebtedness in respect of any of the foregoing with an aggregate
principal amount in excess of the Threshold Amount; or

(d) Holdings shall cease to own 100% of the Equity Interests of the Borrower.

 

-7-



--------------------------------------------------------------------------------

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Revolving Commitment Increases, Other
Revolving Credit Commitments, Term Commitments, Other Term Loan Commitments or
Refinancing Term Commitments of a given Refinancing Series and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Revolving Credit Loans
under Extended Revolving Credit Commitments of a given Extension Series,
Revolving Credit Loans under Other Revolving Credit Commitments, Original Term
Loans, Term B Loans, Incremental Term Loans, Other Term Loans, Refinancing Term
Loans of a given Refinancing Series or Extended Term Loans of a given Extension
Series. Revolving Credit Commitments, Other Term Loan Commitments, Other
Revolving Credit Commitments, Extended Revolving Credit Commitments, Term
Commitments (and in each case, the Loans made pursuant to such Commitments) that
have different terms and conditions shall be construed to be in different
Classes. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 4.02.

“Co-Documentation Agents” means Barclays Bank PLC and Regions Bank, as
co-documentation agents under this Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged or in which a Lien is granted pursuant to any
Collateral Document, including, without limitation, the Mortgaged Property.

“Collateral Agent” means Bank of America, in its capacity as collateral agent or
pledgee in its own name under any of the Loan Documents, or any successor
collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document to the
extent required to be delivered on the Closing Date pursuant to Section 4.02(e),
subject to the limitations and exceptions of this Agreement, duly executed by
each Loan Party party thereto;

(b) the Obligations shall have been secured by a first-priority security
interest in (i) all the Equity Interests of the Borrower and (ii) all Equity
Interests of each Subsidiary of the Borrower that is not an Excluded Subsidiary
directly owned by any Loan Party, in each case, subject to exceptions and
limitations otherwise set forth in this Agreement and the Collateral Documents
(to the extent appropriate in the applicable jurisdiction); provided that
notwithstanding anything to the contrary herein, the security interest in the
Equity Interests of Continental Cement Company, L.L.C. shall be limited to the
units owned by Summit Materials Holdings II, LLC;

(c) the Obligations shall have been secured by a perfected security interest in,
and Mortgages on, substantially all tangible and intangible assets of the
Borrower and each Subsidiary Guarantor (including Equity Interests and
intercompany debt, accounts, inventory, equipment, investment property, contract
rights, intellectual property in the United States, other general intangibles,
Material Real Property and proceeds of the foregoing), in each case, subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents (to the extent appropriate in the applicable jurisdiction);

(d) subject to limitations and exceptions of this Agreement (for the avoidance
of doubt, including the limitations and exceptions set forth in the proviso of
Section 4.02(e)) and the Collateral Documents, to the extent a security interest
in and Mortgages on any Material Real Property is required pursuant to clause
(c) above or Section 6.11 or 6.13 (each, a “Mortgaged Property”), the
Administrative

 

-8-



--------------------------------------------------------------------------------

Agent shall have received (i) counterparts of a Mortgage with respect to such
Mortgaged Property duly executed and delivered by the record owner of such
property in form suitable for filing or recording in all filing or recording
offices that the Administrative Agent may reasonably deem necessary or desirable
in order to create a valid and subsisting perfected first-priority Lien (subject
only to Liens described in clause (ii) below) on the property and/or rights
described therein in favor of the Collateral Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes and fees have
been paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (it being understood that if a mortgage tax will be owed on
the entire amount of the indebtedness evidenced hereby, then the amount secured
by the Mortgage shall be limited to 100% of the fair market value of the
property at the time the Mortgage is entered into if such limitation results in
such mortgage tax being calculated based upon such fair market value),
(ii) fully paid policies of title insurance (or marked-up title insurance
commitments having the effect of policies of title insurance) on the Mortgaged
Property naming the Collateral Agent as the insured for its benefit and that of
the Secured Parties and their respective successors and assigns (the “Mortgage
Policies”) issued by a nationally recognized title insurance company reasonably
acceptable to the Administrative Agent in form and substance and in an amount
reasonably acceptable to the Administrative Agent (not to exceed 100% of the
fair market value of the real properties covered thereby), insuring the
Mortgages to be valid subsisting first-priority Liens on the property described
therein, free and clear of all Liens other than Liens permitted pursuant to
Section 7.01 and other Liens reasonably acceptable to the Administrative Agent,
each of which shall (A) to the extent reasonably necessary, include such
reinsurance arrangements (with provisions for direct access, if reasonably
necessary) as shall be reasonably acceptable to the Collateral Agent,
(B) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
(C) have been supplemented by such endorsements (or where such endorsements are
not available after the applicable Loan Party has used commercially reasonable
efforts to obtain the same, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving
credit, doing business, non-imputation, public road access, variable rate,
environmental lien, subdivision, mortgage recording tax, separate tax lot and
so-called comprehensive coverage over covenants and restrictions; provided,
however, that the applicable Loan Party shall not be obligated to obtain a
“creditor’s rights” endorsement); provided, further, that the Borrower shall use
commercially reasonable efforts (provided such commercially reasonable efforts
shall not require Borrower to incur any material additional costs or
liabilities) to cause the title company to (A) remove any survey exceptions from
the Mortgage Policies and (B) deliver such endorsements to the Mortgage Policies
as would typically require the delivery of a survey (including, without
limitation, access to public road, access via easement, location, contiguity,
address, and encroachment endorsements) notwithstanding that no surveys have
been delivered with respect to such Mortgaged Properties, (iii) legal opinions,
addressed to the Administrative Agent, the Collateral Agent and the other
Secured Parties, reasonably acceptable to the Administrative Agent and the
Collateral Agent as to such matters as the Administrative Agent and the
Collateral Agent may reasonably request, and (iv) a completed “Life of Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property on which any “building” (as defined in the
Flood Insurance Laws) is located, duly executed and acknowledged by the
appropriate Loan Parties together with evidence of flood insurance as and to the
extent required under Section 6.07(c) hereof; and

(e) after the Closing Date, each Subsidiary of the Borrower that is not an
Excluded Subsidiary shall become a Guarantor and signatory to this Agreement
pursuant to a joinder agreement in accordance with Section 6.11 and a party to
the applicable Collateral Documents in accordance with Section 6.11.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, or the obtaining of title insurance or taking other actions with
respect to, (i) (x) any fee owned real property other than Material Real
Properties or (y) any leasehold rights or interests in real property (including
landlord waivers, estoppels and collateral access letters), (ii) motor vehicles
and other assets subject to certificates of title, letters of credit with a face

 

-9-



--------------------------------------------------------------------------------

value of less than $5,000,000 and commercial tort claims where the amount of
damages claimed by the applicable Loan Party is less than $5,000,000 except to
the extent that perfection may be achieved by the filing of financing
statements, (iii) any particular asset, if the pledge thereof or the security
interest therein is prohibited by Law other than to the extent such prohibition
is expressly deemed ineffective under the Uniform Commercial Code or other
applicable Law notwithstanding such prohibition, (iv) Margin Stock and, solely
to the extent prohibited by the Organization Documents or any shareholders
agreement with shareholders that are Excluded Subsidiaries of the Borrower,
Equity Interests in any Person other than Subsidiaries of the Borrower that are
not Excluded Subsidiaries, (v) any rights of any Loan Party with respect to any
lease, license or other agreement to the extent a grant of security interest
therein is prohibited by such lease, license or other agreement, would result in
an invalidation thereof or would create a right of termination in favor of any
other party thereto (other than a Loan Party) after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable Laws or principle of equity notwithstanding such prohibition,
(vi) the creation or perfection of pledges of, or security interests in, any
property or assets that would result in material adverse tax consequences to
Holdings, the Borrower or any of its Subsidiaries, as reasonably determined by
the Borrower with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed) (it being understood that the Lenders shall
not require the Borrower or any of its Subsidiaries to enter into any security
agreements or pledge agreements governed under foreign law), (vii) intellectual
property to the extent a security interest is not perfected by filing of a UCC
financing statement or in respect of registered intellectual property, a filing
in the USPTO (if required) or the U.S. Copyright Office (it being understood
that such assets are intended to constitute Collateral, though perfection beyond
UCC, USPTO and U.S. Copyright Office filings is not required) and (viii) any
particular assets if, in the reasonable determination of the Administrative
Agent evidenced in writing, determined in consultation with the Borrower, the
burden or cost of creating or perfecting such pledges or security interests in
such assets is excessive in relation to the benefits to be obtained therefrom by
the Lenders under the Loan Documents;

(B) (i) the foregoing definition shall not require control agreements and
perfection by “control” with respect to any Collateral (including deposit
accounts, securities accounts, etc.) other than certificated Equity Interests of
(x) the Borrower, (y) to the extent constituting Collateral, its Subsidiaries
that are Domestic Subsidiaries and (z) other Subsidiaries to the extent
permitted by the terms of such Subsidiaries’ organizational or joint venture
documents; (ii) no actions in any non-U.S. jurisdiction or required by the laws
of any non-U.S. jurisdiction shall be required in order to create any security
interests in assets located or titled outside of the U.S. or to perfect such
security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction); and (iii) except to the extent that perfection and priority may
be achieved by the filing of a financing statement under the Uniform Commercial
Code with respect to the Borrower or a Guarantor, or, with respect to real
property and the recordation of Mortgages in respect thereof, as contemplated by
clauses (c) and (d) above, the Loan Documents shall not contain any requirements
as to perfection or priority with respect to any assets or property a security
interest in which can be perfected by control described in this clause (B);

(C) the Administrative Agent in its discretion may grant extensions of time for
the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) or any other compliance
with the requirements of this definition where it reasonably determines in
writing, in consultation with the Borrower, that the creation or perfection of
security interests and Mortgages on, or obtaining of title insurance or taking
other actions, or any other compliance with the requirements of this definition
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents; provided that the Collateral Agent shall have received on
or prior to the Closing Date, (i) UCC financing statements in appropriate form
for filing under the UCC in the jurisdiction of incorporation or organization of
each Loan Party, and (ii) any certificates or instruments representing or
evidencing Equity Interests of the Borrower and any Subsidiary Guarantors
accompanied by instruments of transfer and stock powers undated and endorsed in
blank; and

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

 

-10-



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the Holdings
Pledge Agreement, each of the Mortgages, collateral assignments, security
agreements, pledge agreements, intellectual property security agreements or
other similar agreements delivered to the Administrative Agent or the Collateral
Agent pursuant to Section 4.02, Section 6.11 or Section 6.13, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment of a given Extension Series, Other Revolving Credit Commitment,
Additional Term B Commitment, Term Commitment, Other Term Loan Commitment,
Refinancing Term Commitment of a given Refinancing Series or Extended Term Loan
of a given Extension Series, as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A hereto or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Company” means the Borrower, together with its successors and assigns.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and, except with respect to clauses (viii) and
(xi) below, to the extent deducted (and not added back) in arriving at such
Consolidated Net Income, the sum of the following amounts for such period with
respect to the Borrower and its Subsidiaries:

(i) total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income,
(a) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in mark-to-market valuation of Swap Contracts or
other derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Leases, (e) net payments, if any, pursuant to interest rate Swap
Contracts with respect to Indebtedness, (f) amortization of deferred financing
fees, debt issuance costs, commissions, fees and expenses and (g) any expensing
of bridge, commitment and other financing fees) and, to the extent not reflected
in such total interest expense, any losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such hedging obligations, and costs of
surety bonds in connection with financing activities (whether amortized or
immediately expensed),

(ii) provision for taxes based on income, profits or capital gains of the
Borrower and its Subsidiaries, including, without limitation, federal, state and
local income, franchise and similar taxes and foreign withholding taxes paid or
accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations,

(iii) depletion, depreciation and amortization (including amortization of
intangible assets, including Capitalized Software Expenditures),

(iv) (A) severance, relocation costs and expenses, Original Transaction
Expenses, integration costs, transition costs, pre-opening, opening,
consolidation and closing costs for facilities, costs incurred in connection
with any non-recurring strategic initiatives, costs incurred in

 

-11-



--------------------------------------------------------------------------------

connection with acquisitions and non-recurring product and intellectual property
development after the Original Closing Date, other business optimization
expenses (including costs and expenses relating to business optimization
programs and new systems design and implementation costs), project start-up
costs and other restructuring charges, accruals or reserves (including
restructuring costs related to acquisitions after the Original Closing Date and
to closure/consolidation of facilities, retention charges, systems establishment
costs and excess pension charges) in an aggregate amount of all items added
pursuant to this clause (iv)(A) for any Test Period (other than Original
Transaction Expenses incurred, accrued or paid no later than the end of the
first full fiscal quarter ending after the Original Closing Date) not to exceed,
with respect to transactions (other than the Original Transactions), when added
to the amount of add backs made pursuant to clause (viii) below and pursuant to
Section 1.08(c), 25% of Consolidated EBITDA (prior to giving effect to this
clause (iv)(A) or clause (viii) below or Section 1.08(c) for such Test Period),
(B) without duplication of amounts under subclause (A) of this clause (iv) or
clause (viii) below, the amount of any losses, costs or costs inefficiencies
related to plant disruptions or shutdowns to the extent such losses, costs
and/or costs inefficiencies do not exceed $5,000,000 in any period of four
consecutive fiscal quarters and (C) without duplication of amounts under clause
(iii) above, the portion of any earn-out, non-compete payments relating to such
period or other contingent purchase price obligations and adjustments thereof
and purchase price adjustments to the extent such payment is permitted to be
paid pursuant to this Agreement and is deducted from net income under GAAP;

(v) the amount of net income (loss) attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Subsidiary,

(vi) the amount of management, monitoring, consulting and advisory fees and
related expenses and indemnities paid or accrued to the Investors or their
Affiliates (or management companies) under the Investor Management Agreement
(for avoidance of doubt, no termination fee paid under the Investor Management
Agreement may be included in this clause (vi)),

(vii) any costs or expenses incurred pursuant to any individual equity grant or
award, management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of the Borrower or net cash proceeds of an
issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests),

(viii) the amount of cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken or with respect to which substantial steps have been taken (in the
good faith determination of the Borrower) during such period, including in
connection with any Specified Transaction (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (A) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 6.02(a), certifying that (x) such cost savings, operating expense
reductions and synergies are reasonably expected and factually supportable in
the good faith judgment of the Borrower, (y) such actions are to be taken within
18 months after the consummation of the acquisition, Disposition, restructuring
or the implementation of an initiative, which is expected to result in such cost
savings, expense reductions or synergies, (B) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (viii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period,
(C) the aggregate amount of cost savings and operating expense reductions added
pursuant to this clause (viii) for any Test Period, when added to the aggregate
amount of add backs made pursuant to clause (iv)(A) above and pursuant to
Section 1.08(c) does not exceed 25% of Consolidated EBITDA (prior to giving
effect to this clause (viii), clause (iv)(A) above or Section 1.08(c) for such
Test Period and

 

-12-



--------------------------------------------------------------------------------

(D) projected amounts (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (viii) to the extent
occurring more than four full fiscal quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies,

(ix) any net loss from disposed, abandoned or discontinued operations,

(x) accretion of asset retirement obligations in accordance with Accounting
Standards Codification, section 410, accounting for asset retirement
obligations,

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures)

not representing Consolidated EBITDA or Consolidated Net Income in any period to
the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,

(xii) non-cash expenses, charges and losses (including reserves, impairment
charges or asset write-offs, losses from investments recorded using the equity
method, stock-based awards compensation expense), in each case other than
(A) any non-cash charge representing amortization of a prepaid cash item that
was paid and not expensed in a prior period and (B) any non-cash charge relating
to write-offs, write-downs or reserves with respect to accounts receivable or
inventory; provided that if any non-cash charges referred to in this clause
(xii) represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA in such future period to such extent paid,

(xiii) the amount of loss on the sale of receivables and related assets as part
of a receivables financing,

less (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations and (iii) the amount of any
minority interest income consisting of Subsidiary losses attributable to
minority interests or non-controlling interests of third parties in any
non-wholly owned Subsidiary; provided that, for the avoidance of doubt, any gain
representing the reversal of any non-cash charge referred to in clause
(a)(xii)(B) above for a prior period shall be added (together with, without
duplication, any amounts received in respect thereof to the extent not
increasing Consolidated Net Income) to Consolidated EBITDA in any subsequent
period to such extent so reversed (or received);

provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA (x) currency translation gains and losses
related to currency remeasurements of Indebtedness (including the net loss or
gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) gains or losses on Swap
Contracts,

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Accounting Standards Codification, section 815 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations,

(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts or (iii) other derivative instruments,
and

 

-13-



--------------------------------------------------------------------------------

(D) there shall be excluded in determining Consolidated EBITDA for any period
any after-tax effect of non-recurring items (including gains or losses and all
fees and expenses relating thereto) relating to curtailments or modifications to
pension and post-retirement employee benefit plans for such period.

Notwithstanding anything to the contrary contained herein but subject to pro
forma adjustments for events occurring following the Closing Date (and pursuant
to the next succeeding sentence), for purposes of determining Consolidated
EBITDA under this Agreement for any period that includes (x) any of the fiscal
quarters ended December 31, 2010, March 31, 2011, June 30, 2011 and
September 30, 2011, Consolidated EBITDA for such fiscal quarters shall be
$37,046,000, $(10,802,000), $40,531,000 and $66,381,000, respectively, or
(y) any other period occurring prior to the Closing Date, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to the Original
Transactions. For the period of four fiscal quarters ended on September 30,
2011, the amount of adjustments pursuant to clause (viii) above and
Section 1.08, net of the amount of actual benefits realized in such period from
such actions, was $11,198,000.

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Subsidiary but excluding any such Indebtedness
in which the applicable Liens are expressly subordinated or junior to the Liens
securing the Obligations minus the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash), in each case, that is held by the Borrower and its
Subsidiaries as of such date, free and clear of all Liens (other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p), Section 7.01(q), clauses (i) and (ii) of
Section 7.01(r), 7.01(ee) and 7.01(ff)); provided that Consolidated First Lien
Net Debt shall not include Indebtedness in respect of letters of credit
(including Letters of Credit), except to the extent of unreimbursed amounts
thereunder; provided that any unreimbursed amount under commercial letters of
credit shall not be counted as Consolidated First Lien Net Debt until 3 Business
Days after such amount is drawn; it being understood, for the avoidance of
doubt, that obligations under Swap Contracts entered into for non-speculative
purposes, deferred consideration, earn-out payments and non-compete payments do
not constitute Consolidated First Lien Net Debt.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (i) the cash interest expense (including that attributable to
Capitalized Leases), net of cash interest income, of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net cash
costs under Swap Contracts, and (ii) any cash payments made during such period
in respect of obligations referred to in clause (b) below relating to Funded
Debt that were amortized or accrued in a previous period, but excluding,
however, (a) amortization of deferred financing costs and any other amounts of
non-cash interest, (b) the accretion or accrual of discounted liabilities and
any prepayment premium or penalty during such period, (c) non-cash interest
expense attributable to the movement of the mark-to-market valuation of
obligations under Swap Contracts or other derivative instruments pursuant to
Accounting Standards Codification, section 815, (d) any cash costs associated
with breakage in respect of hedging agreements for interest rates, (e) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP, (f) fees and
expenses associated with the consummation of the Original Transactions,
(g) annual agency fees paid to the Administrative Agent and/or Collateral Agent,
and (h) costs associated with obtaining Swap Contracts. Notwithstanding anything
to the contrary contained herein, for purposes of determining Consolidated
Interest Expense (i) for any period ending prior to the first anniversary of the
Closing Date, Consolidated Interest Expense shall be an amount equal to actual
Consolidated Interest Expense from the Closing Date through the date of
determination multiplied by a fraction the numerator of which is 365 and the
denominator of which is the number of days from the Closing Date through the
date of determination and (ii) shall exclude the purchase accounting effects
described in the last sentence of the definition of “Consolidated Net Income.”

 

-14-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, provided, however, that, without duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual items
(including gains or losses and all fees and expenses relating thereto) for such
period shall be excluded,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,

(c) any fees and expenses incurred during such period (including, without
limitation, any premiums, make whole or penalty payments), or any amortization
thereof for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated on or prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful
(including, for the avoidance of doubt the effects of expensing all transaction
related expenses in accordance with Financial Accounting Standards No. 141(R)
and gains or losses associated with FASB Interpretation No. 45) shall be
excluded,

(d) accruals and reserves that are established or adjusted within twelve months
after the Closing Date that are so required to be established or adjusted as a
result of the Original Transactions in accordance with GAAP or changes as a
result of adoption or modification of accounting policies in accordance with
GAAP shall be excluded,

(e) any net after-tax gains or losses on disposal of abandoned, disposed or
discontinued operations shall be excluded,

(f) any net after-tax effect of gains or losses (less all fees, expenses and
charges) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person in each case other than in the
ordinary course of business, as determined in good faith by the Borrower, shall
be excluded,

(g) the amount of proportionate Consolidated EBITDA above the net income (loss)
for such period of any Person that is not a Subsidiary of the Borrower and that
is accounted for by the equity method of accounting, shall be included,

(h) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(i) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated with the rollover, acceleration or
payout of Equity Interests by management of the Borrower or any of its direct or
indirect parents in connection with the Original Transactions, shall be
excluded,

(j) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded,

 

-15-



--------------------------------------------------------------------------------

(k) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption shall be excluded,

(l) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Accounting Standards Codification, section 715, and any other
items of a similar nature, shall be excluded, and

(m) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Borrower or is merged into or consolidated with Borrower or any of
its Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries shall be excluded (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.08).

For the avoidance of doubt revenue will be accounted for on a GAAP basis and the
recognition of any deferred revenue will be included in Consolidated Net Income
in the same period as recognized for GAAP.

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and its Subsidiaries) in component amounts required
or permitted by GAAP (including in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue, mineral reserves, landfill airspace and debt line items
thereof) and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Borrower and its Subsidiaries), as a result of
the Original Transactions, any acquisition consummated prior to the Closing
Date, any Permitted Acquisitions, or the amortization or write-off of any
amounts thereof.

“Consolidated Secured Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Subsidiary minus the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash), in each case, that is held by
the Borrower and its Subsidiaries as of such date, free and clear of all Liens
(other than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p), Section 7.01(q), clauses (i) and (ii) of
Section 7.01(r), 7.01 (ee) and 7.01(ff)); provided that Consolidated Secured Net
Debt shall not include Indebtedness in respect of letters of credit (including
Letters of Credit), except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Secured Net Debt until 3 Business Days after such
amount is drawn; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts entered into for non-speculative purposes,
deferred consideration, earn-out payments and non-compete payments do not
constitute Consolidated Secured Net Debt.

“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Subsidiaries as of the last day of the most recently
ended Test Period for which financial statements were required to have been
delivered pursuant to Section 6.01(a) determined on a consolidated basis in
accordance with GAAP.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Subsidiaries
outstanding on such date, in an amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but (x) excluding the effects of any discounting of Indebtedness resulting from
the application of purchase accounting in connection with the Original
Transactions or any Permitted Acquisition and (y) any Indebtedness that is
issued at a discount to its initial principal amount shall be calculated based
on the entire principal amount thereof), consisting of Indebtedness

 

-16-



--------------------------------------------------------------------------------

for borrowed money, Attributable Indebtedness, and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash), in each case, that is held by
the Borrower and its Subsidiaries as of such date free and clear of all Liens,
other than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p), Section 7.01(q), clauses (i) and (ii) of
Section 7.01(r), 7.01 (ee) and 7.01(ff)); provided that Consolidated Total Net
Debt shall not include Indebtedness in respect of letters of credit (including
Letters of Credit), except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Total Net Debt until 3 Business Days after such
amount is drawn; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts entered into for non-speculative purposes,
deferred consideration, earn-out payments and non-compete payments (to the
extent such earn-out payments would not become a liability on the balance sheet
of such Person in accordance with GAAP as GAAP existed on December 31, 2008) do
not constitute Consolidated Total Net Debt.

“Consolidated Working Capital” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of (a) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent or
(b) the effects of purchase accounting.

“Continental Cement Indebtedness” means each of (i) that certain Second Amended
and Restated Credit Agreement, dated as of May 27, 2010, among Continental
Cement Company, L.L.C., as borrower, Wells Fargo Bank, National Association, as
agent and a syndicate of lenders, as amended or supplemented and in effect on
the date hereof, (ii) that certain Second Amended and Restated Second Lien
Credit Agreement, dated as of May 27, 2010, among Continental Cement Company,
L.L.C., as borrower, Sankaty Advisors, LLC, as agent and a syndicate of lenders,
as amended or supplemented and in effect on the date hereof and (iii) that
certain Promissory Note, dated as of May 27, 2010, made by Continental Cement
Company, L.L.C. in favor of Farmer Holding Company, Inc., as amended or
supplemented and in effect on the date hereof.

“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by a majority
of the then Continuing Directors or such other director receives the vote of the
Permitted Holders in his or her election by the stockholders of the Borrower.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Converted Original Term Loan” means each Original Term Loan held by an
Amendment No. 1 Consenting Lender on the Amendment No. 1 Effective Date
immediately prior to the effectiveness of Amendment No. 1 that such Lender has
elected to convert to a Term B Loan in accordance with Amendment No. 1.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(b) the cumulative amount of cash and Cash Equivalent proceeds from (i) the sale
of Equity Interests of the Borrower or of any direct or indirect parent of the
Borrower after the Closing Date and on or

 

-17-



--------------------------------------------------------------------------------

prior to such time (including upon exercise of warrants or options) which
proceeds have been contributed as common equity to the capital of the Borrower
and (ii) the common Equity Interests of the Borrower (or of Holdings or of any
direct or indirect parent of Holdings) (other than Disqualified Equity Interests
of the Borrower) issued upon conversion of Indebtedness (other than Indebtedness
that is contractually subordinated to the Obligations) of the Borrower or any
Subsidiary of the Borrower owed to a Person other than a Loan Party or a
Subsidiary of a Loan Party, in the case of each of subclause (i) and subclause
(ii), (x) not previously applied for a purpose (including a Specified Equity
Contribution) other than use in the Cumulative Credit and (y) not including
Equity Interests purchased by any direct or indirect parent of the Borrower
using cash distributed by the Borrower pursuant to Section 7.06(g)(iii), plus

(c) 100% of the aggregate amount of contributions to the common capital of the
Borrower (other than from a Subsidiary) received in cash and Cash Equivalents
after the Closing Date other than from (i) a Specified Equity Contribution or
(ii) the reinvestment by any direct or indirect parent of the Borrower of cash
distributed by the Borrower pursuant to Section 7.06(g)(iii), plus

(d) an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Borrower or any
Subsidiary in respect of any Investments made pursuant to Section 7.02(n), minus

(e) any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(i) after the Closing Date and prior to such time, minus

(f) any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(n) after the Closing Date and prior to such time, minus

(g) any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 7.06(j)(y) after the Closing Date and prior to such time,
minus

(h) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13 after the Closing Date
and prior to such time.

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow, less
the amount of Excess Cash Flow of Foreign Subsidiaries to the extent and for so
long as such Excess Cash Flow is excluded from Excess Cash Flow prepayments
pursuant to Section 2.05(b)(viii), for each Excess Cash Flow Period ending after
the Closing Date and prior to such date.

“Current Assets” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis at any date of determination, all assets (other than cash and
Cash Equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Subsidiaries as current
assets at such date of determination, other than amounts related to current or
deferred Taxes based on income or profits (but excluding assets held for sale,
loans (permitted) to third parties, Pension Plan assets, deferred bank fees and
derivative financial instruments).

“Current Liabilities” means, with respect to the Borrower and its Subsidiaries
on a consolidated basis at any date of determination, all liabilities that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and its Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any Indebtedness, (b) the
current portion of interest, (c) accruals for current or deferred Taxes based on
income or profits, (d) accruals of any costs or expenses related to
restructuring reserves, (e) deferred revenue and (f) any Revolving Credit
Exposure or Revolving Credit Loans.

“Debt Fund Affiliate” means (i) any fund managed by, or under common management
with, GSO Capital Partners LP, (ii) any fund managed by GSO Debt Funds
Management LLC, Blackstone Debt Advisors L.P., Blackstone Distressed Securities
Advisors L.P., Blackstone Mezzanine Advisors L.P. or Blackstone Mezzanine
Advisors II L.P. and (iii) any other Affiliate of Holdings that is a bona fide
diversified debt fund or an investment

 

-18-



--------------------------------------------------------------------------------

vehicle that is engaged in the making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course and with respect to which Blackstone Capital Partners V L.P.
does not, directly or indirectly, direct or cause the direction of the
investment policies of such entity.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (i) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan unless such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied , make a payment to the L/C Issuer in respect of
an LC Advance and/or make a payment to the Swing Line Lender in respect of a
Swing Line Loan (each a “funding obligation”), (ii) such Lender has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (iii) such Lender has, for three or more Business Days, failed, in
good faith, to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iii) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (iv) a Lender
Insolvency Event has occurred and is continuing with respect to such Lender
(provided that neither the reallocation of funding obligations provided for in
Section 2.15(a) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Any determination that a Lender is a Defaulting Lender
under clauses (i) through (iv) above will be made by the Administrative Agent in
its reasonable discretion acting in good faith. The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the

 

-19-



--------------------------------------------------------------------------------

Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of issuance
of such Equity Interests; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings (or any direct or
indirect parent thereof), the Borrower or its Subsidiaries or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all upfront or similar fees or
original issue discount (based on an assumed four year life to maturity) payable
generally to Lenders making such Loans, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared ratably with all relevant Lenders and consent fees paid generally to
consenting Lenders.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any applicable Laws, in any case,
relating to pollution or the protection of the Environment, or the protection of
human health (to the extent relating to exposure to Hazardous Materials) and
safety as it relates to the environment, including any applicable provisions of
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
5101 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42
U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., Mine
Safety and Health Act, 30 U.S.C. § 801 et seq., and the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq., and all analogous state or local statutes, and
the regulations promulgated pursuant thereto.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials or (e) any order,
decree or contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Subsidiary within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

 

-20-



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party, any Subsidiary or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code, whether or not waived; (g) the occurrence
of a nonexempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could result in liability to a Loan Party or
any Subsidiary; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon a Loan Party, any Subsidiary or any ERISA Affiliate.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to any Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBORLondon Interbank
Offered Rate (“BBA LIBOR”) or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published by Reuterson the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations of BBA LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two London
BankingBusiness Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or (ii) if such rate is not available at
such time for any reason, then the “Eurocurrency Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London BankingBusiness Days prior to such date for Dollar
deposits being delivered in the London interbank market forwith a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to such date and time of determinationcommencing that
day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided further
that in all cases (a) or (b) the Eurocurrency Rate shall not be less than
1.25% per annum with respect to the Term B Loans.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges (including depreciation and
amortization) to the extent deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital and long-term accounts
receivable of the Borrower and its Subsidiaries for such period

 

-21-



--------------------------------------------------------------------------------

(other than any such decreases arising from acquisitions or dispositions by the
Borrower and its Subsidiaries completed during such period) and (iv) an amount
equal to the aggregate net non-cash loss on Dispositions by the Borrower and its
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income
minus (b) the sum, without duplication, of (i) an amount equal to the amount of
all non-cash credits included in arriving at such Consolidated Net Income and
cash charges included in clauses (a) through (m) of the definition of
“Consolidated Net Income,” (ii) without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the amount of Capital Expenditures
or acquisitions of intellectual property to the extent not expensed and
Capitalized Software Expenditures accrued or made in cash or accrued during such
period, to the extent that such Capital Expenditures or acquisitions were
financed with internally generated cash or borrowings under the Revolving Credit
Facility and were not made by utilizing the Cumulative Retained Excess Cash Flow
Amount, (iii) the aggregate amount of all principal payments of Indebtedness of
the Borrower or its Subsidiaries (including (A) the principal component of
payments in respect of Capitalized Leases, (B) the amount of any scheduled
repayment of Term Loans pursuant to Section 2.07 and (C) any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase but excluding (X) all other
voluntary and mandatory prepayments of Term Loans, (Y) all prepayments of
Revolving Credit Loans and Swing Line Loans made during such period and (Z) all
payments in respect of any other revolving credit facility made during such
period, except in the case of clause (Z) to the extent there is an equivalent
permanent reduction in commitments thereunder), to the extent financed with
internally generated cash, (iv) an amount equal to the aggregate net non-cash
gain on Dispositions by the Borrower and its Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income, (v) increases in
Consolidated Working Capital and long-term accounts receivable of the Borrower
and its Subsidiaries for such period (other than any such increases arising from
acquisitions or dispositions by the Borrower and its Subsidiaries during such
period), (vi) cash payments by the Borrower and its Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Subsidiaries
other than Indebtedness, (vii) without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the amount of Investments and
acquisitions made during such period by the Borrower and its Subsidiaries on a
consolidated basis pursuant to Section 7.02 to the extent that such Investments
and acquisitions were financed with internally generated cash and were not made
by utilizing the Cumulative Retained Excess Cash Flow Amount, (viii) the amount
of Restricted Payments paid during such period pursuant to Section 7.06(f),
Section 7.06(h) or Section 7.06(j)(x) to the extent such Restricted Payments
were financed with internally generated cash or borrowings under the Revolving
Credit Facility, (ix) the aggregate amount of expenditures actually made by the
Borrower and its Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period, (x) the aggregate amount of any premium, make-whole
or penalty payments actually paid in cash by the Borrower and its Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness, (xi) without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Borrower and its Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Capital Software Expenditures or Capital
Expenditures or acquisitions of intellectual property to the extent not expected
to be consummated or made, plus any restructuring cash expenses, pension
payments or tax contingency payments that have been added to Excess Cash Flow
pursuant to clause (a)(ii) above required to be made, in each case during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period, provided that to the extent the aggregate amount of internally
generated cash not utilizing the Cumulative Retained Excess Cash Flow Amount
actually utilized to finance such Permitted Acquisitions, Capital Expenditures,
Capitalized Software Expenditures or acquisitions of intellectual property
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, (xiii) cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income,
(xiv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset and (xv) without duplication of amounts deducted
from Excess Cash Flow in prior periods, earn-out payments and non-compete
payments actually made and that are permitted to be made under this Agreement.
Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Subsidiaries on a consolidated basis.

 

-22-



--------------------------------------------------------------------------------

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the fiscal year ending December 31, 2012, but in all cases for purposes of
calculating the Cumulative Retained Excess Cash Flow Amount shall only include
such fiscal years for which financial statements and a Compliance Certificate
have been delivered in accordance with Sections 6.01(a) and 6.02(a) and for
which any prepayments required by Section 2.05(b)(i) (if any) have been made (it
being understood that the Retained Percentage of Excess Cash Flow for any Excess
Cash Flow Period shall be included in the Cumulative Retained Excess Cash Flow
Amount regardless of whether a prepayment is required by Section 2.05(b)(i)).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Subsidiary that is not directly or
indirectly a wholly owned Subsidiary of the Borrower, (b) any Subsidiary that
does not have total assets or annual revenues in excess of 3.5% of Consolidated
Total Assets of the Borrower and its Subsidiaries individually or in the
aggregate with all other Subsidiaries excluded via this clause (b), (c) any
Subsidiary acquired following the Closing Date that is prohibited by applicable
Law or Contractual Obligations that are in existence at the time of acquisition
and not entered into in contemplation thereof from guaranteeing the Obligations
or if guaranteeing the Obligation would require material or non-ministerial
governmental (including regulatory) consent, approval, license or authorization
(unless such consent, approval, license or authorization has been obtained),
(d) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent, in consultation with the Borrower, the burden or cost
or other consequences (including any material adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (e) any Foreign Subsidiary, (f) any not-for-profit
Subsidiaries, (g) joint ventures, (h) any special purpose securitization vehicle
or a captive insurance subsidiary, (i) any direct or indirect Domestic
Subsidiary (x) that is treated as a disregarded entity for federal income tax
purposes and (y) substantially all of the assets of which include the Equity
Interests of one or more Foreign Subsidiaries and (j) any Domestic Subsidiary
that is a Subsidiary of a Foreign Subsidiary; provided that no Subsidiary that
guarantees any Junior Financing shall be deemed to be an Excluded Subsidiary at
any time any such guarantee is in effect.

“Excluded Taxes” means, with respect to any Agent, any Lender (including any L/C
Issuer), or any other recipient of any payment to be made by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document,
(a) any Taxes imposed on (or measured by) its net income or net profits (or any
franchise or similar Taxes in lieu thereof) by the jurisdiction under the laws
of which such recipient is organized, in which its principal office is located
or in which it is otherwise doing business (other than a business deemed to
arise solely by virtue of any of the transactions contemplated by this
Agreement) or, in the case of any Lender, in which its Lending Office is
located, (b) any Taxes in the nature of branch profits tax within the meaning of
section 884(a) of the Code imposed by any jurisdiction described in (a),
(c) other than in the case of an assignee pursuant to a request by the Borrower
under Section 3.07, any United States federal withholding tax that is imposed on
any interest payable to such Person pursuant to any Law in effect at the time
such Person becomes a party to this Agreement (or designates a new Lending
Office), except to the extent that such Person (or its assignor, if any) was
entitled, at the time of designation of a new applicable Lending Office (or
assignment), to receive additional amounts or indemnification payments with
respect to such United States federal withholding Tax pursuant to
Section 3.01(a), (d) a United States federal withholding tax (including backup
withholding tax) that is attributable to such Person’s failure to comply with
Section 3.01(d) or (e), or (e) any United States federal withholding tax imposed
pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
January 31, 2010, as amended and restated as of December 17, 2010, among Summit
Materials Companies I, LLC, as borrower, Summit Materials Holdings I, LLC,
Citibank, N.A., as agent, certain other co-syndication agents and
co-documentation agents, and a syndicate of lenders, as amended or supplemented
and in effect on the date hereof.

“Existing Letters of Credit” means those letters of credit in existence on the
Closing Date and listed on Schedule 1.01B hereto.

“Existing Revolver Tranche” has the meaning provided in Section 2.17(b).

“Existing Term Loan Tranche” has the meaning provided in Section 2.17(a).

“Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

 

-23-



--------------------------------------------------------------------------------

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.17(b).

“Extended Term Loans” has the meaning provided in Section 2.17(a).

“Extending Revolving Credit Lender” has the meaning provided in Section 2.17(c).

“Extending Term Lender” has the meaning provided in Section 2.17(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.17 and the applicable Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.17(d).

“Extension Election” has the meaning provided in Section 2.17(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Term B Loans, the Revolving Credit Facility, a given
Extension Series of Extended Revolving Credit Commitments, a given Refinancing
Series of Refinancing Term Loans, a given Extension Series of Extended Term
Loans, a given Class of Incremental Term Loans, a given Class of Revolving
Commitment Increases, or any Other Term Loan (or Commitment) as the context may
require.

“FATCA” means current Sections 1471 through 1474 of the Code (and any amended or
successor version thereof that is substantively comparable and not materially
more onerous to comply with) and any current or future Treasury Regulations or
other official administrative guidance promulgated thereunder.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” mean (i) the Amended and Restated Engagement Letter, dated as of
January 13, 2012, among the Borrower, and the Joint Bookrunners, (ii) that
certain Fee Letter dated as of January 30, 2012 between the Borrower and the
Administrative Agent and (iii) that certain Administrative Agent Fee Letter
dated as of January 30, 2012 between the Borrower and the Administrative Agent.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K hereto between the Collateral Agent and
one or more collateral agents or representatives for the holders of Permitted
Notes issued pursuant to Section 7.03(r) or Permitted Ratio Debt issued or
incurred pursuant to Section 7.03(s), in each case, that are intended to be
secured on a pari passu basis with the Obligations.

“Fixed Charge Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries for any period, the ratio of (a) Consolidated EBITDA for such
period to (b) the Fixed Charges for such period.

 

-24-



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to the Borrower and its Subsidiaries for any
period, the sum of, without duplication: (1) Total Interest Expense for such
period; (2) all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of preferred stock during such
period; and (3) all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Equity Interests
during such period.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(viii).

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and its Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“funding obligation” has the meaning set forth in the definition of “Defaulting
Lender.”

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Original Closing Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against

 

-25-



--------------------------------------------------------------------------------

loss in respect thereof (in whole or in part), or (b) any Lien on any assets of
such Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or other monetary obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means Holdings and the Subsidiaries of the Borrower (other than any
Excluded Subsidiary) and any other Domestic Subsidiary that is required hereby
to issue a Guarantee of the Obligations or otherwise, at the option of the
Borrower, issues a Guarantee of the Obligations after the Closing Date.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or mold, that are regulated pursuant to, or
which could give rise to liability under, applicable Environmental Law.

“Hedge Bank” has the meaning set forth in the definition of “Secured Hedge
Agreement.”

“Holdings” means Summit Materials Intermediate Holdings, LLC or any Domestic
Subsidiary of Summit Materials Intermediate Holdings, LLC that directly owns
100% of the issued and outstanding Equity Interests in the Borrower, and issues
a Guarantee of the Obligations and agrees to assume the obligations of
“Holdings” pursuant to this Agreement and the other Loan Documents pursuant to
one or more instruments in form and substance reasonably satisfactory to the
Administrative Agent.

“Holdings Pledge Agreement” means that certain Holdings Pledge Agreement
substantially in the form of Exhibit H hereto.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(a).

“Incremental Facility” means any Incremental Term Loan or Revolving Commitment
Increase, as applicable.

“Incremental Term Loans” has the meaning set forth in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

-26-



--------------------------------------------------------------------------------

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out or non-compete obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) liabilities accrued in the ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, and (B) in the
case of the Borrower and its Subsidiaries, exclude all intercompany Indebtedness
among the Borrower and its Subsidiaries having a term not exceeding 364 days
(inclusive of any rollover or extensions of terms) and made in the ordinary
course of business. The amount of any net obligation under any Swap Contract on
any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of Indebtedness of any Person for purposes of clause (e) shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
G hereto.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement, collectively, in each case to the extent
then in effect.

“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.

 

-27-



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition); provided that the Amendment No. 13 Effective Date shall be an
Interest Payment Date with respect to the Term Loans outstanding on such
date.Revolving Credit Commitments in effect on such date; provided further that
any prepayment of Revolving Credit Loans on the Amendment No. 3 Effective Date
shall not be considered a prepayment for purposes of Section 3.05.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances or Indebtedness among the
Borrower and its Subsidiaries having a term not exceeding 364 days (inclusive of
any rollover or extensions of terms) and made in the ordinary course of business
consistent with past practice) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investor Management Agreement” means the Transaction and Management Fee
Agreement among Holdings and Affiliates of (or management entities associated
with) one or more of the Investors as in effect on the Original Closing Date and
as the same may be amended, supplemented or otherwise modified in a manner not
materially adverse to the Lenders; provided that any management, monitoring,
consulting and advisory fees payable in advance by the Borrower and its
Subsidiaries shall not exceed an amount equal to (x) with respect to the period
from the Original Closing Date to December 31, 2010, 2% of Consolidated EBITDA
for such period and (y) with respect to any fiscal year thereafter, 2% of
Consolidated EBITDA for such fiscal year; provided, further, that in each case,
such amounts shall be subject to any adjustments made pursuant to Section 3(c)
of the Investor Management Agreement.

“Investors” means (i) Blackstone Capital Partners V L.P. and its Affiliates and
any investment funds advised or managed by any of the foregoing (other than any
portfolio operating companies of Blackstone Capital Partners V L.P.) and
(ii) Silverhawk Summit, L.P. and its Affiliates and any investment funds advised
or managed by any of the foregoing (other than any portfolio operating companies
of Silverhawk Summit, L.P.).

“IP Rights” has the meaning set forth in Section 5.16.

 

-28-



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joint Bookrunners” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.,
Citigroup Global Markets Inc., UBS Securities LLC, Barclays Capital, the
investment banking division of Barclays Bank PLC, Credit Suisse Securities (USA)
LLC and Deutsche Bank Securities Inc.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Term B Loans, Refinancing Term Loan, any Refinancing
Term Commitment, any Extended Term Loan, any Extended Revolving Credit
Commitment, any Incremental Term Loans, any Revolving Commitment Increases or
any Other Term Loan, Other Term Loan Commitment, Other Revolving Credit Loan or
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (a) solely with respect to the Existing Letter of Credit,
Citibank, N.A., and (b) Bank of America, N.A. and any other Lender that becomes
an L/C Issuer in accordance with Section 2.03(l) or 10.07(j), in each case, in
its capacity as an issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

 

-29-



--------------------------------------------------------------------------------

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender Insolvency Event shall not be
deemed to have occurred solely by virtue of the ownership or acquisition of any
Equity Interest in any Lender or any person that directly or indirectly controls
such Lender by a Governmental Authority or an instrumentality thereof.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day); provided that the Letter of Credit Expiration Date shall be extended past
the date that is five Business Days prior to the Maturity Date then in effect
for the Revolving Credit Facility for so long as such Letters of Credit are Cash
Collateralized by the Borrower.

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan and any extensions of credit under any
Revolving Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Letter of Credit Application and
(v) any amendment, supplement or other modification to any of the foregoing from
time to time (including any Incremental Amendment, Refinancing Amendment or
Extension Amendment).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Stockholders” means the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

“Margin Stock” has the meaning set forth in Regulation U.

 

-30-



--------------------------------------------------------------------------------

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole; (b) material adverse effect
on the ability of the Loan Parties (taken as a whole) to fully and timely
perform any of their payment obligations under any Loan Document to which the
Borrower or any of the Loan Parties is a party; or (c) material adverse effect
on the rights and remedies available to the Secured Parties or the Collateral
Agent under any Loan Document.

“Material Real Property” means any fee owned real property owned by any Loan
Party (other than fee owned real property owned by Hamm, Inc. and its
subsidiaries on the Closing Date or any other owned real property subject to a
Lien permitted by clause (u) or (w) of Section 7.01 to the extent and for so
long as the documentation governing such Lien prohibits the granting of a
Mortgage thereon to secure the Obligations) with a fair market value in excess
of $5,000,000, at the time of acquisition, as reasonably estimated by the
Borrower in good faith).

“Maturity Date” means (i) with respect to the Term B Loans, January 30, 2019,
(ii) with respect to the Revolving Credit Facility and the Swing Line Facility,
January 30, 2017, March 11, 2020; provided that if prior to the date that is 91
days before January 30, 2019 (such 91st day, the “Springing Maturity Date”) the
Term B Loans have not been repaid in an amount such that no more than
$75,000,000 of Term B Loans are then outstanding with cash (other than cash
which represents the proceeds of Indebtedness) or the proceeds of Indebtedness
of the Borrower with a maturity date (and no scheduled repayments before the
date) that is at least 91 days after March 11, 2020, the Maturity Date set forth
in this clause (ii) shall be the Springing Maturity Date, (iii) with respect to
any tranche of Extended Term Loans, Extended Revolving Credit Commitments, the
final maturity date as specified in the applicable Extension Request accepted by
the respective Lender or Lenders, (iv) with respect to any Other Term Loans or
Other Revolving Credit Loans, the final maturity date as specified in the
applicable Refinancing Amendment and (v) with respect to any Incremental Term
Loans or Revolving Commitment Increases, the final maturity date as specified in
the applicable Incremental Amendment; provided that if any such day is not a
Business Day, the Maturity Date shall be the Business Day immediately succeeding
such day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means, collectively, the deeds of trust, trust deeds, deeds to
secure debt, hypothecs and mortgages made by the Loan Parties in favor or for
the benefit of the Collateral Agent on behalf of the Secured Parties creating
and evidencing a Lien on a Mortgaged Property, substantially in the form
attached as Exhibit J hereto with such local law and other changes thereto as
shall be reasonably satisfactory to the Collateral Agent, and any other
mortgages executed and delivered pursuant to Sections 6.11 and 6.13, in each
case, as the same is amended from time to time and be further amended, restated,
supplemented or otherwise modified.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Loan Party, any Subsidiary or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

“Net Proceeds” means:

 

-31-



--------------------------------------------------------------------------------

(a) 100% of the cash proceeds actually received by the Borrower or any of its
Subsidiaries (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but in each case only as and when received) from any
Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) any amount required to repay
(x) Indebtedness (other than pursuant to the Loan Documents) that is secured by
a Lien on the assets disposed of and which ranks prior to the Lien securing the
Obligations or (y) Indebtedness or other obligations of any Subsidiary that is
disposed of in such transaction, (iii) in the case of any Disposition or
Casualty Event by a non-wholly owned Subsidiary, the pro rata portion of the Net
Proceeds thereof (calculated without regard to this clause (iii)) attributable
to minority interests and not available for distribution to or for the account
of the Borrower or a wholly owned Subsidiary as a result thereof, (iv) taxes
paid or reasonably estimated to be payable as a result thereof, and (v) the
amount of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by the Borrower or any of its Subsidiaries including, without
limitation, Pension Plan and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction); provided that, if no Default exists, the Borrower
or the applicable Subsidiary may reinvest any portion of such proceeds in assets
useful for its business within 12 months of such receipt, such portion of such
proceeds shall not constitute Net Proceeds except to the extent not, within 12
months of such receipt, so used or contractually committed pursuant to a legally
binding agreement to be so used (it being understood that if any portion of such
proceeds are not so used within such 12-month period but within such 12-month
period are contractually committed pursuant to a legally binding agreement to be
used, then upon the termination of such contract or if such Net Proceeds are not
so used within the later of such 12 month period and 18 months of initial
receipt, such remaining portion shall constitute Net Proceeds as of the date of
such termination or expiry without giving effect to this proviso; it being
understood that such proceeds shall constitute Net Proceeds notwithstanding any
investment notice if there is a Specified Default at the time of a proposed
reinvestment unless such proposed reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing);
provided, further, that no proceeds realized in a single transaction or series
of related transactions shall constitute Net Proceeds unless (x) such proceeds
shall exceed $10,000,000 or (y) the aggregate net proceeds exceed $20,000,000 in
any fiscal year (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of its Subsidiaries of any Indebtedness, net of all taxes paid
or reasonably estimated to be payable as a result thereof and fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Subsidiary shall be
disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Debt Fund Affiliate” means any Affiliate of the Sponsor other than
(a) Holdings or any Subsidiary of Holdings, (b) any Debt Fund Affiliate and
(c) any natural person.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“non-Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

“Non-extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

 

-32-



--------------------------------------------------------------------------------

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b), and (b) was not previously applied
in determining the permissibility of a transaction under the Loan Documents
where such permissibility was (or may have been) contingent on receipt of such
amount or utilization of such amount for a specified purpose. The Borrower shall
promptly notify the Administrative Agent of any application of such amount as
contemplated by (b) above.

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding and (y) obligations of
the Borrower or any Subsidiary arising under Cash Management Obligations or any
Secured Hedge Agreement. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit fees, reimbursement obligations, charges, expenses,
fees, Attorney Costs, indemnities and other amounts payable by any Loan Party
under any Loan Document and (b) the obligation of any Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Acquisition” has the meaning set forth in the definition of “Original
Acquisition Agreement.”

“Original Acquisition Agreement” means that certain membership interest purchase
agreement dated November 24, 2009 (together with schedules and exhibits thereto)
by and among the Borrower and the sellers party thereto, pursuant to which the
Borrower agreed to acquire (the “Original Acquisition”) all of the outstanding
equity interests of Hinkle Contracting Company LLC, a Kentucky limited liability
company.

“Original Closing Date” means January 31, 2010.

“Original Equity Contribution” means the cash equity contribution by the
Investors and certain other investors and associated entities in the amount of
$88,278,528.04, together with up to $2,500,000 of rollover equity, made on the
Original Closing Date to fund a portion of the Original Acquisition.

“Original Funding Date” means February 1, 2010.

“Original Term Loans” means all Term Loans outstanding under this Agreement
immediately prior to the effectiveness of Amendment No. 1.

“Original Transaction Expenses” means any fees or expenses incurred or paid by
the Investors, Holdings, the Borrower or any of its (or their) Subsidiaries in
connection with the Original Transactions (including expenses in connection with
hedging transactions), this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

 

-33-



--------------------------------------------------------------------------------

“Original Transactions” means, collectively, (a) the Original Acquisition and
other related transactions contemplated by the Original Acquisition Agreement,
(b) the Original Equity Contribution, (c) the funding of the Loans on the
Original Funding Date and the execution and delivery of Loan Documents entered
into on the Original Closing Date, (d) the repayment of certain Indebtedness
existing on the Original Funding Date and (e) the payment of Original
Transaction Expenses.

“Other Revolving Credit Commitments” shall mean one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” shall mean one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning set forth in Section 10.07(e).

“Partners” means, at any time, each person listed as a partner (including the
general partner) on the books and records of Summit Holdings, in each case for
so long as he, she or it remains a partner of Summit Holdings as provided under
the Partnership Agreement.

“Partnership Agreement” means the Fourth Amended and Restated Limited
Partnership Agreement of Summit Holdings, dated as of March 11, 2015, as amended
from time to time to the extent permitted by the Loan Documents.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

 

-34-



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Asset Swap” means the concurrent purchase and sale, trade-in or
exchange of equipment or other property of a nature or type that is used or
useful in a Permitted Business or a combination of such equipment or property
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided, that (x) any cash or Cash Equivalents
received must be applied in accordance with Section 2.05(b) and (y) the fair
market value of the equipment or property received is at least as great as the
fair market value of the equipment or other property being traded-in or
exchanged.

“Permitted Business” means any business that is related, ancillary or
complementary to the businesses of the Borrower and its Subsidiaries on the
Closing Date.

“Permitted Holders” means each of the Investors and the Management Stockholders;
provided that if the Management Stockholders own beneficially or of record more
than fifteen percent (15%) of the outstanding voting Equity Interests of
Holdings in the aggregate, they shall be treated as Permitted Holders of only
fifteen percent (15%) of the outstanding voting Equity Interests of Holdings at
such time.

“Permitted Notes” means (i) unsecured senior or senior subordinated debt
securities of the Borrower, (ii) debt securities of the Borrower that are
secured by a Lien on the Collateral ranking junior to the Liens securing the
Obligations pursuant to a Second Lien Intercreditor Agreement or (iii) debt
securities of the Borrower that are secured by a Lien ranking pari passu with
the Liens securing the Obligations pursuant to a First Lien Intercreditor
Agreement; provided that (a) in the case of debt securities issued in reliance
on Section 7.03(r)(i), such debt securities are issued for cash consideration,
(b) the terms of such debt securities do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the
Maturity Date of the Term Facility (other than customary offers to repurchase
upon a change of control, asset sale or event of loss and customary acceleration
rights after an event of default), (c) the covenants, events of default,
guarantees, collateral and other terms of which (other than interest rate and
redemption premiums), taken as a whole, are not more restrictive to the Borrower
and the Subsidiaries than those in this Agreement; provided that a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
at least three Business Days (or such shorter period as the Administrative Agent
may reasonably agree) prior to the incurrence of such debt securities, together
with a reasonably detailed description of the material terms and conditions of
such debt securities or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement, (d) at the time that any such
Permitted Notes are issued (and after giving effect thereto) no Event of Default
shall exist, (e) the Borrower shall be in compliance with the covenants set
forth in Section 7.11 determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period for which financial statements were required to
have been delivered pursuant to Section 6.01(a) or (b), as applicable (or if no
Test Period cited in Section 7.11 has passed, the covenants in Section 7.11 for
the first Test Period cited in such Section shall be satisfied as of the last
four quarters ended), in each case, as if such Permitted Notes had been
outstanding on the last day of such four quarter period, and (f) no Subsidiary
of the Borrower (other than a Guarantor) shall be an obligor and no Permitted
Notes shall be secured by any collateral other than the Collateral.

“Permitted Ratio Debt” means Indebtedness of the Borrower or any of its
Subsidiaries, provided that (a) immediately after giving Pro Forma Effect
thereto and to the use of the proceeds thereof (and for purposes of any
calculations under this definition, the cash proceeds of such incurrence shall
not be permitted to reduce the Consolidated Total Net Debt, Consolidated First
Lien Net Debt or Consolidated Secured Net Debt), (i) no Event of Default shall
be continuing or result therefrom, (ii) the Borrower and its Subsidiaries will
be in Pro Forma Compliance with the covenants set forth in Section 7.11,
(iii) the Total Leverage Ratio is no greater than 5.75 to 1.00 (excluding, for
purposes of calculating such ratio under this clause (iii), Revolving Credit
Loans borrowed for seasonal working capital requirements in an amount not to
exceed $50,000,000),Fixed Charge Coverage Ratio is at least 2.00 to 1.00,
(iv) if such Indebtedness is secured (1) the Secured Leverage Ratio is no
greater than 3.503.75 to 1.00 (excluding, for purposes of calculating such ratio
under this clause (iv), Revolving Credit Loans borrowed for seasonal working
capital requirements in an amount not to exceed $50,000,00075,000,000), (2) if
such Indebtedness is incurred or guaranteed on a secured basis by a Loan Party,
such Indebtedness shall be in the form of debt securities or

 

-35-



--------------------------------------------------------------------------------

Indebtedness that is not a credit facility that could have been incurred as an
Incremental Term Loan or Revolving Commitment Increase, (3) it shall have terms
and conditions (other than pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that in the good faith
determination of the Borrower are not materially less favorable (when taken as a
whole) to the Borrower than the terms and conditions of the Loan Documents (when
taken as a whole) and (4) such Indebtedness is subject to an Intercreditor
Agreement, (v) such Indebtedness does not mature or have scheduled amortization
payments prior to the date that is ninety-one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred or the maturity date of
such Indebtedness can be extended subject to any customary conditions to a date
that is ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred and (vi) any such Indebtedness incurred by a Subsidiary
that is not a Loan Party, together with any other Indebtedness incurred by a
Subsidiary that is not a Loan Party pursuant to Section 7.03, does not exceed in
the aggregate at any time outstanding the greater of $35,000,000 and 2.50% of
Consolidated Total Assets, in each case determined at the time of incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal,
replacement or extension and by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (c) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(e) or
(f), at the time thereof, no Event of Default shall have occurred and be
continuing and (d) if such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is Indebtedness permitted pursuant to
Section 7.03(b), 7.03(r), 7.03(s), 7.03(t) or 7.13(a) or is otherwise a Junior
Financing, (i) to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (ii) the terms and conditions (including, if applicable,
as to collateral but excluding as to subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed, replaced or
extended Indebtedness, taken as a whole, are not materially less favorable to
the Loan Parties or the Lenders than the terms and conditions of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, taken as a whole; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal, replacement or extension is
incurred by the Person who is the obligor of the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or contributed to by any Loan
Party or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.01.

“Principal L/C Issuer” means Bank of America, any other L/C Issuer that has
issued Letters of Credit having an aggregate Outstanding Amount in excess of
$4,000,000.

 

-36-



--------------------------------------------------------------------------------

“Pro Forma Basis or Pro Forma Effect” means, with respect to compliance with any
test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.08.

“Pro Forma Compliance” means, with respect to any covenant in Section 7.11,
compliance on a Pro Forma Basis with such covenant in accordance with
Section 1.08.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Projections” has the meaning set forth in Section 6.01(c).

“Public Lender” has the meaning set forth in Section 6.01.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) (i) pursuant to an effective registration statement filed with the
U.S. Securities and Exchange Commission in accordance with the Securities Act
(whether alone or in connection with a secondary public offering) or (ii) after
which the common Equity Interests of Holdings or any direct or indirect parent
of Holdings are listed on an internationally recognized securities exchange or
dealer quotation system.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Term Loans, Other Term Loan Commitments, Other Revolving
Credit Commitments or Other Revolving Credit Loans incurred pursuant thereto, in
accordance with Section 2.16.

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more term loans hereunder that result from
a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

-37-



--------------------------------------------------------------------------------

“Rejection Notice” has the meaning set forth in Section 2.05(b)(vi).

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any occupied facility or structure.

“Replacement Term Loans” has the meaning set forth in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B Loans with the incurrence by the
Borrower or any Subsidiary of any debt financing (including, without limitation,
any new or additional term loans under this Agreement (including Replacement
Term Loans) whether incurred directly or by way of the conversion of Term B
Loans into a new tranche of replacement term loans under this Agreement) having
an Effective Yield that is less than the Effective Yield of such Term B Loans so
repaid, refinanced, substituted or replaced, (with the comparative
determinations to be made in the reasonable judgment of the Administrative Agent
consistent with generally accepted financial practices) including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, such Term B Loans or the
incurrence of any Replacement Term Loans. Any determination by the
Administrative Agent under this definition shall be conclusive and binding on
all Lenders holding Term B Loans absent manifest error.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, as of any date of determination, Term Lenders
having more than 50% of the aggregate principal amount of outstanding Term Loans
of all Term Lenders; provided that, to the same extent set forth in
Section 10.07(m) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Class Lenders.

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans, as applicable, under such Facility being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders; provided, further, that, to the same extent set forth in
Section 10.07(m) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that, to the same
extent set forth in Section 10.07(m) with respect to determination of Required
Lenders, the Loans of any Affiliated Lender shall in each case be excluded for
purposes of making a determination of Required Lenders.

 

-38-



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Cash” means cash and Cash Equivalents held by Subsidiaries that is
contractually restricted from being distributed to the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s or a Subsidiary’s stockholders, partners or members (or the
equivalent Persons thereof).

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

“Revolver Extension Request” has the meaning provided in Section 2.17(b).

“Revolver Extension Series” has the meaning provided in Section 2.17(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower hereunder,
(b) purchase participations in L/C Obligations in respect of Letters of Credit
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1.01A under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be (i) reduced from
time to time in accordance with Section 2.06 and (ii) reduced or increased from
time to time pursuant to (w) assignments by or to such Revolving Credit Lender
pursuant to an Assignment and Assumption, (x) an Incremental Amendment, (y) a
Refinancing Amendment or (z) an Extension. The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $150,000,000235,000,000 on
the ClosingAmendment No. 3 Effective Date, as such amount may be adjusted from
time to time in accordance with the terms of this Agreement. For the avoidance
of doubt, any Tranche A Revolving Credit Commitments shall be “Revolving Credit
Commitments” for all purposes of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share of the L/C Obligations
and the Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

-39-



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Revolving Commitment Increases, Other Revolving Credit Loans or
Extended Revolving Credit Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement by and
among the Collateral Agent and the collateral agents or other representatives
for the holders of Indebtedness secured by Liens that are intended to rank
junior to the Liens securing the Obligations and that are otherwise permitted
pursuant to Section 7.01 providing that all proceeds of Collateral shall first
be applied to repay the Obligations in full prior to being applied to any
obligations under the Indebtedness secured by such junior Liens and that until
the termination of the Aggregate Commitments and the repayment in full (or cash
collateralization of Letters of Credit) of all Obligations outstanding under
this Agreement, the Collateral Agent shall have the sole right to exercise
remedies against the Collateral (subject to customary exceptions for limited
protective actions that may be taken by the holders of such junior Lien
Indebtedness) and otherwise in form and substance reasonably satisfactory to the
Collateral Agent.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower or any Subsidiary and any
Person that is a Lender or an Affiliate of a Lender (or was a Lender or an
Affiliate of a Lender at the time such Swap Contract was entered into (a “Hedge
Bank”)).

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Agents and each co-agent or sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means that certain Security Agreement substantially in the
form of Exhibit F hereto.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Senior Notes” means $250,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2020 and any Registered Equivalent Notes
having substantially identical terms and issued pursuant to the Senior Notes
Indenture in exchange for the initial unregistered senior unsecured notes.

 

-40-



--------------------------------------------------------------------------------

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated
January 30, 2012, between the Borrower and Wilmington Trust, National
Association, as trustee, as the same may be amended, modified, supplemented,
replace or refinanced to the extent not prohibited by this Agreement.

“Senior Unsecured Notes” means $260,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2020 and any Registered Equivalent Notes
having substantially identical terms and issued pursuant to the Senior Notes
Indenture in exchange for the initial unregistered senior unsecured notes.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning set forth in Section 10.07(h).

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests (or other equity on terms and
conditions reasonably satisfactory to the Arrangers).

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Incremental Term Loan or Revolving
Commitment Increase or Investment that results in a Person becoming a
Subsidiary, any Permitted Acquisition or any Disposition that results in a
Subsidiary ceasing to be a Subsidiary of the Borrower, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person or any Disposition of a business unit,
line of business or division of the Borrower or a Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise.

“Sponsor” means Blackstone Capital Partners V L.P. and any of its Affiliates and
funds or partnerships managed or advised by it or its Affiliates.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Summit Holdings” means Summit Materials Holdings L.P., a Delaware limited
partnership.

“Supplemental Agent” has the meaning set forth in Section 9.13(a) and
“Supplemental Agents” shall have the corresponding meaning.

 

-41-



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Syndication Agent” means Citigroup Global Markets Inc., as syndication agent
under this Agreement.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis, and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing.

“Term B Loan” has the meaning set forth in Section 2.01(a).

 

-42-



--------------------------------------------------------------------------------

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension. The initial amount of each Term Lender’s Commitment is set
forth on Schedule 1.01A hereto under the caption “Term Commitment” or,
otherwise, in the Assignment and Assumption, Incremental Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed its
Commitment, as the case may be. The initial aggregate amount of the Term
Commitments on the Closing Date is $400,000,000.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means any Original Term Loan, Term B Loan, Incremental Term Loan,
Other Term Loan or Extended Term Loan, as the context may require.

“Term Loan Extension Request” has the meaning provided in Section 2.17(a).

“Term Loan Extension Series” has the meaning provided in Section 2.17(a).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

“Threshold Amount” means $20,000,000.

“Total Interest Expense” means, for any period, the sum, without duplication,
of:

(1) consolidated interest expense of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries for such period
(including (a) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (b) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers
acceptances, (c) non-cash interest payments (but excluding any non-cash interest
expense attributable to the movement in the mark to market valuation of the
obligations under Swap Contracts or other derivative instruments pursuant to
GAAP), (d) the interest component of obligations attributable to Capitalized
Leases, and (e) net payments, if any made (less net payments, if any, received),
pursuant to interest rate the obligations under Swap Contracts with respect to
Indebtedness, and excluding (r) costs associated with obtaining the obligations
under Swap Contracts, (s) any expense resulting from the discounting of any
Indebtedness in connection with the application of recapitalization accounting
or, if applicable, purchase accounting in connection with the Transactions or
any acquisition, (t) penalties and interest relating to taxes, (u) any
“additional interest” or “liquidated damages” with respect to other securities
for failure to timely comply with registration rights obligations,
(v) amortization or expensing of deferred financing fees, amendment and consent
fees, debt issuance costs, commissions, fees and expenses and discounted
liabilities, (w) any expensing of commitment and other financing fees and any
other fees related to the Original Transactions or any acquisitions after the
Closing Date and (x) any accretion of accrued interest on discounted liabilities
and any prepayment premium or penalty); plus

 

-43-



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of the Borrower and its Subsidiaries for
such period, whether paid or accrued; less

(3) interest income of the Borrower and its Subsidiaries for such period.

For purposes of this definition, interest on obligations attributable to
Capitalized Leases shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such
Capitalized Lease in accordance with GAAP.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche A Revolving Credit Commitment” means each Revolving Credit Commitment
existing on the Amendment No. 1 Effective Date that is held by a Revolving
Credit Lender that has agreed to convert such Revolving Credit Commitment to a
“Tranche A Revolving Credit Commitment” pursuant to the Tranche A Revolving
Credit Commitment Conversion Agreement. Total Percentage Interest” means, with
respect to any Partner, the quotient obtained by dividing the number of Units
(vested and unvested) then owned by such Partner by the number of Units (vested
and unvested) then owned by all Partners.

“Tranche A Revolving Credit Commitment Conversion Agreement” means an agreement,
in form satisfactory to the Administrative Agent and the Borrower, entered into
following the Amendment No. 1 Effective Date by the Borrower and each Revolving
Credit Lender that has agreed to provide a Tranche A Revolving Credit Commitment
evidencing the parties agreements to establish the Tranche A Revolving Credit
Commitments.

“Tranche A Revolving Credit Commitment Effective Date” means the date on which
the Tranche A Revolving Credit Commitments become effective in accordance with
the terms of the Tranche A Revolving Credit Commitment Conversion Agreement.

“Transferred Guarantor” has the meaning set forth in Section 11.09.

“Trigger Date” has the meaning provided in Section 7.06(g)(iii).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the financial statements provided
pursuant to Section 6.01(b) of the Existing Credit Agreement prior to the
Closing Date.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.

“Units” means the class A units and any other class of units that is established
in accordance with the Partnership Agreement, which shall constitute limited
partner interests in Summit Holdings as provided in the Partner-ship Agreement
and under the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
Section 17-101, et seq., as it may be amended or supplemented from time to time
and any successor thereto, entitling the holders thereof to the relative rights,
title and interests in the profits, losses, deductions and credits of Summit
Holdings at any particular time as set forth in the Partnership Agreement, and
any and all other benefits to which a holder thereof may be entitled as a
Partner as provided in the Partnership Agreement, together with the obligations
of such Partner to comply with all terms and provisions of the Partnership
Agreement.

 

-44-



--------------------------------------------------------------------------------

“unreallocated portion” has the meaning set forth in Section 2.15(a)(ii).

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

Section 1.02. Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.

 

-45-



--------------------------------------------------------------------------------

Section 1.04. Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

Section 1.05. References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 1.06. Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07. Timing of Payment of Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Total Leverage Ratio,
Consolidated First Lien Net Leverage Ratio, the Secured Leverage Ratio, the
Fixed Charge Coverage Ratio and the Interest Coverage Ratio shall be calculated
in the manner prescribed by this Section 1.08; provided that notwithstanding
anything to the contrary in clause (b), (c) or (d) of this Section 1.08, when
calculating the Consolidated First Lien Net Leverage Ratio and the Interest
Coverage Ratio, as applicable, for purposes of (i) the Applicable ECF Percentage
of Excess Cash Flow and (ii) determining actual compliance (and not Pro Forma
Compliance or compliance on a Pro Forma Basis) with any covenant pursuant to
Section 7.11, the events described in this Section 1.08 that occurred subsequent
to the end of the applicable Test Period shall not be given pro forma effect.

(b) For purposes of calculating the Total Leverage Ratio, Consolidated First
Lien Net Leverage Ratio, the Secured Leverage Ratio, the Fixed Charge Coverage
Ratio and the Interest Coverage Ratio, Specified Transactions (and the
incurrence or repayment of any Indebtedness in connection therewith to be
subject to clause (d) of this Section 1.08) that have been made (i) during the
applicable Test Period and (ii) if applicable as described in clause (a) above,
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period. If since the beginning of any applicable Test
Period any Person that subsequently became a Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Subsidiaries
since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.08,
then the Total Leverage Ratio, Consolidated First Lien Net Leverage Ratio, the
Secured Leverage Ratio, the Fixed Charge Coverage Ratio and the Interest
Coverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.08.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the

 

-46-



--------------------------------------------------------------------------------

avoidance of doubt, the amount of cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to be realized as a result of
specified actions taken or with respect to which the Borrower in good faith
expects that substantial steps will have been taken within the time frame set
forth in clause (B) below (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period as if such cost savings, operating expense reductions
and synergies were realized during the entirety of such period) relating to such
Specified Transaction, net of the amount of actual benefits realized during such
period from such actions and any such adjustments shall be included in the
initial pro forma calculations of such financial ratios or tests and during any
subsequent Test Period in which the effects thereof are expected to be realized
relating to such Specified Transaction; provided that (A) such amounts are
reasonably identifiable and factually supportable in the good faith judgment of
the Borrower, (B) such actions are taken, committed to be taken or expected to
be taken no later than eighteen (18) months after the date of such Specified
Transaction, and (C) no amounts shall be added pursuant to this clause (c) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period; provided that any increase in Consolidated EBITDA as a
result of cost savings, operating expense reductions and synergies shall be
subject to the limitations set forth in the definition of “Consolidated EBITDA.”

(d) In the event that the Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Total Leverage Ratio, the Secured Leverage Ratio, Consolidated First Lien
Net Leverage Ratio, the Fixed Charge Coverage Ratio and the Interest Coverage
Ratio, as the case may be (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), (i) during the applicable Test Period and
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Total Leverage Ratio, the Secured Leverage Ratio, Consolidated
First Lien Net Leverage Ratio, the Fixed Charge Coverage Ratio and the Interest
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on (A) the last day of the applicable Test Period in the case of the Total
Leverage Ratio, the Secured Leverage Ratio or the Consolidated First Lien Net
Leverage Ratio and (B) the first day of the applicable Test Period in the case
of the Fixed Charge Coverage Ratio or the Interest Coverage Ratio. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation of the Fixed Charge
Coverage Ratio or the Interest Coverage Ratio is made had been the applicable
rate for the entire period (taking into account any hedging obligations
applicable to such Indebtedness); provided, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable Test Period, the actual interest may be
used for the applicable portion of such Test Period. Interest on Capitalized
Leases shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Borrower to be the rate of
interest implicit in such Capitalized Leases in accordance with GAAP. Interest
on Indebtedness that may optionally be determined at an interest rate based upon
a factor of a prime or similar rate, a London interbank offered rate, or other
rate, shall be determined to have been based upon the rate actually chose, or if
none, then based upon such optional rate chosen as the Borrower or such
Subsidiary may designate.

Section 1.09. Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

Section 1.10. Cumulative Credit Transactions.

If more than one action occurs on any given date, the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 

-47-



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

Section 2.01. The Loans.

(a) The Term B Borrowings. (i) The Additional Term B Lender agrees to make a
term loan to the Borrower in Dollars (a “Term B Loan”) on the Amendment No. 1
Effective Date in an aggregate amount not to exceed the amount of the Additional
Term B Commitment and (ii) each Converted Original Term Loan of each Amendment
No. 1 Consenting Lender shall be converted into a Term B Loan of such Lender
effective as of the Amendment No. 1 Effective Date in a principal amount equal
to the principal amount of such Lender’s Converted Original Term Loan
immediately prior to such conversion; provided that the Term B Loans shall
initially consist of a Eurocurrency Rate Loan with an Interest Period ending
March 28, 2013 and the Eurocurrency Rate for such Interest Period shall be
deemed to be 1.25%. Amounts repaid with respect to Term B Loans may not be
reborrowed.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans denominated in Dollars pursuant to Section 2.02 to the Borrower
from its applicable Lending Office from time to time, on any Business Day during
the period from the ClosingAmendment No. 3 Effective Date until the Maturity
Date of the Revolving Credit Facility, in an aggregate principal amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided that after giving effect to any Revolving Credit Borrowing,
the aggregate Outstanding Amount of the Revolving Credit Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Lender’s Revolving Credit Commitments and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

Section 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
(i) 11:00 a.m. (New York City time) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, (or, in the case
of the Term B Loans to be borrowed on the Amendment No. 1 Effective Date, such
shorter period as to which the Administrative Agent may consent) and (ii)
1011:00 a.m. (New York City time) on the Business Day prior today of any
Borrowing of Base Rate Loans (or, in the case of the Term B Loans to be borrowed
on the Amendment No. 1 Effective Date, such shorter period as to which the
Administrative Agent may consent) ; provided, however, that if the Borrower
wishes to request Eurocurrency Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Except as provided in Section 2.14(a), each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a minimum principal amount
of $2,000,000 or a whole multiple of $500,000 in excess thereof. Except as
provided in Section 2.03(c), 2.04(c), 2.14(a) or the last sentence of this
paragraph, each Borrowing of or conversion to Base Rate Loans shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount

 

-48-



--------------------------------------------------------------------------------

of Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 11:00 a.m. (New York City time) on the Business Day specified in the
applicable Committed Loan Notice. The Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowing, second, to the payment in full of any such Swing
Line Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect;
provided that after the establishment of any new Class of Loans pursuant to a
Refinancing Amendment or Extension Amendment, the number of Interest Periods
otherwise permitted by this Section 2.02(e) shall increase by three (3) Interest
Periods for each applicable Class so established.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03. Letters of Credit.

(a) The Letter of Credit Commitment. (1) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of the Borrower (provided that any Letter of Credit may
be for the benefit of any Subsidiary of the Borrower) and to amend or renew
Letters of Credit

 

-49-



--------------------------------------------------------------------------------

previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit outstanding
immediately prior to the Amendment No. 3 Effective Date shall be deemed to be
issued hereunder on the Amendment No. 3 Effective Date in the name of the
Borrower for the benefit of the Subsidiary of the Borrower in whose name such
Existing Letter of Credit is outstanding immediately prior to the
ClosingAmendment No. 3 Effective Date and shall constitute Letters of Credit
subject to the terms hereof.

(i) An L/C Issuer shall be under no obligation to issue any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last renewal, unless the Lenders
holding a majority of the Revolving Credit Commitments have approved such expiry
date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) such Letter of Credit is denominated in a currency other than Dollars;

(F) any Revolving Credit Lender is at such time a Defaulting Lender, unless such
L/C Issuer has received (as set forth in clause (a)(iv) below) Cash Collateral
or similar security satisfactory to such L/C Issuer (in its sole discretion)
from either the Borrower or such Defaulting Lender or such Defaulting Lender’s
Pro Rata Share of the L/C Obligations has been reallocated pursuant to clause
(a)(iv) below in respect of such Defaulting Lender’s obligation to fund under
Section 2.03(c);

(G) such Letter of Credit is in an initial amount less than $100,00025,000;

(H) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally; or

(I) with respect to any commercial Letter of Credit, the Borrower shall not have
established an account with the L/C Issuer for the payment of fees and any
drawings thereunder, as set forth in Section 2.03(h) below.

(ii) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

-50-



--------------------------------------------------------------------------------

(iii) In the case where any Revolving Credit Lender is at any time a Defaulting
Lender, the Borrower and such Defaulting Lender each agree, within one Business
Day following notice by the Administrative Agent, to cause to be deposited with
the Administrative Agent for the benefit of the L/C Issuer, Cash Collateral in
the full amount of such Defaulting Lender’s Pro Rata Share of the outstanding
L/C Obligations; provided that, at the Borrower’s option, the Borrower may, by
notice to the Administrative Agent, elect to reallocate all or any part of the
Defaulting Lender’s Pro Rata Share of the L/C Obligations among all Revolving
Credit Lenders that are not Defaulting Lenders but only to the extent (x) the
total Revolving Credit Exposure of all Revolving Credit Lenders that are not
Defaulting Lenders plus such Defaulting Lender’s Pro Rata Share of the L/C
Obligations and any Swing Line Loans, in each case, except to the extent Cash
Collateralized, does not exceed the aggregate Revolving Credit Commitments
(excluding the Revolving Credit Commitment of any Defaulting Lender except to
the extent of any outstanding Revolving Credit Loans of such Defaulting Lender)
and (y) the conditions set forth in Section 4.02 are satisfied at such time (in
which case the Revolving Credit Commitments of all Defaulting Lenders shall be
deemed to be zero (except to the extent Cash Collateral has been posted in
respect of any portion of such Defaulting Lender’s L/C Obligations or
participations in Swing Line Loans) for purposes of any determination of the
Revolving Credit Lenders’ respective Pro Rata Shares of L/C Obligations
(including for purposes of all fee calculations hereunder). The Borrower and/or
such Defaulting Lender hereby grant to the Administrative Agent, for the benefit
of such L/C Issuer, a security interest in any Cash Collateral and all proceeds
of the foregoing with respect to such Defaulting Lender’s participations in
Letters of Credit deposited hereunder. Such Cash Collateral shall be maintained
in blocked deposit accounts at Bank of America and may be invested in Cash
Equivalents reasonably acceptable to the Administrative Agent. If at any time
the Administrative Agent determines that any funds held as Cash Collateral under
this clause (a)(iv) are subject to any right or claim of any Person other than
the Administrative Agent for the benefit of such L/C Issuer or that the total
amount of such funds is less than such Defaulting Lender’s Pro Rata Share of all
L/C Obligations that has not been reallocated as provided above, the Borrower
and/or such Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (I) such Defaulting Lender’s
Pro Rata Share of all L/C Obligations that have not been so reallocated over
(II) the total amount of funds, if any, then held as Cash Collateral in respect
thereof under this clause (a)(iv) that the Administrative Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Laws, to reimburse such L/C
Issuer. If the Lender that triggers the Cash Collateral requirement under this
clause (a)(iv) ceases to be a Defaulting Lender (as determined by such L/C
Issuer in good faith), or if there are no L/C Obligations outstanding, any funds
held as Cash Collateral pursuant to the foregoing provisions shall thereafter be
returned to the Borrower or the Defaulting Lender, whichever provided the funds
for the Cash Collateral, and the Pro Rata Share of the L/C Obligations of each
Revolving Credit Lender shall thereafter take into account such Revolving Credit
Lender’s Revolving Credit Commitment.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (2) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 11:00 a.m. (New York City time) at
least two (2) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount
thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(i) Promptly after receipt of any Letter of Credit Application, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a

 

-51-



--------------------------------------------------------------------------------

copy thereof. Upon receipt by the relevant L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(ii) If the Borrower so requests in any applicable Letter of Credit Application
relating to a standby Letter of Credit, the relevant L/C Issuer shall agree to
issue a standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the relevant L/C Issuer to prevent any such
extension at least once in each twelve month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-extension Notice Date”) in each such
twelve month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the relevant L/C Issuer, the Borrower shall
not be required to make a specific request to the relevant L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the relevant
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided that
the relevant L/C Issuer shall (A) not be required to permit any such extension
if the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its extended form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), and
(B) not permit any such extension if it has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Non-extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.01 are not then satisfied.

(iii) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (3) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 12:00 Noon (New
York City time) on the Business Day immediately following any payment by an L/C
Issuer under a Letter of Credit with notice to the Borrower (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in
Dollars. The L/C Issuer shall notify the Borrower of the amount of the drawing
promptly following the determination or revaluation thereof. If the Borrower
fails to so reimburse such L/C Issuer by such time, the Administrative Agent
shall promptly notify each Appropriate Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, the Borrower shall
be deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of the Appropriate Lenders and the
conditions set forth in Section 4.01 (other than the delivery of a Committed
Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice. Any
Unreimbursed Amount that is not reimbursed on or prior the Honor Date shall bear
interest at the rate applicable to Revolving Credit Loans that are Base Rate
Loans for the first Business Day after the Honor Date and thereafter in
accordance with Section 2.03(c)(iii).

(i) Each Appropriate Lender (including any Lender acting as an L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. (New York City
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Loan that is a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

 

-52-



--------------------------------------------------------------------------------

(ii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.01 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate for Revolving Credit Loans. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iii) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by
the Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by such L/C Issuer under
any Letter of Credit, together with interest as provided herein.

(v) If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the relevant L/C Issuer any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. A
certificate of the relevant L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (4) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the amount received by the
Administrative Agent.

(i) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

-53-



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by

 

-54-



--------------------------------------------------------------------------------

such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, in each
case as determined in a final and non-appealable judgment by a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02 or (iii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be), and shall do so
not later than 2:00 p.m., New York City time, on (x) in the case of the
immediately preceding clauses (i) through (iii), (1) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 Noon, New York City time, or (2) if clause (1) above does not apply,
the Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. For purposes hereof, “Cash Collateralize” means, in respect of an
obligation, to pledge and deposit with or deliver to the Administrative Agent,
for the benefit of the relevant L/C Issuer and the Lenders, (as a first priority
perfected security interest) cash collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuers and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in readily
available Cash Equivalents. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are expressly subject to any right or
claim of any Person other than the Administrative Agent (on behalf of the
Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower. To
the extent any Event of Default giving rise to the requirement to Cash
Collateralize any Letter of Credit pursuant to this Section 2.03(g) is cured or
otherwise waived by the Required Lenders, then so long as no other Event of
Default has occurred and is continuing, all Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall be refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender a Letter of Credit fee for each
Letter of Credit issued pursuant to this Agreement equal to the Applicable Rate
for the Revolving Credit Commitments of such Lender times such Lender’s Pro Rata
Share of the daily maximum amount then available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit if such maximum amount increases periodically pursuant to the
terms of such Letter of Credit); provided that (x) if any portion of a
Defaulting Lender’s Pro Rata Share of any Letter of Credit is Cash
Collateralized by the Borrower or reallocated to the other Revolving Credit
Lenders pursuant to Section 2.03(a)(iv), then the Borrower shall not be required
to pay a Letter of Credit fee with respect to such portion of such Defaulting
Lender’s Pro Rata Share so long as it is Cash Collateralized by the Borrower or
reallocated to the other Revolving Credit Lenders and (y) if any portion of a
Defaulting Lender’s Pro Rata Share is not Cash Collateralized or

 

-55-



--------------------------------------------------------------------------------

reallocated pursuant to Section 2.03(a)(iv), then the Letter of Credit fee with
respect to such Defaulting Lender’s Pro Rata Share shall be payable to the
applicable L/C Issuer until such Pro Rata Share is Cash Collateralized or such
Lender ceases to be a Defaulting Lender. Such Letter of Credit fees shall be
computed on a quarterly basis in arrears. Such Letter of Credit fees shall be
due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. With
respect to any commercial Letter of Credit, the Borrower shall have set up an
account with the relevant L/C Issuer prior to the issuance of any such
commercial Letter of Credit from which such L/C Issuer shall be permitted to
debit any amounts required to be paid as fees or as a result of any drawing
thereunder.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it to the Borrower
equal to the greater of (x) 0.125% per annum (or such other amount as may be
mutually agreed by the Borrower and the applicable L/C Issuer) of the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) and (y) to the extent the L/C Issuer is the Administrative Agent or an
Affiliate thereof, $1,500 per annum. Such fronting fees shall be computed on a
quarterly basis in arrears. Such fronting fees shall be due and payable in
Dollars on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account with respect to each Letter of Credit issued to the Borrower the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(j) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(k) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(l) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender (which,
among other things, shall identify the appropriate contact for notices to obtain
any necessary consents to assignments under Section 10.07). The Administrative
Agent shall notify the Revolving Credit Lenders of any such additional L/C
Issuer.

(m) Letter of Credit Reporting. On a monthly basis, each L/C Issuer shall
deliver to the Administrative Agent a complete list of all outstanding Letter of
Credit issued by such L/C Issuer.

(n) Existing Letters of Credit. The parties hereto agree that the Existing
Letters of Credit shall be deemed Letters of Credit for all purposes under this
Agreement, without any further action by the Borrower.

(o) Provisions Related to Extended Revolving Credit Commitments. In connection
with the establishment of any Extended Revolving Credit Commitments or Other
Revolving Credit Commitments and subject to the availability of unused
Commitments with respect to such Class and the satisfaction of the conditions
set forth in Section 4.02, the Borrower may with the written consent of the
applicable L/C Issuer designate any outstanding Letter of Credit to be a Letter
of Credit issued pursuant to such Class of Extended Revolving Credit Commitments
or Other Revolving Credit Commitments. Upon such designation such Letter of
Credit shall no longer be deemed to be issued and outstanding under such prior
Class and shall instead be deemed to be issued and outstanding under such Class
of Extended Revolving Commitments or Other Revolving Credit Commitments.

 

-56-



--------------------------------------------------------------------------------

Section 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, Bank
of America, in its capacity as Swing Line Lender, may in its sole discretion,
agree to make loans in Dollars to the Borrower (each such loan, a “Swing Line
Loan”), from time to time on any Business Day during the period beginning on the
ClosingAmendment No. 3 Effective Date and until the Maturity Date of the
Revolving Credit Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Swing Line Lender’s
Revolving Credit Commitment; provided that, after giving effect to any Swing
Line Loan, (i) the Revolving Credit Exposure shall not exceed the aggregate
Revolving Credit Commitment and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender (other than the relevant Swing Line
Lender), plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment then
in effect; provided, further, that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

Notwithstanding the foregoing, before making any Swing Line Loans (if at such
time any Revolving Credit Lender is a Defaulting Lender), the applicable Swing
Line Lender may condition the provision of any Swing Line Loans on its receipt
of Cash Collateral or similar security satisfactory to such Swing Line Lender
(in its sole discretion) from either the Borrower or such Defaulting Lender in
respect of such Defaulting Lender’s risk participation in such Swing Line Loans
as set forth below. The Borrower and/or such Defaulting Lender hereby grants to
the Administrative Agent, for the benefit of the Swing Line Lender, a security
interest in all such Cash Collateral and all proceeds of the foregoing. Such
Cash Collateral shall be maintained in blocked deposit accounts at Bank of
America and may be invested in Cash Equivalents reasonably acceptable to the
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral under this paragraph are subject to any right
or claim of any Person other than the Administrative Agent for the benefit of
the Swing Line Lender or that the total amount of such funds is less than the
aggregate risk participation of such Defaulting Lender in the applicable Swing
Line Loan, the Borrower and/or such Defaulting Lender will, promptly upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited as Cash Collateral, an amount equal to the excess of
(x) such aggregate risk participation over (y) the total amount of funds, if
any, then held as Cash Collateral under this paragraph that the Administrative
Agent determines to be free and clear of any such right and claim. If the
Revolving Credit Lender that triggers the Cash Collateral requirement under this
paragraph ceases to be a Defaulting Lender (as determined by the Swing Line
Lender in good faith), or if the Swing Line Loans have been permanently reduced
to zero, the funds held as Cash Collateral shall thereafter be returned to the
Borrower or the Defaulting Lender, whichever provided the funds for the Cash
Collateral.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A)  telephone or (B) Swing Line Loan Notice. Each
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 Noon (New York City time) on the requested borrowing
date and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000 and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
relevant Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice (by telephone or in writing), the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless (x) the

 

-57-



--------------------------------------------------------------------------------

relevant Swing Line Lender has received notice (by telephone or in writing) from
the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. (New York City time) on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied or (y) such Swing
Line Lender has determined in its sole discretion not to make such Swing Line
Loan, then, subject to the terms and conditions hereof, the Swing Line Lender
will, not later than 5:00 p.m. (New York City time) on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower at its office by crediting the account of the Borrower
on the books of the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes such
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.01. The relevant Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. (New York City time) on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the relevant Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.01. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

-58-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the relevant Swing Line Lender
receives any payment on account of such Swing Line Loan, such Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by such Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of a Swing Line Lender. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan, Eurocurrency Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “non-Expiring Credit Commitment” and collectively, the
“non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Commencing with the maturity
date of any tranche of Revolving Credit Commitments, the sublimit for Swing Line
Loans shall be agreed solely with the Swing Line Lender.

Section 2.05. Prepayments.

(a) Optional. (5) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(New York City time) (A) three (3) Business Days prior to any date of prepayment
of Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a minimum principal
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof; and
(3) any prepayment of Base Rate Loans shall be in a minimum principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and

 

-59-



--------------------------------------------------------------------------------

amount of such prepayment and the Class(es) and Type(s) of Loans and the order
of Borrowing(s) to be prepaid. The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. In the
case of each prepayment of the Loans pursuant to this Section 2.05(a), the
Borrower may in its sole discretion select the Borrowing or Borrowings (and the
order of maturity of principal payments) to be repaid, and such payment shall be
paid to the Appropriate Lenders in accordance with their respective Pro Rata
Shares).

(i) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 11:00 a.m. (New York City time) on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed. Each prepayment of Term Loans pursuant to this Section 2.05(a) shall be
applied in an order of priority to repayments thereof required pursuant to
Section 2.07(a) as directed by the Borrower and, absent such direction, shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a).

(b) Mandatory. (6) Within six (6) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) (commencing with the fiscal year
ended December 31, 2012) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate amount of Term Loans in an amount equal to (A) the Applicable ECF
Percentage of Excess Cash Flow, if any, for the Excess Cash Flow Period covered
by such financial statements minus (B) the sum of (1) all voluntary prepayments
of Term Loans during such fiscal year pursuant to Section 2.05(a) and (2) all
voluntary prepayments of Revolving Credit Loans and Swing Line Loans during such
fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (1) and (2), to the extent such prepayments are not funded
with the proceeds of Indebtedness.

(i) If (1) the Borrower or any Subsidiary of the Borrower Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a)(i), (b), (c), (d), (e), (f), (g), (h), (l), (m),
(n), (o) or (p)), or (2) any Casualty Event occurs, which results in the
realization or receipt by the Borrower or any Subsidiary of Net Proceeds, the
Borrower shall cause to be offered to be prepaid on or prior to the date which
is ten (10) Business Days after the date of the realization or receipt by the
Borrower or any Subsidiary of such Net Proceeds an aggregate principal amount of
Term Loans in an amount equal to 100% of all Net Proceeds received; provided
that if any Permitted Notes have been issued in compliance with Sections 7.01
and 7.03 with Liens ranking pari passu with the Liens securing the Obligations
pursuant to the First Lien Intercreditor Agreement, then the Borrower may, to
the extent required pursuant to the terms of the documentation governing such
Permitted Notes, prepay Term Loans and purchase such Permitted Notes (at a
purchase price no greater than par plus accrued and unpaid interest) on a pro
rata basis in accordance with the respective principal amounts thereof.

(ii) If the Borrower or any Subsidiary incurs or issues any Indebtedness after
the Closing Date (x) pursuant to Section 7.03(r)(i) or (y) that is not otherwise
permitted to be incurred pursuant to Section 7.03, the Borrower shall cause to
be prepaid an aggregate principal amount of Term Loans in an amount equal to
100% of all Net Proceeds received therefrom on or prior to the date which is six
(6) Business Days after the receipt by the Borrower or such Subsidiary of such
Net Proceeds.

(iii) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid

 

-60-



--------------------------------------------------------------------------------

Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(iv) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the aggregate Revolving Credit Commitments then in effect.

(iv) Except with respect to Loans incurred in connection with any Refinancing
Amendment (which shall be applied as provided in Section 2.16), (A) each
prepayment of Term Loans pursuant to this Section 2.05(b) shall be applied
ratably to each Class of Term Loans then outstanding (provided that any Class of
Incremental Term Loans or Other Term Loans may specify that one or more other
Classes of Term Loans may be prepaid prior to such Class of Incremental Term
Loans or Other Term Loans); (B) with respect to each Class of Term Loans, each
prepayment pursuant to clauses (i) through (iii) of this Section 2.05(b) shall
be applied to the scheduled installments of principal thereof following the date
of prepayment pursuant to Section 2.07(a) in direct order of maturity and
(C) each such prepayment shall be paid to the Lenders in accordance with their
respective Pro Rata Shares of such prepayment subject to clause (vi) of this
Section 2.05(b).

(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clause (i) or
(ii) of this Section 2.05(b) at least four (4) Business Days prior to the date
of such prepayment. Each such notice shall specify the date of such prepayment
and provide a reasonably detailed calculation of the amount of such prepayment.
The Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clauses
(i) and (ii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. one (1) Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory prepayment of Term Loans. Any Declined
Proceeds shall be retained by the Borrower.

(vi) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

(vii) Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.05 and (ii) to the extent that the Borrower has
determined in good faith

 

-61-



--------------------------------------------------------------------------------

that repatriation of any of or all the Net Proceeds of any Foreign Disposition
or Foreign Subsidiary Excess Cash Flow would have material adverse tax cost
consequences with respect to such Net Proceeds or Excess Cash Flow, such Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary; provided that, in the case of this clause (ii), on or before
the date on which any such Net Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to
Section 2.05(b) or any such Excess Cash Flow would have been required to be
applied to prepayments pursuant to Section 2.05(b), the Borrower applies an
amount equal to such Net Proceeds or Excess Cash Flow to such reinvestments or
prepayments, as applicable, as if such Net Proceeds or Excess Cash Flow had been
received by the Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net Proceeds
or Excess Cash Flow that would be calculated if received by such Foreign
Subsidiary).

(viii) Prepayment Premium. At the time of the effectiveness of any Repricing
Transaction that is consummated prior to the date that is six months after the
Amendment No. 2 Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Term Lender with outstanding Term B Loans
which are repaid, prepaid or amended pursuant to such Repricing Transaction
(including each Term Lender that withholds its consent (to the extent such
consent is required) to such Repricing Transaction and is replaced pursuant to
Section 3.07), a fee in an amount equal to 1.0% of the aggregate principal
amount of all Term B Loans prepaid (or replaced) or that are subject to an
effective reduction of the Applicable Rate pursuant to such Repricing
Transaction, as applicable. Such fees shall be due and payable upon the date of
the effectiveness of such Repricing Transaction.

Section 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $100,000, as applicable, or any whole multiple of $100,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess. The amount of any such Commitment reduction shall not
otherwise be applied to the Letter of Credit Sublimit or the Swing Line Sublimit
unless otherwise specified by the Borrower. Notwithstanding the foregoing, the
Borrower may rescind or postpone any notice of termination of the Commitments if
such termination would have resulted from a refinancing of all of the
Facilities, which refinancing shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Additional Term B Commitment of the Additional Term B Lender
shall be automatically and permanently reduced to $0 upon the funding of Term B
Loans to be made by it on the Amendment No. 1 Effective Date. The Revolving
Credit Commitment of each Revolving Credit Lender shall automatically and
permanently terminate on the Maturity Date of the Revolving Credit Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

Section 2.07. Repayment of Loans.

(a) Term B Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders with Term B Loans (i) on the last Business
Day of each March, June, September and December, commencing with the first full
quarter after the Amendment No. 1 Effective Date, an aggregate amount equal to
0.25% of the aggregate principal amount of all Term B Loans outstanding on the
Amendment No. 1 Effective Date (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05) and (ii) on the Maturity Date for the Term B Loans, the
aggregate principal amount of all Term B Loans outstanding on such date.

 

-62-



--------------------------------------------------------------------------------

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of the
Borrower’s Revolving Credit Loans under such Facility outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay the aggregate principal amount of
its Swing Line Loans on the earlier to occur of (i) the date five (5) Business
Days after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility.

(d) Original Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Term Lenders holding Original Term Loans that are
not Converted Original Term Loans, the outstanding balance of such Original Term
Loans that are not Converted Original Term Loans on the Amendment No. 1
Effective Date.

Section 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan (which shall not include any Swing Line Loan) shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate, for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan (other than a Swing Line Loan) shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans;
provided that from and after the Tranche A Revolving Credit Commitment Effective
Date (x) for so long as such Swing Line Loan is held by the Swing Line Lender,
such Applicable Rate shall be based on the Applicable Rate with respect to the
Tranche A Revolving Credit Commitments and (y) at any time such Swing Line Loan
is held by a Revolving Credit Lender other than the Swing Line Lender, the
Applicable Rate shall be based on the Applicable Rate for the type of Revolving
Credit Commitment held by such Revolving Credit Lender.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09. Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share, a commitment fee equal to the Applicable Rate with
respect to commitment fees times the actual daily amount by which the aggregate
Revolving Credit Commitment exceeds the sum of (A) the Outstanding Amount of
Revolving Credit Loans (which shall exclude, for the avoidance of doubt, any
Swing Line Loans) and (B) the Outstanding Amount of L/C Obligations; provided
that (x) any commitment fee accrued with respect to any of the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and

 

-63-



--------------------------------------------------------------------------------

payable by the Borrower prior to such time and (y) no commitment fee shall
accrue on any of the Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. The commitment fee on the Revolving Credit
Facility shall accrue at all times from the ClosingAmendment No. 3 Effective
Date until the Maturity Date for the Revolving Credit Facility with respect to
such Commitments, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

Section 2.10. Computation of Interest and Fees.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of three hundred sixty-five (365) days, or three hundred sixty-six
(366) days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a three hundred and sixty
(360) day year and actual days elapsed. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as non-fiduciary agent
for the Borrower, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this

 

-64-



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

Section 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Same Day Funds not later than 11:00 a.m. (New York City time) on the
date specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided in
Section 2.05(b)(vi) or as otherwise provided herein) of such payment in like
funds as received by wire transfer to such Lender’s applicable Lending Office.
All payments received by the Administrative Agent after 11:00 a.m. (New York
City time), shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Federal
Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the greater of (x) the applicable Federal Funds Rate from time to
time in effect and (y) a rate determined by the Administrative Agent in
accordance with banking rules governing interbank compensation. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

-65-



--------------------------------------------------------------------------------

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(b), 2.03(c), 2.04(c), 2.12(c) or 2.13, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.13. Sharing of Payments.

If, other than as expressly provided in Section 2.05(b)(vi), Section 7.03(r)(ii)
or as otherwise provided elsewhere herein, any Lender shall obtain on account of
the Loans made by it, or the participations in L/C Obligations and Swing Line
Loans held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after

 

-66-



--------------------------------------------------------------------------------

such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (a) one or more
additional tranches or additions to an existing tranche of term loans (the
“Incremental Term Loans”) and/or (b) one or more increases in the amount of the
Revolving Credit Commitments on the same terms as the Revolving Credit Facility
(except for interest rate margins and commitment fees as set forth below) (a
“Revolving Commitment Increase”), in an aggregate principal amount not to exceed
(x) $135,000,000 and (y) such additional amount so long as on a Pro Forma Basis
after giving effect to the incurrence of such Incremental Term Loan or any
borrowing under such Revolving Commitment Increase (and for purposes of any
calculations under this Section 2.14 (A) the cash proceeds of such Incremental
Term Loans shall be excluded for purposes of calculating Consolidated First Lien
Net Debt and (B) all Revolving Commitment Increase shall be deemed to be fully
drawn), the Borrower’s Consolidated First Lien Net Leverage Ratio would be no
greater than 3.503.75 to 1.00 (excluding, for purposes of calculating such ratio
under this clause (y), Revolving Credit Loans borrowed for seasonal working
capital requirements in an amount not to exceed $50,000,00075,000,000); provided
that (i) both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Event of Default shall exist and at
the time that any such Incremental Term Loan is made (and after giving effect
thereto) no Event of Default shall exist and (ii) the Borrower shall be in
compliance with the covenants set forth in Section 7.11 determined on a Pro
Forma Basis as of the date of the most recently ended Test Period (or, if no
Test Period cited in Section 7.11 has passed, the covenants in Section 7.11 for
the first Test Period cited in such Section shall be satisfied as of the last
four quarters ended), in each case, as if such Incremental Term Loans or any
borrowings under any such Revolving Commitment Increases, as applicable, had
been outstanding on the last day of such fiscal quarter of the Borrower for
testing compliance therewith. Each tranche of (i) Incremental Term Loans shall
be in an aggregate principal amount that is not less than $10,000,000 and shall
be in an increment of $1,000,000 in excess thereof (provided that such amount
may be less than $1,000,000 if such amount represents all remaining availability
under the limit set forth in the next sentence and (ii) Revolving Commitment
Increases shall be in an aggregate principal amount that is not less than
$5,000,000 and shall be in an increment of $1,000,000 in excess thereof
(provided that such amount may be less than $1,000,000 if such amount represents
all remaining availability under the limit set forth in the next sentence). The
Incremental Term Loans (a) shall rank pari passu in right of payment and of
security with the Revolving Credit Loans and the Term Loans, (b) shall not
mature earlier than the Maturity Date with respect to the Term Loans and
(c) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of then-existing Term Loans, and the
Applicable Rate for any Incremental Facility and, subject to clause (c) above,
amortization for the Incremental Term Loans shall be determined by the Borrower
and the applicable new Lenders; provided, however, that the Effective Yield for
any Incremental Facility, shall not be greater than the Effective Yield with
respect to Term Loans or Revolving Credit Loans, as the case may be plus 50
basis points (unless the interest rate margins applicable to the Term Loans or
Revolving Credit Loans, respectively, are increased to the extent necessary to
achieve the foregoing); provided that except as provided above, the terms and
conditions applicable to Incremental Term Loans may be materially different from
those of the Term Loans to the extent such differences are reasonably
satisfactory to the Administrative Agent. Each notice from the Borrower pursuant
to this Section 2.14 shall set forth the requested amount and proposed terms of
the relevant Incremental Term Loans or Revolving Commitment Increases.
Incremental Term Loans may be made, and Revolving Commitment Increases may be
provided, by any existing Lender (but each existing Lender will not have an
obligation to make a portion of any Incremental Term Loan or any portion of any
Revolving Commitment Increase) or by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”), provided that the Administrative Agent, L/C Issuer and/or
Swing Line Lender, as applicable, shall have consented (not to be unreasonably
withheld, conditioned or delayed) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Revolving Commitment Increases to
the extent any such consent would be required under Section 10.07(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Lender. Commitments in respect of Incremental Term Loans
and Revolving Commitment Increases shall become Commitments (or in the case of a
Revolving Commitment Increase to be provided by an existing Revolving Credit
Lender, an increase in such Lender’s applicable Revolving Credit Commitment)
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents,

 

-67-



--------------------------------------------------------------------------------

executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of Borrower, or any other Loan
Party, Agents or Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.14. No Lender shall be obligated to provide any Incremental Term Loans
or Revolving Commitment Increases, unless it so agrees. Upon each increase in
the Revolving Credit Commitments pursuant to this Section 2.14, (a) if the
increase relates to the Revolving Credit Facility, each Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Revolving
Commitment Increase (each, a “Revolving Commitment Increase Lender”), and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed (in the case of an increase to the Revolving
Credit Facility only), a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (b) if, on the date of such
increase, there are any Revolving Credit Loans under the applicable Facility
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.15. Defaulting Lender.

(a) Reallocation of Defaulting Lender Commitment. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding L/C Obligations and any outstanding
Swing Line Loans:

(i) the Pro Rata Share of such Defaulting Lender with respect to any L/C
Obligations and any outstanding Swing Line Loans will, subject to the limitation
in the first proviso below, automatically be reallocated (effective on the date
such Lender becomes a Defaulting Lender) among the Revolving Credit Lenders that
are Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments; provided that (A) the sum of each Non-Defaulting
Lender’s Pro Rata Share of the Revolving Credit Exposure may not in any event
exceed the Revolving Credit Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (B) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim any Borrower, the Administrative Agent, any L/C Issuer,
any Swing Line Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the Pro
Rata Share of such Defaulting Lender with respect to any L/C Obligations and any
outstanding Swing Line Loans cannot be so reallocated, the Borrower will
promptly, and in no event later than 1 Business Day after any demand by the
Administrative Agent (at the direction of the L/C Issuer and/or the Swing Line
Lender, as the case may be), (A)(x) cash collateralize the obligations of the
Borrower to the L/C Issuer in respect of such L/C Obligations, in an amount at
least equal to the aggregate amount of the unreallocated portion of such L/C
Obligations on terms acceptable to the Administrative Agent and the L/C Issuer
and (y) in the case of such outstanding Swing Line Loans, prepay (subject to
clause (iii) below) and/or cash collateralize (on terms reasonably acceptable to
the Administrative Agent and such Swing Line Lender) in full the unreallocated
portion thereof, or (B) make other arrangements reasonably satisfactory to the
Administrative Agent, and to the L/C Issuer and the Swing Line Lender, as the
case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and

 

-68-



--------------------------------------------------------------------------------

(iii) any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a
segregated, non-interest bearing account until (subject to Section 2.14) the
termination of the Commitments and payment in full of all Obligations of the
Borrower hereunder and will be applied by the Administrative Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to the L/C Issuer
or the Swing Line Lender (pro rata as to the respective amounts owing to each of
them) under this Agreement, third to the payment of post-default interest and
then current interest due and payable to the Lenders hereunder other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and Reimbursement Obligations then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh after the termination
of the Commitments and payment in full of all Obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.

(b) Termination of Defaulting Lender Commitments. The Borrower may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than 3
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of Sections 2.10
and 2.12 will apply to all amounts thereafter paid by the Borrower for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the L/C Issuer, the Swing Line Lender or any
Lender may have against such Defaulting Lender.

(c) Cure. If the Borrower, Administrative Agent, the L/C Issuer and the Swing
Line Lender agree in writing that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the closing date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.15(a)), (i) such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause such Lender’s Pro Rata Share to be on a pro rata basis in accordance with
their respective Commitment, whereupon such Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while such Lender was a Defaulting Lender and (ii) the cash
collateral requirements set forth in this Section 2.15 will terminate and the
L/C Issuer and Swing Line Lender will cause any cash collateral posted with
respect to their respective L/C Obligations or Swing Line Loans, as the case may
be, to be returned to the Borrower subject to any terms relating to such cash
collateral; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender having been a Defaulting Lender.

(d) Notices. The Administrative Agent will promptly send to each Lender and L/C
Issuer a copy of any notice to the Borrower provided for in this Section 2.15.

Section 2.16. Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Refinancing Lender, Indebtedness to refinance
or replace all or any portion of the Term Loans and the Revolving Credit Loans
(or unused Revolving Credit Commitments) then outstanding under this Agreement
(which for all purposes of this clause (a) will be deemed to include any then
outstanding Other Term Loans, Incremental Term Loans, Other Revolving Credit
Commitments or Other Revolving Credit Loans), in the form of Other Term Loans,
Other Term Loan Commitments, Other Revolving Credit Commitments, or Other
Revolving Credit Loans pursuant to

 

-69-



--------------------------------------------------------------------------------

a Refinancing Amendment; provided that notwithstanding anything to the contrary
in this Section 2.16 or otherwise, (i) the Other Term Loans and Other Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Term Loans and Revolving Credit Loans, respectively, (ii) the Other Term Loans
shall not mature earlier than the Maturity Date with respect to the Term Loans
being refinanced and shall have a Weighted Average Life to Maturity not shorter
than the remaining Weighted Average Life to Maturity of the Term Loans being
refinanced and (iii) the other terms and conditions of such Other Term Loans,
Other Revolving Credit Commitments and Other Revolving Loans (excluding pricing,
fees, rate floors and optional prepayment or redemption terms) shall, taken as a
whole, be not materially more favorable to the lenders providing such Other Term
Loans, Other Revolving Credit Commitments and Other Revolving Loans, as
applicable, than, those applicable to the Term Loans or Revolving Credit
Commitments being refinanced (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date).

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.01 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents (which may be on a
post-closing basis if agreed to by the Administrative Agent in its sole
discretion) as may be reasonably requested by the Administrative Agent in order
to ensure that such Indebtedness is provided with the benefit of the applicable
Loan Documents.

(c) Each issuance of Indebtedness under Section 2.16(a) shall be in an aggregate
principal amount that is (x) not less than $10,000,000 and (y) an integral
multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Indebtedness incurred pursuant
thereto and (ii)make such other changes to this Agreement and the other Loan
Documents consistent with the provisions and intent of the third paragraph of
Section 10.01 (without the consent of the Required Lenders called for therein)
and (iii) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.

Section 2.17. Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.17. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Classes of Term Loans hereunder
(including Incremental Term Loans, Other Term Loans and Extended Term Loans)
with more than five (5) different Maturity Dates; (ii) the Effective Yield with
respect to the Extended Term Loans (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) may be different than the
Effective Yield for the Term Loans of such Existing Term Loan Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the

 

-70-



--------------------------------------------------------------------------------

establishment of such Extended Term Loans); (iv) Extended Term Loans may have
call protection as may be agreed by the Borrower and the Lenders thereof;
provided that no Extended Term Loans may be optionally prepaid prior to the date
on which all Term Loans with an earlier final stated maturity (including Term
Loans under the Existing Term Loan Tranche from which they were amended) are
repaid in full, unless such optional prepayment is accompanied by a pro rata
optional prepayment of such other Term Loans and (v) any Extended Term Loans may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Term Loan Extension
Request; provided, however, that (A) no Default shall have occurred and be
continuing at the time a Term Loan Extension Request is delivered to Lenders,
(B) any such Extended Term Loans (and the Liens securing the same) shall be
permitted by the terms of the Intercreditor Agreements (to the extent any
Intercreditor Agreement is then in effect), and (C) all documentation in respect
of such Extension Amendment shall be consistent with the foregoing. Any Extended
Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche. Each Term Loan Extension Series of Extended Term Loans incurred under
this Section 2.17 shall be in an aggregate principal amount that is not less
than $25,000,000.

(b) Extension of Revolving Credit Commitments. The Borrower may, on behalf of
the Borrowers, at any time and from time to time request that all or a portion
of the Revolving Credit Commitments of a given Class (each, an “Existing
Revolver Tranche”) be amended to extend the Maturity Date with respect to all or
a portion of any principal amount of such Revolving Credit Commitments (any such
Revolving Credit Commitments which have been so amended, “Extended Revolving
Credit Commitments”) and to provide for other terms consistent with this
Section 2.17. In order to establish any Extended Revolving Credit Commitments,
the Borrower shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders under the applicable
Existing Revolver Tranche) (each, a “Revolver Extension Request”) setting forth
the proposed terms of the Extended Revolving Credit Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) be identical to the Revolving Credit Commitments under the
Existing Revolver Tranche from which such Extended Revolving Credit Commitments
are to be amended, except that: (i) the Maturity Date of the Extended Revolving
Credit Commitments may be delayed to a later date than the Maturity Date of the
Revolving Credit Commitments of such Existing Revolver Tranche, to the extent
provided in the applicable Extension Amendment; provided, however, that at no
time shall there be Classes of Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments) which have more than five (5) different
Maturity Dates; (ii) the Effective Yield with respect to extensions of credit
under the Extended Revolving Credit Commitments (whether in the form of interest
rate margin, upfront fees, original issue discount or otherwise) may be
different than the Effective Yield for extensions of credit under the Revolving
Credit Commitments of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension Amendment and (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); provided, further, that (A) no Default shall have
occurred and be continuing at the time a Revolver Extension Request is delivered
to Lenders, (B) in no event shall the final maturity date of any Extended
Revolving Credit Commitments of a given Revolver Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
Revolving Credit Commitments hereunder, (C) any such Extended Revolving Credit
Commitments (and the Liens securing the same) shall be permitted by the terms of
the Intercreditor Agreements (to the extent any Intercreditor Agreement is then
in effect) and (D) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.17 shall be
in an aggregate principal amount that is not less than $5,000,000.

 

-71-



--------------------------------------------------------------------------------

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.17. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, a “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Section 2.17(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.01 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents (which may, if agreed to by the
Administrative Agent, be done on a post-closing basis). The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Extension
Amendment. Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to an Extension Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Extended Term Loans or
Extended Revolving Credit Commitments, as applicable, incurred pursuant thereto,
(ii) modify the scheduled repayments set forth in Section 2.07 with respect to
any Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans required pursuant to Section
2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect the
existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the second paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.17, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

 

-72-



--------------------------------------------------------------------------------

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.17 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01. Taxes.

(a) Unless required by applicable Laws (as determined in good faith by the
applicable withholding agent), any and all payments made by or on account of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction for Taxes. If the Loan Party or other applicable withholding agent
shall be required by any Laws to withhold or deduct any Indemnified Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to any
Agent or any Lender, (i) the sum payable by such Loan Party shall be increased
as necessary so that after all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) have been made,
each of such Agent and such Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions, (iii) the applicable withholding agent shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within thirty (30) days
after the date of such payment (or, if receipts or evidence are not available
within thirty (30) days, as soon as possible thereafter), if the relevant Loan
Party is the applicable withholding agent, shall furnish to such Agent or Lender
(as the case may be) the original or a copy of a receipt evidencing payment
thereof or other evidence acceptable to such Agent or Lender.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document, other than any
such Taxes that are imposed as a result of a Lender’s voluntary assignment in
such Lender’s interest in the Loan hereunder, but only to the extent such
assignment-related Taxes are imposed as a result of such Lender’s current or
former connection with the jurisdiction imposing such Taxes (other than any
connections arising from such Lender having executed, delivered, enforced,
become a party to, performed its obligations or received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, any Loan Document) (the “Other Taxes”).

(c) Each of the Loan Parties agrees to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes payable by such Agent
or such Lender (whether or not such Taxes are correctly or legally imposed) and
(ii) any expenses arising therefrom or with respect thereto, provided such Agent
or Lender, as the case may be, provides the relevant Loan Party with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts. If the Borrower reasonably believes that such Indemnified Taxes
or Other Taxes were not correctly or legally asserted, the Administrative Agent
and each Lender and L/C Issuer will use reasonable efforts to cooperate with
Borrower for the Borrower to file for and obtain a refund of such Indemnified
Taxes or Other Taxes so long as such efforts would not, in the sole
determination of the Administrative Agent, such Lender, or such L/C Issuer,
result in any additional costs, expenses or risks or be otherwise
disadvantageous to it.

(d) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Law certifying as to any entitlement of
such Lender to an exemption from, or reduction in, withholding tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate. Without
limiting the foregoing:

 

-73-



--------------------------------------------------------------------------------

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor forms) certifying that such Lender is
exempt from federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit I hereto (any such certificate a “United States Tax
Compliance Certificate”) to the effect that such Lender is not (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (3) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (4) no payments in connection with any Loan Document are
effectively connected with a United States trade or business conducted by such
Lender and (B) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Participant holding a participation granted by
a participating Lender), two properly completed and duly signed original copies
of Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY or any other required information from each beneficial
owner, as applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such beneficial owner), or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a deduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.

Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

Each Lender shall deliver to the Borrower and the Administrative Agent two
further original copies of any previously delivered form or certification (or
any applicable successor form) on or before the date that any such form or
certification expires or becomes obsolete or inaccurate and promptly after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower or the Administrative Agent, or promptly notify
the Borrower and the Administrative Agent in writing that it is unable to do so.
Each Lender shall promptly notify the Administrative Agent in writing at any
time it determines that it is no longer in a position to provide any previously
delivered form or certification to the Borrower or the Administrative Agent.

 

-74-



--------------------------------------------------------------------------------

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, if necessary, to determine the amount, if any, to deduct and withhold
from such payment. Solely for purposes of this clause (e), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(f) Solely for purposes of determining withholding taxes imposed under FATCA,
from and after the Amendment No. 3 Effective Date, the Borrower and the
Administrative Agent agree to treat (and the Lenders hereby authorize the
Administrative Agent to treat) any Loan Document, any Term Loan and any Loan
made under any Revolving Credit Commitment as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(g)(f) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 shall use its reasonable efforts to change the jurisdiction of its
Lending Office (or take any other measures reasonably requested by the Borrower)
if such a change or other measures would reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, result in any unreimbursed cost or expense or be
otherwise materially disadvantageous to such Lender.

(h)(g) If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to the Loan
Party, net of all out-of-pocket expenses of the Lender or Agent, as the case may
be and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund net of any Taxes payable by any Agent or
Lender on such interest); provided that the Loan Party, upon the request of the
Lender or Agent, as the case may be, agrees promptly to return such refund (plus
any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. This section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to Taxes that it deems confidential) to the
Borrower or any other person.

(i)(h) For the avoidance of doubt, a “Lender” shall include, for all purposes of
this Section 3.01, any L/C Issuer and any Swing Line Lender.

Section 3.02. Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

-75-



--------------------------------------------------------------------------------

Section 3.03. Inability to Determine Rates.

If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the applicable
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar, or
other applicable, market for the applicable amount and the Interest Period of
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of such Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans (or in the case of Taxes, any Loan) or (as the case
may be) issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
for which additional amounts would be payable under Section 3.01(a) or which are
indemnifiable under Section 3.01(c), or any Excluded Taxes or (ii) reserve
requirements contemplated by Section 3.04(c)) and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
the Eurocurrency Rate Loan (or of maintaining its obligations to make any Loan),
or to reduce the amount of any sum received or receivable by such Lender, then
from time to time within fifteen (15) days after demand by such Lender setting
forth in reasonable detail such increased costs (with a copy of such demand to
the Administrative Agent given in accordance with Section 3.06), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Rate funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

 

-76-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case, be deemed to have been introduced or
adopted after the date hereof, regardless of the date enacted or adopted.

Section 3.05. Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

Section 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

 

-77-



--------------------------------------------------------------------------------

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

Section 3.07. Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender,
(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided, further, that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender or L/C Issuer, as the case may be, and (1) in the case
of a Lender (other than an L/C Issuer), repay all Obligations of the Borrower
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date and (2) in the case of an L/C Issuer, repay
all Obligations of the Borrower owing to such L/C Issuer relating to the Loans
and participations held by the L/C Issuer as of such termination date and cancel
or backstop on terms satisfactory to such L/C Issuer any Letters of Credit
issued by it; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable facility only in the case of clause (i) or, with
respect to a Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such

 

-78-



--------------------------------------------------------------------------------

Loans to the Borrower or Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (B) all obligations of
the Borrower owing to the assigning Lender relating to the Loans, Commitments
and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such Assignment and Assumption and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Non-Consenting
Lender or Defaulting Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption reflecting such replacement
within five (5) Business Days of the date on which the assignee Lender executes
and delivers such Assignment and Assumption to such Non-Consenting Lender or
Defaulting Lender, then such Non-Consenting Lender or Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Assumption without any
action on the part of the Non-Consenting Lender or Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a Cash
Collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders (or, in the case of a
consent, waiver or amendment involving all affected Lenders of a certain Class,
the Required Class Lenders) have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

Section 3.08. Survival.

All of the Borrower’s obligations under this Article III shall survive any
assignment of rights by, or the replacement of, a Lender (including any L/C
Issuer) and termination of the Aggregate Commitments and repayment, satisfaction
and discharge of all other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01. All Credit Events After the Closing Date.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be correct in all respects as
so qualified) on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

 

-79-



--------------------------------------------------------------------------------

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.01(i) and (ii) have been satisfied on and as of the date of the applicable
Credit Extension.

Section 4.02. First Credit Event.

Each Lender shall make the Credit Extension to be made by it on the Closing Date
subject only to the following conditions precedent, unless otherwise waived by
the Arrangers in their sole discretion:

(a) This Agreement shall have been duly executed and delivered by the Borrower
and each Guarantor.

(b) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
relevant Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(c) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer, an opinion of (i) Simpson
Thacher & Bartlett LLP, special counsel for the Loan Parties, and (ii) from each
local counsel for the Loan Parties listed on Schedule 4.02(c), in each case,
dated the Closing Date and addressed to each L/C Issuer, the Administrative
Agent, the Collateral Agent and the Lenders, in each case in form and substance
customary for senior secured credit facilities in transactions of this kind.

(d) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified, if applicable, as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing (where relevant) of each Loan Party as of a recent date, from such
Secretary of State or similar Governmental Authority and (ii) a certificate of a
Responsible Officer of Borrower, Holdings and each other Loan Party dated the
Closing Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws or operating (or limited liability company) agreement of
such Loan Party as in effect on the Closing Date, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the member (or equivalent
governing body) of the Borrower or such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or
organization of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Responsible Officer, Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.

(e) (i) The Administrative Agent shall have received the (x) results of searches
of the Uniform Commercial Code filings (or equivalent filings) and (y) judgment
and tax lien searches, made with respect to the Loan Parties in the states or
other jurisdictions of formation of such Person and with respect to such other
locations and names listed on the Perfection Certificate, together with (in the
case of clause (y)) copies of the financing statements (or similar documents)
disclosed by such search and (ii) the Security Agreement and the Holdings Pledge
Agreement shall have been duly executed and delivered by each Loan Party that is
to be a party thereto, together with (x) certificates, if any, representing the
Equity Interests of the Borrower and the Domestic Subsidiaries accompanied by
undated stock powers executed in blank and (y) documents and instruments to be
recorded or filed that the Administrative Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement.

 

-80-



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the Chief Financial Officer of the Borrower,
certifying that the Borrower and its Subsidiaries, on a consolidated basis after
giving effect to the transactions on the Closing Date, are Solvent as of the
Closing Date.

(g) On the Closing Date, the representations and warranties made by the Loan
Parties in Article V shall be true and correct in all material respects.

(h) The Lenders shall have received all documentation and other information
required by regulatory authorities with respect to the Borrower reasonably
requested by the Lenders under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act; provided that the Lenders shall use commercially reasonable efforts to
ensure that such requests are delivered at least 5 Business Days prior to the
Closing Date and are not unduly burdensome on any person unless required by
applicable Law.

(i) The Arrangers shall have received the Audited Financial Statements and the
Unaudited Financial Statements.

(j) All fees required to be paid on the Closing Date pursuant to the Fee Letters
and reasonable out-of-pocket expenses, to the extent invoiced at least three
Business Days prior to the Closing Date, shall have been paid.

(k) The Senior Notes shall have been issued or shall be issued simultaneously
with the initial funding of Loans on the Closing Date

(l) Immediately following the execution of this Agreement, neither Holdings nor
any of its subsidiaries will have any Indebtedness other than the Obligations
and Indebtedness permitted under Section 7.03(b), Capitalized Leases permitted
under Section 7.03(e)(i) and Indebtedness permitted under Section 7.03(t).

(m) The Administrative Agent shall have received evidence that each of the
Existing Credit Facility and the Continental Cement Indebtedness have been, or
concurrently with the Closing Date is being, terminated and all Liens securing
obligations under the Existing Credit Facility and the Continental Cement
Indebtedness have been, or concurrently with the Closing Date are being
released.

ARTICLE V

Representations and Warranties

The Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders at the time of each Credit Extension that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Subsidiary (a) is a Person duly organized or formed,
validly existing and in good standing (where relevant) under the Laws of the
jurisdiction of its incorporation or organization to the extent such concept
exists in such jurisdiction, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business as currently conducted and
(ii) in the case of the Loan Parties, execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in the case of clause (a) (other than with respect
to the Borrower), (b)(i) (other than with respect to the Borrower), (c), (d) or
(e), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

-81-



--------------------------------------------------------------------------------

Section 5.02. Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party are within such Loan Party’s corporate or other
powers, (a) have been duly authorized by all necessary corporate or other
organizational action, and (b) do not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (b)(ii)(x), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect.

Section 5.03. Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the priority thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings and registrations that are
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to obtained, taken, given or made or in full force and effect pursuant
to the Collateral and Guarantee Requirement) and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

Section 5.04. Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitute legal, valid and binding obligations of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii) the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to pledges, if any, of Equity
Interests in Foreign Subsidiaries.

Section 5.05. Financial Statements; No Material Adverse Effect.

(a) (7) The Audited Financial Statements fairly present in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as of
the dates thereof and its consolidated results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein.

(i) The Unaudited Financial Statements fairly present in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as of
the dates thereof and its results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein and subject to normal
year-end audit adjustments.

 

-82-



--------------------------------------------------------------------------------

(b) The forecasts of income statements of the Borrower and its Subsidiaries
which have been furnished to the Administrative Agent prior to the Closing Date
have been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such forecasts, it being understood that actual results may vary from such
forecasts and that such variations may be material.

(c) Since December 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Closing Date, neither Holdings nor any of its Subsidiaries has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under the Loan Documents and (iii) liabilities incurred in the ordinary course
of business) that, either individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

Section 5.06. Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 5.07. No Default.

Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.08. Ownership of Property; Liens.

(a) The Borrower and each of its Subsidiaries has good record title to, or valid
leasehold interests in, or easements or other limited property interests in, all
Real Property necessary in the ordinary conduct of its business, free and clear
of all Liens except as set forth on Schedule 5.08 hereto and except for minor
defects in title that in the aggregate do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.01 and except where the failure to
have such title could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) As of the Closing Date, Schedule 5.08 contains a true and complete list of
each Material Real Property owned by the Borrower and the Subsidiaries as of the
Closing Date.

(c) No Casualty Event. As of the Closing Date, except as otherwise disclosed to
the Administrative Agent, (i) no Loan Party has received any notice of, nor has
any knowledge of, the occurrence (and still pending as of the Closing Date) or
pendency or contemplation of any Casualty Event affecting all or any portion of
a Mortgaged Property, and (ii) no Mortgage encumbers improved Mortgaged Property
that is located in an area that has been identified by the Federal Emergency
Management Act as an area having special flood hazards within the meaning of the
National Flood Insurance Act of 1968 unless flood insurance available under such
Act or otherwise sufficient to comply with Flood Insurance Laws has been
obtained in accordance with Section 6.07.

Section 5.09. Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) each Loan Party and its operation, business, properties and facilities are
and have been in material compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits;

 

-83-



--------------------------------------------------------------------------------

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or actually or potentially liable under any
Environmental Laws, and none of the Loan Parties nor any of their properties or
facilities is the subject of any claims, investigations, liens, demands,
requests for information or judicial, administrative or arbitral proceedings
pending or, to the knowledge of the Borrower, threatened under any Environmental
Law or to revoke or modify any Environmental Permit held by any of the Loan
Parties;

(c) there are no facts, circumstances, occurrences or conditions, including the
Release or threat of Release of Hazardous Materials arising out of or relating
to the operations of the Loan Parties or any property or facility owned, leased
or operated by any of the Loan Parties or, to the knowledge of the Borrower, any
property or facility formerly owned, operated or leased by the Loan Parties or
any of their predecessors in interest, that could reasonably be expected to
result in violation by any Loan Party or in any of the Loan Parties incurring
liability, under, Environmental Laws; and

(d) none of the Loan Parties are conducting or paying for, in whole or in part,
any investigation, response or other corrective action under any Environmental
Law at any location.

Section 5.10. Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent) and taking into
account applicable extensions, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
audit, deficiency or assessment known to any Loan Parties against the Loan
Parties that would, individually or in the aggregate, have a Material Adverse
Effect.

Section 5.11. ERISA Compliance.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made; (ii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iii) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c) The Pension Plans of the Loan Parties and the Subsidiaries are funded to the
extent required by Law, in each case, except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

Section 5.12. Subsidiaries; Equity Interests.

As of the Closing Date, no Loan Party has any material Subsidiaries other than
those specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests owned by the Loan Parties (or a Subsidiary of any Loan Party) in such
material Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party (or a Subsidiary of any Loan Party) in such
material Subsidiaries are owned free and clear of all Liens except (i) those
created under the Collateral Documents and (ii) any Lien that is permitted under
Section 7.01. As of the Closing Date, Schedule 5.12 (a) sets forth the name and
jurisdiction of each Domestic Subsidiary that is a Loan Party and (b) sets forth
the ownership interest of the Borrower and any other Subsidiary thereof in each
Subsidiary, including the percentage of such ownership.

 

-84-



--------------------------------------------------------------------------------

Section 5.13. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U.

(b) None of the Borrower, any Person Controlling the Borrower, or any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

Section 5.14. Disclosure.

To the best of the Borrower’s knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

Section 5.15. Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of the
Borrower or any of its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with such matters; and
(c) all payments due from the Borrower or any of its Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant party.

Section 5.16. Intellectual Property; Licenses, Etc.

Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, the Borrower and its Subsidiaries own, license
or possess the right to use all of the trademarks, service marks, trade names,
domain names, copyrights, patents, patent rights, licenses, technology,
software, know-how, rights in databases, design rights and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses as currently conducted, and, to the
knowledge of the Borrower and its Subsidiaries, such IP Rights do not conflict
with the rights of any Person, except to the extent such failure to own, license
or possess or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No advertisement,
product, process, method or substance used by any Loan Party or any of its
Subsidiaries in the operation of their respective businesses as currently
conducted infringes upon any IP Rights held by any Person except for such
infringements which individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the IP Rights is filed and presently pending or, to the knowledge of the
Borrower, presently threatened against any Loan Party or any of its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Except pursuant to written licenses and other user agreements entered into by
each Loan Party in the ordinary course of business, as of the Closing Date, all
registrations listed in Schedule 8(a) or 8(b) to the Perfection Certificate are
valid and in full force and effect, except, in each individual case, to the
extent that such a registration is not valid and in full force and effect could
not reasonably be expected to have a Material Adverse Effect.

 

-85-



--------------------------------------------------------------------------------

Section 5.17. Solvency.

On the Closing Date after giving effect to the use of proceeds hereunder, the
Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

Section 5.18. Security Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Sections 4.02,
6.11 and 6.13 will, upon execution and delivery thereof, be effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Collateral
described therein to the extent intended to be created thereby and (i) when
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 4 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
Security Agreement), the Liens created by the Collateral Documents shall
constitute fully perfected Liens on, and security interests in (to the extent
intended to be created thereby), all right, title and interest of the grantors
in such Collateral to the extent perfection can be obtained by filing financing
statements, in each case subject to no Liens other than Liens permitted
hereunder.

(b) PTO Filing; Copyright Office Filing. When the Security Agreement or a short
form thereof is properly filed in the United States Patent and Trademark Office
and the United States Copyright Office, to the extent such filings may perfect
such interests, the Liens created by such Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents and Trademarks (each as defined
in the Security Agreement) registered or applied for with the United States
Patent and Trademark Office or Copyrights (as defined in such Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case free and clear of Liens other than Liens permitted
under Section

7.01 hereof (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to establish a Lien on registered Patents, Trademarks and Copyrights
(each as defined in the Security Agreement) registered or applied for by the
grantors thereof after the Closing Date).

(c) Mortgages. Upon recording thereof in the appropriate recording office, each
Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected first-priority Liens on, and security interest in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Liens permitted hereunder, and when
the Mortgages are filed in the offices specified on Schedule 4 to the Perfection
Certificate dated the Closing Date (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
6.11 and 6.13, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 6.11 and 6.13), the Mortgages shall constitute fully perfected
first-priority Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted by hereunder.

Notwithstanding anything herein (including this Section 5.18) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
Law, (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or the Collateral Documents or (C) on the Closing Date and until required
pursuant to Section 6.13, the pledge or creation of any security interest, or
the effects of perfection or non-perfection the priority or enforceability of
any pledge or security interest.

Section 5.19. Senior Debt.

The Obligations constitute senior indebtedness of the Borrower and each other
Loan Party.

 

-86-



--------------------------------------------------------------------------------

Section 5.20. OFAC.

Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and the other Loan Parties, any director, officer, employee, agent or
controlled affiliate thereof, is currently the subject of any Sanctions, nor is
Holdings or any of its Subsidiaries located, organized or resident in a
Designated Jurisdiction.

Section 5.21. Anti-Corruption Laws..

(a) To the extent applicable, the Borrower and its Subsidiaries have conducted
their businesses in compliance, in all material respects, with the United States
Foreign Corrupt Practices Act of 1977, as amended and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
(i) by the Borrower in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended or (ii) to the knowledge of the Borrower, to fund any
activities (x) of any Person that is then currently the subject of any Sanctions
or (y) in any Designated Jurisdiction.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations or obligations under Secured
Hedge Agreements) hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of its Subsidiaries to:

Section 6.01. Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender as soon as available, but in any event within one hundred thirty-five
(135) days after the end of the fiscal year ending December 31, 2011 and within
ninety (90) days after the end of each subsequent fiscal year, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within ninety (90) days,
seventy-five (75) days and sixty (60) days after the end of each of the first
three (3) fiscal quarters, respectively, following the Closing Date and within
forty-five (45) days after the end of each the first three (3) fiscal quarters
of each fiscal year of the Borrower thereafter, a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for such fiscal quarter and the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, and in any event no later than sixty (60) days
after the end of each fiscal year of the Borrower, a detailed

 

-87-



--------------------------------------------------------------------------------

consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of the Borrower (or any direct or indirect parent of the Borrower) or
(B) the Borrower’s (or any direct or indirect parent thereof), as applicable,
Form l0-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to clauses (A) and (B), (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and its Subsidiaries on a standalone basis,
on the other hand, and (ii) to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, with respect to the Borrower
and its Subsidiaries, in each case, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualifications or exception as to the scope of such audit.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(c)
and (d) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent; provided, however, that if such
Compliance Certificate is first delivered by electronic means, the date of such
delivery by electronic means shall constitute the date of delivery for purposes
of compliance with Section 6.02(a). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and each Arranger

 

-88-



--------------------------------------------------------------------------------

shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall not
be under any obligation to mark any Borrower Materials “PUBLIC.”

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

Section 6.02. Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), but only if available after the use of
commercially reasonable efforts, a certificate (or other appropriate reporting
means in accordance with applicable auditing standards) of an independent
registered public accounting firm of nationally recognized standing, with
respect to the Borrower and its Subsidiaries, stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
under Section 7.11 or, if any such Event of Default shall exist, stating the
nature and status of such event;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that notwithstanding the foregoing, the obligations in this
Section 6.02(c) may be satisfied if such information is publicly available on
EDGAR;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Subsidiaries pursuant to the terms of the Senior
Notes Indenture and any Permitted Refinancing thereof or any Junior Financing
Documentation, in each case in a principal amount in excess of the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to any
clause of this Section 6.02;

 

-89-



--------------------------------------------------------------------------------

(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i)in the case of annual Compliance Certificates only, a report
setting forth the information required by sections describing the legal name and
the jurisdiction of formation of each Loan Party and the location of the Chief
Executive Office of each Loan Party of the Perfection Certificate or confirming
that there has been no change in such information since the Closing Date or the
date of the last such report, (ii) a description of each event, condition or
circumstance during the last fiscal quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b) and (iii) a
list of each Subsidiary of the Borrower (to the extent that there have been any
changes in the identity of such Subsidiaries since the Closing Date or the most
recent list provided); and

(f) promptly, such additional customary information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

Section 6.03. Notices.

Promptly after a Responsible Officer of the Borrower or any Subsidiary Guarantor
has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect; and

(c) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority with respect
to any Loan Document.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b) or (c) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

Section 6.04. Payment of Obligations.

(a) Pay, discharge or otherwise satisfy as the same shall become due and payable
in the normal conduct of its business, all its Taxes (whether or not shown on a
Tax return), except, in each case, to the extent any such Tax is being contested
in good faith and by appropriate proceedings for which appropriate reserves have
been established in accordance with GAAP or the failure to pay or discharge the
same would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

(b) Timely and correctly file all Tax returns required to be filed, except for
failures to file that could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 6.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of (a) or (b), (i) (other than with respect to the Borrower) to the
extent that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Section 7.04 or 7.05.

 

-90-



--------------------------------------------------------------------------------

Section 6.06. Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and fire, casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice and in the normal conduct of its business.

Section 6.07. Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and its Subsidiaries)
as are customarily carried under similar circumstances by such other Persons.

(b) Requirements of Insurance. On the Closing Date (or the date any such
insurance is obtained, in the case of insurance obtained after the Closing
Date), the Borrower shall use commercially reasonable efforts to ensure that
(i) all such insurance with respect to any Collateral shall provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 10 days (or, to the extent reasonably
available, 30 days) after receipt by the Collateral Agent of written notice
thereof (the Borrower shall deliver a copy of the policy (and to the extent any
such policy is renewed, a renewal policy) or other evidence thereof to the
Administrative Agent and the Collateral Agent, or insurance certificate with
respect thereto) and (ii) all such insurance with respect to any Collateral
shall name the Collateral Agent as mortgagee (in the case of property insurance)
or additional insured on behalf of the Secured Parties (in the case of liability
insurance) and loss payee (in the case of property insurance), as applicable.

(c) Flood Insurance. With respect to each Mortgaged Property, (i) if at any time
any “building” (as defined in the Flood Insurance Laws) is located in an area
designated as a “Special Flood Hazard Area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance with a financially sound and reputable insurer in such
total amount as the Administrative Agent or the Required Lenders may from time
to time reasonably require, (ii) otherwise comply with the Flood Insurance Laws
and (ii) deliver to Administrative Agent evidence of such insurance.

Section 6.08. Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.09. Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of the Borrower or a Subsidiary, as
the case may be (it being understood and agreed that Foreign Subsidiaries may
maintain individual books and records in conformity with generally accepted
accounting principles that are applicable in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

Section 6.10. Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than records of the Board of Directors of such Loan Party or
such Subsidiary), and to

 

-91-



--------------------------------------------------------------------------------

discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (subject to such accountants’ customary policies
and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year and only one (1) such time shall be at the
Borrower’s expense (which expense, when no Event of Default has occurred and is
continuing, shall not exceed $10,000 per such visit or inspection); provided,
further, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, neither the
Borrower nor any Subsidiary shall be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or (iii) is subject to
attorney client or similar privilege or constitutes attorney work-product.

Section 6.11. Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action necessary or reasonably requested by
the Administrative Agent or the Collateral Agent to ensure that the Collateral
and Guarantee Requirement continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by
the Borrower or (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary:

(i) within sixty (60) days after such formation, acquisition, cessation or
designation, or such longer period as the Administrative Agent may agree in
writing in its discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) joinders to
this Agreement as Guarantors, Security Agreement Supplements, Intellectual
Property Security Agreements, a counterpart of the Intercompany Note and other
security agreements and documents (including, with respect to such Mortgages,
the documents listed in Section 6.13(b)), as reasonably requested by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent,
subject to local law requirements, with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting first-priority Liens required
by the Collateral and Guarantee Requirement;

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (and the parent of each
such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(C) take and cause such Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement and each direct or indirect
parent of such Subsidiary to take whatever action (including the recording of
Mortgages, the filing of UCC financing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral

 

-92-



--------------------------------------------------------------------------------

Agent (or in any representative of the Collateral Agent designated by it) valid
and perfected Liens to the extent required by the Collateral and Guarantee
Requirement or the Collateral Documents, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement or the Collateral
Documents;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its sole discretion), deliver to
the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Borrower; provided, however, that there shall be no obligation
to deliver to the Administrative Agent any existing environmental assessment
report whose disclosure to the Administrative Agent would require the consent of
a Person other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its sole discretion), deliver to
the Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement or the
Collateral Documents, but not specifically covered by the preceding clause (i),
(ii) or (iii) or clause (b) below.

(b) Not later than ninety (90) days after the acquisition by any Loan Party of
Material Real Property as determined by the Borrower (acting reasonably and in
good faith) (or such longer period as the Administrative Agent may agree in
writing in its sole discretion) that is required to be provided as Collateral
pursuant to the Collateral and Guarantee Requirement, which property would not
be automatically subject to another Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to pre-existing Collateral
Documents, (A) cause such property to be subject to a first-priority Lien and
Mortgage in favor of the Collateral Agent for the benefit of the Secured
Parties, (B) take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and (C) otherwise comply with the requirements of the Collateral and
Guarantee Requirement with respect to such Material Real Property.

(c) Always ensuring that the Obligations are secured by a first-priority
security interest in all the Equity Interests of the Borrower.

Section 6.12. Compliance with Environmental Laws.

(a) Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties and facilities to comply
with all applicable Environmental Laws and Environmental Permits; obtain and
renew all applicable Environmental Permits; and, in each case to the extent the
Loan Parties are required by Environmental Laws, conduct any investigation,
remedial or other corrective action necessary to address Hazardous Materials at
any property or facility in accordance with applicable Environmental Laws.

(b) If a Default caused by reason of a breach of Section 5.09 or Section 6.12(a)
shall have occurred or be continuing for more than 20 days after notice thereof
by the Administrative Agent to the Borrower without Borrower

 

-93-



--------------------------------------------------------------------------------

or its Subsidiaries commencing activities reasonably likely to cure such Default
in accordance with Environmental Laws, at the written request of the
Administrative Agent and the Required Lenders through the Administrative Agent,
provide to the Administrative Agent within 45 days after such request, at the
sole expense of the Borrower and its Subsidiaries, a commercially reasonable
environmental assessment report regarding the matters which are the subject of
such Default, including, where appropriate and subject to any third party
consent requirements, soil and/or groundwater sampling, prepared by an
environmental consulting firm and, in the form and substance, reasonably
acceptable to the Administrative Agent or Required Lenders making the request
and evaluating any alleged violation of Environmental Law, and when appropriate
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance or action necessary to address such Hazardous Materials.

(c) On the Closing Date, provide a certificate of a Responsible Officer
certifying that the Borrower has implemented commercially reasonable measures
designed to insure that (i) the Borrower, its Subsidiaries and their respective
operations at the facilities and properties owned, leased or otherwise operated
by any of them attain and remain in material compliance with all Environmental
Laws, and (ii) each of the Borrower and its Subsidiaries undertakes reasonable
efforts to identify and evaluate issues of compliance with and liability under
Environmental Laws prior to acquiring any ownership or leasehold interest in any
real property that could reasonably be expected to give rise to any material
liability under any Environmental Law on the part of the Borrower or any
Subsidiary.

Section 6.13. Further Assurances and Post-Closing Conditions.

(a) Within ninety (90) days after the Closing Date (subject to extension by the
Administrative Agent in its reasonable discretion), deliver each Collateral
Document required to satisfy the Collateral and Guarantee Requirement or
required pursuant to the terms of any Collateral Document, duly executed by each
Loan Party required to be party thereto, together with all documents and
instruments required to perfect the security interest or Lien of the Collateral
Agent in the Collateral (if any) free of any other pledges, security interests
or mortgages, except Liens permitted under the Collateral and Guarantee
Requirement, to the extent required pursuant to the Collateral and Guarantee
Requirement or the Collateral Documents.

(b) Within ninety (90) days after the Closing Date (subject to extension by the
Administrative Agent in its reasonable discretion), deliver to the
Administrative Agent, with respect to each Mortgaged Property on which any
“building” (as defined in the Flood Insurance Laws) is located, a completed
“Life of Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination and, if the area in which any such building is located on any
Mortgaged Property is designated a “special flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), a notice with respect to special flood hazard area status,
duly executed by the Borrower and the applicable Loan Party and a certificate
evidencing the flood insurance policies required by Section 6.07(c) hereof,
endorsed or otherwise amended to include a “standard” lender’s mortgagee
endorsement naming the Collateral Agent, on behalf of the Secured Parties, as
loss payee/mortgagee, in form and substance satisfactory to the Administrative
Agent.

(c) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement or
the Collateral Documents. If the Administrative Agent or the Collateral Agent
reasonably determines that it is required by applicable Law to have appraisals
prepared in respect of the Real Property of any Loan Party subject to a mortgage
constituting Collateral, the Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA.

Section 6.14. Maintenance of Ratings.

The Borrower shall use commercially reasonable efforts to maintain a public
corporate rating from S&P and a public corporate family rating from Moody’s, in
each case in respect of the Borrower, and a public rating of the Facilities by
each of S&P and Moody’s.

 

-94-



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Cash Management Obligations or obligations
under Secured Hedge Agreements) which is accrued and payable shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date:

Section 7.01. Liens.

Neither the Borrower nor its Subsidiaries shall, directly or indirectly, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date; provided that any Lien securing
Indebtedness shall only be permitted to the extent such Lien is listed on
Schedule 7.01(b), and any modifications, replacements, renewals, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03;

(c) Liens for Taxes that are not overdue for a period of more than thirty
(30) days or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP to the extent required by GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business that secure amounts
not overdue for a period of more than thirty (30) days or if more than thirty
(30) days overdue, that are unfiled and no other action has been taken to
enforce such Lien or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP to the extent required by GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority) incurred in the ordinary
course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting Real Property that do not in the aggregate materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and any exceptions on the Mortgage Policies
issued in connection with the Mortgaged Properties;

 

-95-



--------------------------------------------------------------------------------

(h) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which (i) do not interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, (ii) do not
secure any Indebtedness or (iii) are permitted by Section 7.05;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of setoff) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or (n) or, to
the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(m) Liens (i) in favor of the Borrower or a Subsidiary on assets of a Subsidiary
that is not a Guarantor or (ii) in favor of the Borrower or any Subsidiary
Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business permitted by this Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of setoff or rights of pledge (i) relating
to the establishment of depository relations with banks or other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any of its
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or any of its Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Subsidiaries in the ordinary course of
business;

 

-96-



--------------------------------------------------------------------------------

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 270 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property of any Subsidiary that is not a Loan Party securing
Indebtedness of Holdings, the Borrower or the applicable Subsidiary permitted
under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date (including Capitalized Leases); provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) (a) the
obligations secured thereby would not cause the Secured Leverage Ratio to be
greater than 3.50 3.75:1.00 (excluding, for purposes of calculating such ratio
under this clause (w), Revolving Credit Loans borrowed for seasonal working
capital requirements in an amount not to exceed $50,000,00075,000,000),
determined on a Pro Forma Basis and (b) the Indebtedness secured thereby is
permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (u) and (w) of this Section 7.01; provided that (i) the Lien
does not extend to any additional property, other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

(bb) Liens (which may be Liens on the Collateral so long as any such Liens
securing Indebtedness for money borrowed are junior to the Liens securing the
Obligations and any such obligations secured by junior Lien on the Collateral
shall be expressly subject to a Second Lien Intercreditor Agreement) securing
obligations in an aggregate principal amount outstanding at any time not to
exceed the greater of (x) $50,000,000 and (y) 4.00% of the Consolidated Total
Assets of the Borrower and its Subsidiaries;

 

-97-



--------------------------------------------------------------------------------

(cc) Liens in favor of the Borrower or a Subsidiary securing Indebtedness (other
than Indebtedness of a Loan Party to a Subsidiary that is not a Loan Party)
permitted under Section 7.03(d);

(dd) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(ee) Liens securing Permitted Notes issued pursuant to Section 7.03(r) and any
Permitted Refinancings thereof so long as such Liens are subject to the First
Lien Intercreditor Agreement or a Second Lien Intercreditor Agreement; and

(ff) Liens on the Collateral securing Indebtedness permitted under
Section 7.03(s) to the extent such Liens are subject to (i) a First Lien
Intercreditor Agreement if such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations or (ii) a Second Lien Intercreditor Agreement if such Indebtedness
is secured by the Collateral on a second priority (or other junior priority)
basis to the liens securing the Obligations.

Section 7.02. Investments.

Neither the Borrower nor the Subsidiaries shall directly or indirectly, make or
hold any Investments, except:

(a) Investments by the Borrower or any of its Subsidiaries in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of any Loan Party (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof (provided that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity) and (iii) for any other
purposes not described in the foregoing clauses (i) and (ii); provided that the
aggregate principal amount outstanding at any time under clause (iii) above
shall not exceed $10,000,000;

(c) Investments (i) by the Borrower or any Subsidiary in any Loan Party and
(ii) by any Subsidiary that is not a Loan Party in any other Subsidiary that is
not a Loan Party;

(d) Investments (i) consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of (x) transactions permitted under Sections 7.01,
7.03 (other than 7.03(c) and (d)), 7.04 (other than 7.04(d) and (e)) and 7.05
(other than 7.05(e)), (y) Restricted Payments permitted by Section 7.06 and
(z) repayments or other acquisitions of Indebtedness of the Company or a
Subsidiary Guarantor not prohibited by Section 7.13;

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by the Borrower or any
Subsidiary in the Borrower or any other Subsidiary and any modification, renewal
or extension thereof; provided that the amount of any original Investment under
this clause (f) is not increased except by the terms of such Investment as of
the Closing Date or as otherwise permitted by Section 7.02;

 

-98-



--------------------------------------------------------------------------------

(g) Investments in Swap Contracts permitted under Section 7.03(f);

(h) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of, or all the Equity
Interests (other than directors’ qualifying shares or any options for Equity
Interests that cannot, as a matter of law, be cancelled, redeemed or otherwise
extinguished without the express agreement of the holder thereof at or prior to
acquisition) in, a Person or division or line of business of a Person (or any
subsequent investment made in a Person, division or line of business previously
acquired in a Permitted Acquisition), in a single transaction or series of
related transactions, if immediately after giving effect thereto: (i) no Event
of Default shall have occurred and be continuing or would result therefrom
(other than in respect of any Permitted Acquisition made pursuant to a legally
binding commitment entered into at a time when no Default exists or would result
therefrom); (ii) the Borrower would be in Pro Forma Compliance with the
covenants set forth in Section 7.11 after giving effect to such acquisition or
investment and any related transaction; (iii) except as set forth in clause
(iv) below, the acquired company and its domestic Subsidiaries (subject to the
limitations set forth in Section 6.11) will become Guarantors; and (iv) the
aggregate amount of Investments made pursuant to this Section 7.02(i) in Persons
that do not become Guarantors shall not exceed at any time outstanding the sum
of (1) the greater of $35,000,000 and 2.50% of Consolidated Total Assets and
(2) the portion, if any, of the Cumulative Credit on the date of such election
that the Borrower elects to apply to this subsection (i), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied (any such
acquisition, a “Permitted Acquisition”);

(j) [RESERVED];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to the Borrower and any other direct or indirect parent
of the Borrower, and not in excess of the amount of (after giving effect to any
other loans, advances or Restricted Payments in respect thereof) Restricted
Payments permitted to be made to such parent in accordance with Section 7.06(f),
(g) or (j);

(n) Investments in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed the greater of
(x) $75,000,000 and (y) 5.50% of the Consolidated Total Assets of the Borrower
and its Subsidiaries (net of any return in respect of such initial Investment,
including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) plus (z) the portion, if any, of
the Cumulative Credit on the date of such election that the Borrower elects to
apply to this subsection (z), such election to be specified in a written notice
of a Responsible Officer of the Borrower calculating in reasonable detail the
amount of Cumulative Credit immediately prior to such election and the amount
thereof elected to be so applied;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) (i) Investments made in the ordinary course of business and consistent with
past practice in connection with obtaining, maintaining or renewing client
contracts and loans or advances made to distributors in the ordinary course of
business and consistent with past practice and (ii) Investments to the extent
that payment for such Investments is made solely with Equity Interests of the
Borrower (or any direct or indirect parent of the Borrower);

 

-99-



--------------------------------------------------------------------------------

(q) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Subsidiary, in each case in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation, do not constitute a material portion of the
aggregate assets acquired by the Borrower and its Subsidiaries in such
transaction and were in existence on the date of such acquisition, merger or
consolidation;

(r) Investments made by any Subsidiary that is not a Loan Party to the extent
such Investments are financed with the proceeds received by such Subsidiary from
an Investment in such Subsidiary contemplated pursuant to Section 7.02(n) or
permitted by the proviso under Section 7.02(i); and

(s) Guarantees by the Borrower or any of its Subsidiaries of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business.

Section 7.03. Indebtedness.

Neither the Borrower nor any of the Subsidiaries shall directly or indirectly,
create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) Indebtedness (i) outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date and any refinancing thereof, of which any amount
owed by a Subsidiary that is not a Loan Party to a Loan Party shall be evidenced
by an Intercompany Note; provided that all such Indebtedness of any Loan Party
owed to any Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to an Intercompany Note;

(c) Guarantees by the Borrower and any Subsidiary in respect of Indebtedness of
the Borrower or any Subsidiary of the Borrower otherwise permitted hereunder;
provided that (A) no Guarantee of any Junior Financing or any Permitted
Refinancing thereof shall be permitted unless such guaranteeing party shall have
also provided a Guarantee of the Obligations on the terms set forth herein and
(B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Subsidiary owing to any Loan Party or
any other Subsidiary (or issued or transferred to any direct or indirect parent
of a Loan Party which is substantially contemporaneously transferred to a Loan
Party or any Subsidiary of a Loan Party) to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness shall
be evidenced by an Intercompany Note;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Subsidiary prior to or within 270 days after the acquisition, construction,
repair, replacement, lease or improvement of the applicable asset and any
Permitted Refinancing thereof in an aggregate amount not to exceed the greater
of (x) $30,000,000 and (y) 2.25% of Consolidated Total Assets of the Borrower
and its Subsidiaries (together with any Permitted Refinancing thereof) at any
time outstanding, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(m) and (iii) any Permitted Refinancing of
any of the foregoing;

 

-100-



--------------------------------------------------------------------------------

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Subsidiary’s exposure to interest rates, foreign exchange
rates or commodities pricing risks incurred in the ordinary course of business
and not for speculative purposes and Guarantees thereof;

(g) Indebtedness of the Borrower or any Subsidiary assumed in connection with
any Permitted Acquisition, provided that such Indebtedness is not incurred in
contemplation of such Permitted Acquisition, and any Permitted Refinancing
thereof; provided that (x) such Indebtedness and all Indebtedness resulting from
a Permitted Refinancing thereof is unsecured (except for Liens permitted by
Section 7.01(w) securing Indebtedness (together with Permitted Refinancings
thereof)) and (y) both immediately prior and after giving effect thereto, (1) no
Default shall exist or result therefrom (other than a Permitted Acquisition made
pursuant to a legally binding commitment entered into at a time when no Default
exists or would result therefrom), and (2) the Borrower and its Subsidiaries
will be in Pro Forma Compliance with the covenants set forth in Section 7.11;

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business;

(i) Indebtedness to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Borrower or any direct or
indirect parent of the Borrower permitted by Section 7.06;

(j) Indebtedness incurred by the Borrower or any of its Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including customary earnouts) or other
similar adjustments;

(k) Indebtedness consisting of obligations of the Borrower or any of its
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Original Transactions, and Permitted
Acquisitions or any other Investment expressly permitted hereunder;

(l) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts in the
ordinary course of business and any Guarantees thereof;

(m) Indebtedness of the Borrower or any of its Subsidiaries, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed the greater of (x) $75,000,000 and (y) 5.50% of the
Consolidated Total Assets of the Borrower and its Subsidiaries; provided that no
more than the greater of $35,000,000 and 2.50% of Consolidated Total Assets of
such Indebtedness shall be incurred under this clause (m) by Subsidiaries of the
Borrower that are not Loan Parties;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts
or similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the due date thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;

 

-101-



--------------------------------------------------------------------------------

(q) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(r) (i) Permitted Notes, the Net Proceeds of which are applied to the permanent
repayment of Term Loans pursuant to Section 2.05(b)(iii), (ii) Permitted Notes
that are offered and sold on a pro rata basis to all Lenders that are “Qualified
Institutional Buyers” (as defined in Rule 144A under the Securities Act of 1933,
as amended) holding Term Loans and in a principal amount not to exceed the
amount of Term Loans exchanged for such Permitted Notes pursuant to procedures
reasonably acceptable to the Administrative Agent (including procedures designed
to comply with securities laws); provided that any Term Loans exchanged for such
Permitted Notes shall be deemed to have been repaid immediately upon the
effectiveness of such exchange, and (iii) in the case of Permitted Notes
incurred under any of the foregoing clauses (i) and (ii), Permitted Refinancings
thereof;

(s) Permitted Ratio Debt and any Permitted Refinancings thereof;

(t) Indebtedness in respect of the Senior Notes and the Senior Unsecured Notes
(including, in each case, any guarantees thereof) and, in each case, any
Permitted Refinancing thereof; and

(u) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (t) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (u) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will at all times be deemed to be outstanding in reliance only on the
exception in clause (a) of Section 7.03.

Section 7.04. Fundamental Changes.

Neither the Borrower nor any of the Subsidiaries shall merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
(other than as part of the Original Transactions), except that:

(a) any Subsidiary may merge, amalgamate or consolidate with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction in the United States); provided that the Borrower shall be the
continuing or surviving Person or (ii) one or more other Subsidiaries; provided
that when any Person that is a Loan Party is merging with a Subsidiary, a Loan
Party shall be the continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or the Borrower or any Subsidiary
may change its legal form if the Borrower determines in good faith that such
action is in the best interest of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders (it being understood that in the case
of any change in legal form, a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then
(i) the transferee must be a Guarantor or the Borrower or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Subsidiary which is not a Loan Party in accordance with
Sections 7.02 (other than Section 7.02(e)) and 7.03, respectively;

 

-102-



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guarantee shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (E) if requested by the Administrative Agent, each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, the Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Subsidiary may merge or consolidate with any
other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Subsidiary or the Borrower, which together with each of its Subsidiaries, shall
have complied with the requirements of Section 6.11 to the extent required
pursuant to the Collateral and Guarantee Requirement; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05. Dispositions.

Neither the Borrower nor any of the Subsidiaries shall, directly or indirectly,
make any Disposition or enter into any agreement to make any Disposition (other
than as part of or in connection with the Original Transactions), except:

(a) (i) Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
in the ordinary course of business of property no longer used or useful in the
conduct of the business of the Borrower or any of its Subsidiaries and
(ii) Dispositions outside the ordinary course of business of property no longer
used or useful in the conduct of the business of the Borrower and its
Subsidiaries (and for consideration complying with the requirements applicable
to Dispositions pursuant to clause (j) below) in an aggregate amount not to
exceed $15,000,000;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any intellectual property to lapse or go
abandoned) in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or any Subsidiary; provided that if
the transferor of such property is a Loan Party, (i) the transferee thereof must
be a Loan Party or (ii) if such transaction constitutes an Investment, such
transaction is permitted under Section 7.02;

 

-103-



--------------------------------------------------------------------------------

(e) to the extent constituting Dispositions, the granting of Liens permitted by
Section 7.01, the making of Investments permitted by Section 7.02, mergers,
consolidations and liquidations permitted by Section 7.04 (other than
Section 7.04(f)) and Restricted Payments permitted by Section 7.06;

(f) [RESERVED];

(g) Dispositions of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software or the licensing of other intellectual property rights), in each case
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and its Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default exists), no Default shall exist or would
result from such Disposition, (ii) with respect to any Disposition pursuant to
this clause (j) for a purchase price in excess of $5,000,000, the Borrower or
any of its Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (f), (k), (p), (q), (r)(i), (r)(ii),
(s), (bb), (ee) and (ff)); provided, however, that for the purposes of this
clause (j)(ii), the following shall be deemed to be cash: (A) any liabilities
(as shown on the Borrower’s most recent balance sheet provided hereunder or in
the footnotes thereto) of the Borrower or such Subsidiary associated with the
assets or Subsidiary sold in such Disposition that are assumed by the transferee
with respect to the applicable Disposition and for which the Borrower and all of
its Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by the Borrower or the applicable
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition, and (C) aggregate non-cash consideration received by the Borrower
or the applicable Subsidiary having an aggregate fair market value (determined
as of the closing of the applicable Disposition for which such non-cash
consideration is received) not to exceed $5,000,000 at any time (net of any
non-cash consideration converted into cash and Cash Equivalents) and (iii) to
the extent the aggregate amount of Net Proceeds received by the Borrower or its
Subsidiaries from Dispositions made pursuant to this Section 7.05(j) in the
aggregate exceeds $75,000,000 in any fiscal year, with unused amounts in any
fiscal year being carried over to the next succeeding fiscal year only after the
amount available in such subsequent fiscal year has been fully used), plus any
amount available pursuant to this clause (iii) in the next succeeding fiscal
year only (which amount will be permanently reduced if used in the current
fiscal year) subject to a maximum of $150,000,000 in any fiscal year, all Net
Proceeds in excess of such amount in such fiscal year shall be applied to prepay
Term Loans in accordance with Section 2.05(b) and may not be reinvested in the
business of the Borrower or such Subsidiary;

(k) Dispositions listed on Schedule 7.05(k);

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Closing Date
shall not exceed $50,000,000;

(n) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and its Subsidiaries as a whole, as determined in good faith by
the management of the Borrower;

 

-104-



--------------------------------------------------------------------------------

(o) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(p) the unwinding of any Swap Contracts pursuant to its terms; and

(q) Permitted Asset Swaps;

provided that any Disposition of any property pursuant to Section 7.05(j) or
(m) shall be for no less than the fair market value of such property at the time
of such Disposition as determined by the Borrower in good faith. To the extent
any Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent or the
Collateral Agent, as applicable, shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

Section 7.06. Restricted Payments.

Neither the Borrower shall, nor shall the Borrower permit any of its
Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, except:

(a) each Subsidiary may make Restricted Payments to the Borrower, and other
Subsidiaries of the Borrower (and, in the case of a Restricted Payment by a
non-wholly owned Subsidiary, to the Borrower and any other Subsidiary and to
each other owner of Equity Interests of such Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests);

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other Restricted Payments payable solely in Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

(c) Restricted Payments made (i) in respect of working capital adjustments or
purchase price adjustments pursuant to the Original Acquisition Agreement and
any earn-out payments so long as the Total Leverage Ratio, on a Pro Forma Basis,
would be no greater than 4.00 to 1.00, (IIii ) in order to satisfy indemnity and
other similar obligations under the Original Acquisition Agreement and (IIIiii)
non-compete payments so long as the Borrower is in Pro Forma Compliance with the
covenants set forth in Section 7.11;

(d) to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02 (other than 7.02(e)), 7.04 or Section 7.08 (other
than Section 7.08(f));

(e) repurchases of or redemptions by the Borrower or any Subsidiary of the
Borrower of either (i) Equity Interests in Continental Cement Company, L.L.C.,
pursuant to the exercise of any option to “put” such Equity Interests or right
of redemption of any holder of such Equity Interests or (ii) Equity Interests in
the Borrower (or any direct or indirect parent thereof) or any Subsidiary of the
Borrower which are deemed to occur upon exercise of stock options or warrants if
such Equity Interests represent a portion of the exercise price of such options
or warrants;

(f) the Borrower and each Subsidiary may pay (or make Restricted Payments to
allow the Borrower or any other direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of such Subsidiary (or of the Borrower or any other such direct
or indirect parent thereof) by any future, present or former employee, officer,
director, manager or consultant of such Subsidiary (or the Borrower or any other
direct or indirect parent of such Subsidiary) or any of its Subsidiaries upon
the death, disability, retirement or termination of employment of any such
Person or pursuant to any employee, manager or director equity plan, employee,
manager or director stock option plan or any other employee, manager or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director, officer or consultant of such Subsidiary

 

-105-



--------------------------------------------------------------------------------

(or the Borrower or any other direct or indirect parent thereof) or any of its
Subsidiaries; provided that the aggregate amount of Restricted Payments made
pursuant to this clause (f) shall not exceed $15,000,000 in any calendar year
(which shall increase to $25,000,000 subsequent to the consummation of a
Qualified IPO of Holdings or any direct or indirect parent thereof, as the case
may be) (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $30,000,000 in any calendar year (which shall increase to
$50,000,000 subsequent to the consummation of a Qualified IPO of Holdings or any
direct or indirect parent thereof, as the case may be)); provided, further, that
such amount in any calendar year may be increased by an amount not to exceed:

(i) to the extent contributed to the Borrower, the Net Proceeds from the sale of
Equity Interests of any of the Borrower’s direct or indirect parent companies,
in each case to members of management, managers, directors or consultants of
Holdings, the Borrower, any of its Subsidiaries or any of its direct or indirect
parent companies that occurs after the Closing Date; plus

(ii) the cash proceeds of key man life insurance policies received by the
Borrower or its Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);

(g) the Borrower may make Restricted Payments to any direct or indirect parent
of the Borrower:

(i) to pay its operating expenses incurred in the ordinary course of business
and other corporate overhead costs and expenses (including administrative,
legal, accounting and similar expenses provided by third parties), which are
reasonable and customary and incurred in the ordinary course of business and
attributable to the ownership or operations of the Borrower and its Subsidiaries
so long as allocable to such entity in accordance with GAAP, Original
Transaction Expenses and any reasonable and customary indemnification claims
made by directors or officers of such parent attributable to the ownership or
operations of the Borrower and its Subsidiaries;

(ii) the proceeds of which shall be used by such parent to pay franchise taxes
and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;

(iii) with respect to any taxable year (or portion thereof) with respect to
which the Borrower is treated as a disregarded entity or partnership for U.S.
federal, applicable state and/or local income tax purposes, to fund the income
tax liabilities of the Borrower’s direct owner(s) (or, if a direct owner is a
pass-through entity, of an indirect owner) for such taxable year (or portion
thereof) resulting from the Borrower being a disregarded entity or partnership
for U.S. federal, state and/or local income tax purposes in an aggregate amount
assumed to equal the product of (i) the portion of the Borrower’s net taxable
income for such taxable year (or portion thereof)on a quarterly basis and no
later than five (5) days before the date specified in Section 6655(c)(2) of the
Code, in amounts equal to the Tax Amount. The “Tax Amount”, calculated for the
period beginning on the start of a relevant taxable year, through the end of the
applicable quarter, is the Highest Partner Tax Amount divided by the Total
Percentage Interest for the Partner described in the immediately following
sentence. The “Highest Partner Tax Amount” is, with respect to the Partner
receiving the greatest allocation of estimated net taxable income pursuant to
the Partnership Agreement as of the date on which the Qualified IPO occurs
(relative to its Total Percentage Interest) in the applicable time period,
(A) the estimated aggregate taxable income of Summit Holdings (calculated
assuming the tax items attributable to the Borrower are the only tax items of
Summit Holdings) allocated to such Partner in such time period (for the
avoidance of doubt, excluding any adjustments under Sections 743(b) of the
Code), multiplied by (B) the Assumed Tax Rate; provided, however, that for any
period beginning after both (i) the date on which no Blackstone Limited Partner
holds Units and (ii) the earlier of (A) the date on which all Units outstanding
as of the Amendment No. 3 Effective Date have become vested (without taking into
account any service-based vesting

 

-106-



--------------------------------------------------------------------------------

requirements) or (B) June 30, 2020 (the later of the dates under (i) and
(ii) above, the “Trigger Date”), the calculation of Highest Partner Tax Amount
shall be made with reference to Summit Materials, Inc. (regardless of which
Partner receives the greatest relative allocation of estimated net taxable
income); provided that , in calculating the “Highest Partner Tax Amount”, the
“estimated net taxable income” shall be reduced by any cumulative net taxable
losslosses allocable to each applicable Partner (or its successor) with respect
to all prior taxable years (or portions thereof) beginning after the date
hereofAmendment No. 3 Effective Date (determined as if all such periods were one
period) to the extent such cumulative net taxable loss is of a character
(ordinary or capital) that would permit such loss to be deducted by the
applicable Partner against the income of the taxable year in question (or
portion thereof) and (ii) the highest combined marginal federal and applicable
state and/or local income tax rate (taking into account the deductibility of
state and local income taxes for U.S. federal income tax purposes and the
character of the taxable income in question (i.e., long term capital gain,
qualified dividend income, etc.)) applicable to any such direct or indirect
owner of the Borrower for the taxable year in question (or portion thereof);;
provided further; if the quarterly distributions permitted under this clause
(iii) with respect to any taxable year exceed (or are less than) the
distribution that would have been permitted under this clause (iii) if such
distribution had instead been determined on an annual basis (i.e., based on the
entirety of such taxable year, taking into account income allocations on final
tax returns), any such excess (or shortfall) shall reduce (in the case of an
excess) or increase (in the case of a shortfall) dollar for dollar permitted
distributions under this clause (iii) for the immediately subsequent taxable
year (and, if necessary, later taxable years).

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 if such parent were subject to such section; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or its Subsidiaries or (2) the merger (to the
extent permitted in Section 7.04) of the Person formed or acquired into the
Borrower or its Subsidiaries in order to consummate such Permitted Acquisition
or Investment, in each case, in accordance with the requirements of
Section 6.11;

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and its
Subsidiaries;

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Subsidiaries;
and

(vii) the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement; and

(h) payments made or expected to be made by the Borrower or any of its
Subsidiaries in respect of withholding or similar Taxes payable by any future,
present or former employee, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options;

(i) after a Qualified IPO, (i) any Restricted Payment by the Borrower or any
other direct or indirect parent of the Borrower to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) Restricted Payments of up to 6% per annum of
the net proceeds received by (or contributed to) the Borrower and its
Subsidiaries from such Qualified IPO; and

 

-107-



--------------------------------------------------------------------------------

(j) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may make Restricted Payments in an aggregate amount not
to exceed when combined with the amount applied to make prepayments of Junior
Financing (or any Permitted Refinancing in respect thereof) pursuant to
Section 7.13(a)(v) (x) $50,000,000, plus (y) if the Total Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable (or, if no Test Period has
passed, as of the last four quarters ended), as if such Restricted Payment had
been made on the last day of such four quarter period, is less than or equal to
4.00 to 1.00, the portion, if any, of the Cumulative Credit on such date that
the Borrower elects to apply to this paragraph, such election to be specified in
a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied.

Section 7.07. Change in Nature of Business.

The Borrower shall not, nor shall the Borrower permit any of its Subsidiaries
to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Closing Date or any business reasonably related,
complementary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or reasonable extensions
thereof.

Section 7.08. Transactions with Affiliates.

Neither the Borrower shall, nor shall the Borrower permit any of its
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) transactions among the Borrower and its Subsidiaries or
any entity that becomes a Subsidiary as a result of such transaction, (b) on
terms substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) the Original
Transactions and the payment of fees and expenses (including Original
Transaction Expenses) as part of or in connection with the Original
Transactions, (d) the issuance of Equity Interests to any officer, director,
employee or consultant of the Borrower or any of its Subsidiaries in connection
with the Original Transactions, (e) if no Event of Default is occurring or would
result therefrom, the payment of management, monitoring, consulting, transaction
and advisory fees (but for avoidance of doubt, excluding termination fees) in an
aggregate amount not to exceed the amount payable pursuant to the terms of the
Investor Management Agreement and related indemnities and reasonable expenses,
(f) Restricted Payments permitted under Section 7.06, (g) loans and other
transactions among the Borrower and its Subsidiaries and joint ventures (to the
extent any such joint venture is only an Affiliate as a result of Investments by
the Borrower and its Subsidiaries in such joint venture) to the extent otherwise
permitted under this Article VII, (h) employment and severance arrangements
between the Borrower and its Subsidiaries and their respective officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and arrangements in the ordinary course
of business, (i) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, managers, officers,
employees and consultants of the Borrower and its Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries, (j) transactions pursuant to agreements in existence on the
Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(k) customary payments by the Borrower and any of its Subsidiaries to the
Investors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved by
the majority of the members of the board of directors or managers or a majority
of the disinterested members of the board of directors or managers of the
Borrower, in good faith, (l) payments by the Borrower or any of its Subsidiaries
pursuant to any tax sharing agreements with any direct or indirect parent of the
Borrower to the extent attributable to the ownership or operation of the
Borrower and the Subsidiaries, but only to the extent permitted by
Section 7.06(g)(iii), (m) the issuance or transfer of Equity Interests (other
than Disqualified Equity Interests) of Holdings to any Permitted Holder or to
any former, current or future director, manager, officer, employee or consultant
(or any Affiliate of any of the foregoing) of the Borrower, any of its
Subsidiaries or any direct or indirect parent thereof, (n) transactions with
customers, clients, joint venture partners, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower and its Subsidiaries, in the reasonable determination of the board of
directors or the senior management of the Borrower, or are on terms at least

 

-108-



--------------------------------------------------------------------------------

as favorable as might reasonably have been obtained at such time from an
unaffiliated party, (o) any payments required to be made pursuant to the
Original Acquisition Agreement and (p) any termination fees payable pursuant to
the Investor Management Agreement not to exceed the amount set forth in the
Investor Management Agreement as in effect on the Original Closing Date.

Section 7.09. Burdensome Agreements.

The Borrower shall not, nor shall the Borrower permit any of its Subsidiaries
to, enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Subsidiary of the Borrower that is not a Guarantor to make Restricted Payments
to the Borrower or any Guarantor or (b) any Loan Party to create, incur, assume
or suffer to exist Liens on property of such Person for the benefit of the
Lenders with respect to the Facilities and the Obligations or under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which (i) (x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary of the Borrower, so long as such Contractual Obligations
were not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (iii) represent Indebtedness of a Subsidiary of the
Borrower which is not a Loan Party which is permitted by Section 7.03,
(iv) arise in connection with any Disposition permitted by Section 7.04 or 7.05
and relate solely to the assets or Person subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Subsidiary,
(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business, (xi) are restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business, (xii) arise in connection with cash or other deposits
permitted under Sections 7.01 and 7.02 and limited to such cash or deposit or
(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03
(including, without limitation, the Senior Notes, the Senior Unsecured Notes or
any Junior Financing, and, in each case, any Permitted Refinancing in respect
thereof) that are, taken as a whole, in the good faith judgment of the Borrower,
no more restrictive with respect to the Borrower or any of its Subsidiaries than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments required hereunder.

Section 7.10. Use of Proceeds.

The proceeds of the Term Loans shall be used together with the proceeds of the
Senior Notes to repay the term loans under the Existing Credit Agreement and to
repay the Continental Cement Indebtedness. The proceeds of the Revolving Credit
Loans and Swing Line Loans, shall be used to repay the revolving credit loans
under the Existing Credit Agreement and terminate all revolving commitments
under the Existing Credit Agreement and for working capital, general corporate
purposes, and any other purpose not prohibited by this Agreement including
Permitted Acquisitions, and other Investments. The Letters of Credit shall be
used solely to support obligations of the Borrower and its Subsidiaries incurred
for working capital, general corporate purposes and any other purpose not
prohibited by this Agreement.

 

-109-



--------------------------------------------------------------------------------

Section 7.11. Financial Covenants.

(a) Consolidated First Lien Net Leverage Ratio. The Borrower shall not permit
the Consolidated First Lien Net Leverage Ratio as of the last day of any Test
Period ending during any period set forth in the table below (commencing with
the first fiscal quarter completed after the Closing Date) to be greater than
the ratio set forth below opposite such period:

 

Test Period Ending

   Consolidated First Lien
Net Ratio  

April 1, 2012 - December 31, 2012

     4.75 to 1.0   

January 1, 2013 - June 30, 2014

     4.75 to 1.0   

July 1, 2014 - June 30, 2015

     4.50 to 1.0   

July 1, 2015 2014 - and thereafter

     4.254.50 to 1.0   

(b) Interest Coverage Ratio. The Borrower shall not permit the Interest Coverage
Ratio for any Test Period set forth below to be less than the ratio set forth
below opposite such period:

 

Test Period Ending

   Interest Coverage Ratio  

April 1, 2012 - December 31, 2012

     1.75 to 1.0   

January 1, 2013 - December 31, 2014

     1.70 to 1.0   

Any Test Period ending after January 1, 2015

     1.85 to 1.0   

Section 7.12. Accounting Changes.

The Borrower shall not make any change in its fiscal year; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

Section 7.13. Prepayments, Etc. of Indebtedness.

(a) The Borrower shall not, nor shall the Borrower permit any of its
Subsidiaries to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal, interest and
mandatory prepayments shall be permitted) any subordinated Indebtedness incurred
under Section 7.03 or any other Indebtedness that is required to be subordinated
to the Obligations pursuant to the terms of the Loan Documents (collectively,
“Junior Financing”) or make any payment in violation of any subordination terms
of any Junior Financing Documentation, except (i) the refinancing thereof with
the Net Proceeds of any Indebtedness constituting a Permitted Refinancing;
provided that if such Indebtedness was originally incurred under Section 7.03,
such Permitted Refinancing is permitted pursuant to Section 7.03, (ii) the
conversion or exchange of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (iii) the prepayment of Indebtedness of the Borrower or any Subsidiary
to the Borrower or any Subsidiary to the extent not prohibited by the
subordination provisions contained in the Intercompany Note, (iv) prepayments or
purchases of Junior Financing with Declined Proceeds as required pursuant to the
Junior Financing Documentation and (v) so long as no Default has occurred and is
continuing or would result therefrom, prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings (or any Permitted
Refinancings in respect thereof) prior to their scheduled maturity in an
aggregate amount not to exceed when combined with the amount of Restricted
Payments pursuant to Section 7.06(j), $50,000,000 plus, if the Total Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which financial statements were required to have been
delivered pursuant to Section 6.01(a) or (b), as applicable (or, if no Test
Period has passed, as of the last four quarters ended), as if such prepayment,
redemption, purchase, defeasance or other payment in respect of Junior
Financings had been made on the last day of such four quarter period, is less
than or equal to 4.00 to 1.00, the portion, if any, of the Cumulative Credit on
such date

 

-110-



--------------------------------------------------------------------------------

that the Borrower elects to apply to this paragraph, such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied.

(b) The Borrower shall not, nor shall it permit any of its Subsidiaries to,
directly or indirectly, amend, modify or change in any manner materially adverse
to the interests of the Lenders any term or condition of any Junior Financing
Documentation in respect of any Junior Financing having an aggregate outstanding
principal amount in excess of the Threshold Amount without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).

Section 7.14. Permitted Activities.

Holdings shall not engage in any material operating or business activities;
provided that the following shall be permitted in any event: (i) its ownership
of the Equity Interests of Borrower and activities incidental thereto, including
payment of dividends and other amounts in respect of its Equity Interests,
(ii) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance), (iii) the performance of
its obligations with respect to the Loan Documents and any other Indebtedness,
(iv) any public offering of its common stock or any other issuance or sale of
its Equity Interests, (v) financing activities, including the issuance of
securities, incurrence of debt, payment of dividends, making contributions to
the capital of the Borrower and guaranteeing the obligations of the Borrower,
(vi) participating in tax, accounting and other administrative matters,
(vii) holding any cash or property (but not operating any property),
(viii) providing indemnification to officers, managers and directors and
(ix) any activities incidental to the foregoing. Holdings shall not incur any
Liens on Equity Interests of the Borrower other than those for the benefit of
the Obligations and Holdings shall not own any Equity Interests other than those
of the Borrower.

ARTICLE VIII

Events of Default and Remedies

Section 8.01. Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the Borrower) or Article VII; provided that the covenants in
Section 7.11 are subject to cure pursuant to Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
or the Required Lenders to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Subsidiary (A) fails to make any
payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B)

 

-111-



--------------------------------------------------------------------------------

fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Revolving Credit Commitments
or acceleration of the Loans pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of the Borrower and its Subsidiaries, taken as a whole, and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and has not
denied coverage) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document (other than
as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.02, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (i) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent or the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform

 

-112-



--------------------------------------------------------------------------------

Commercial Code continuation statements and (ii) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage; or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Subsidiary in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect, or (ii) a Loan Party, any Subsidiary or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect.

Section 8.02. Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03. Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Subsidiary or Loan Party shall be deemed not to include any
Subsidiary (an “Immaterial Subsidiary”) affected by any event or circumstances
referred to in any such clause that did not, as of the last day of the most
recent completed fiscal quarter of the Borrower, have assets with a fair market
value in excess of 5% of the Consolidated Total Assets of the Borrower and its
Subsidiaries (it being agreed that all Subsidiaries affected by any event or
circumstance referred to in any such clause shall be considered together, as a
single consolidated Subsidiary, for purposes of determining whether the
condition specified above is satisfied).

Section 8.04. Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

 

-113-



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees on the Loans, Commitments, Letters of Credit and L/C
Borrowings, and any fees, premiums and scheduled periodic payments due under
Cash Management Obligations or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Cash
Management Obligations or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable.

Section 8.05. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01 or 8.02,
in the event of any Event of Default or potential Event of Default under the
covenants set forth in Sections 7.11 and at any time until the expiration of the
tenth (10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, the Investors
may make a Specified Equity Contribution to Holdings, and Holdings may apply the
amount of the net cash proceeds thereof to increase Consolidated EBITDA with
respect to such applicable quarter; provided that such net cash proceeds (i) are
actually received by the Borrower as cash common equity (including through
capital contribution of such net cash proceeds to the Borrower) no later than
ten (10) days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter hereunder and (ii) are Not
Otherwise Applied. The parties hereby acknowledge that this Section 8.05(a) may
not be relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.11 and shall not result in any adjustment to any amounts
other than the amount of the Consolidated EBITDA referred to in the immediately
preceding sentence.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Specified Equity Contribution is made,
(ii) no more than four Specified Equity Contributions will be made in the
aggregate during the term of this Agreement, (iii) the amount of any Specified
Equity Contribution shall be no more than the amount required to cause the
Borrower to be in Pro Forma Compliance with Section 7.11 for any

 

-114-



--------------------------------------------------------------------------------

applicable period and (iv) there shall be no pro forma reduction in Indebtedness
with the proceeds of any Specified Equity Contribution for determining
compliance with Sections 7.11 for the fiscal quarter immediately prior to the
fiscal quarter in which such Specified Equity Contribution was made.

ARTICLE IX

Administrative Agent and Other Agents

Section 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Without limiting the foregoing,
each Lender and each L/C Issuer hereby authorizes each of the Administrative
Agent and the Collateral Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which such Administrative Agent
or Collateral Agent is a party, to exercise all rights, powers and remedies that
such Administrative Agent or Collateral Agent may have under any such Loan
Documents and, in the case of the Collateral Documents, to act as agent for the
Lenders, L/C Issuers and the other Secured Parties under such Collateral
Documents. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, neither the Administrative Agent nor the
Collateral Agent shall have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent or the Collateral
Agent have or be deemed to have any fiduciary relationship with any Lender or
Participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent or the Collateral
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Each of the Secured Parties hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or in trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including,
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.

(d) In performing its functions and duties hereunder and under the other Loan
Documents, each of the Administrative Agent and the Collateral Agent is acting
solely on behalf of the Lenders and the L/C Issuers and its duties are entirely
administrative in nature. Each of the Administrative Agent and the Collateral
Agent does not assume and shall not be deemed to have assumed any obligation
other than as expressly set forth herein and in the other Loan Documents or any
other relationship as the agent, fiduciary or trustee of or for any Lender, L/C
Issuer or holder of any other Obligation. The Administrative Agent may perform
any of its duties under any Loan Document by or through its agents or employees.
In the event the Administrative Agent calculates the aggregate amount
outstanding under Letters of Credit upon the request of any Lender or L/C
Issuer, the Administrative Agent may make such calculation based on the face
amount of all outstanding Letters of Credit.

 

-115-



--------------------------------------------------------------------------------

Section 9.02. Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final non-appealable judgment of a court of
competent jurisdiction).

Section 9.03. Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

Section 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, each Agent (a) may treat the payee of any Note
as its holder until such Note has been assigned in accordance with Section
10.07, (b) may rely on the Register to the extent set forth in Section 10.07,
(c) may consult with legal counsel (including counsel to the Borrower or any
other Loan Party), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts, (d) makes no warranty or representation to any Lender or L/C Issuer and
shall not be responsible to any Lender or L/C Issuer for any statements,
warranties or representations made by or on behalf of Holdings or any of its
Subsidiaries in or in connection with this Agreement or any other Loan Document,
(e) shall not have any duty to ascertain or to inquire either as to the
performance or observance of any term, covenant or condition of this Agreement
or any other Loan Document, as to the financial condition of any Loan Party or
as to the existence or possible existence of any Default or Event of Default,
(f) shall not be responsible to any Lender or L/C Issuer for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and
(g) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which writing may be a facsimile or electronic mail) or
any

 

-116-



--------------------------------------------------------------------------------

telephone message believed by it to be genuine and signed or sent by the proper
party or parties. Each Agent shall in all cases be fully rotected in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 with respect to Credit Extensions on the Closing Date or
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 9.05. Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

Section 9.06. Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.

Section 9.07. Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07; provided, further, that any

 

-117-



--------------------------------------------------------------------------------

obligation to indemnify an L/C Issuer pursuant to this Section 9.07 shall be
limited to Revolving Credit Lenders only. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

Section 9.08. Agents in Their Individual Capacities.

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrower and its respective Affiliates as though Bank
of America were not the Administrative Agent, the Collateral Agent or an L/C
Issuer hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that neither the Administrative
Agent nor the Collateral Agent shall be under any obligation to provide such
information to them. With respect to its Loans, Bank of America and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, the Collateral Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include Bank of America in its individual capacity. Any
successor to Bank of America as the Administrative Agent or the Collateral Agent
shall also have the rights attributed to Bank of America under this paragraph.

Section 9.09. Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable, upon ten (10) days’
notice to the Lenders and the Borrower and if either the Administrative Agent or
the Collateral Agent is a Defaulting Lender pursuant to clause (iv) of the
definition thereof, the Borrower may remove such Defaulting Lender from such
role upon ten (10) days’ notice to the Lenders. If the Administrative Agent or
the Collateral Agent resigns under this Agreement or is removed by the Borrower,
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default under Section
8.01(f) or (g) (which consent of the Borrower shall not be unreasonably withheld
or delayed). If no successor agent is appointed prior to the effective date of
the resignation or removal of the Administrative Agent or the Collateral Agent,
as applicable, the Administrative Agent or the Collateral Agent, as applicable
in the case of a resignation, and the Borrower, in the case of a removal, may
appoint, after consulting with the Lenders and the Borrower (in the case of a
resignation), a successor agent from among the Lenders. Upon the acceptance of
its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or retiring Collateral Agent and the term
“Administrative Agent” or “Collateral Agent” shall mean such successor
administrative agent or collateral agent and/or Supplemental Agent, as the case
may be, and the retiring Administrative Agent’s or Collateral Agent’s
appointment, powers and duties as the Administrative Agent or Collateral Agent
shall be terminated. After the retiring Administrative Agent’s or the Collateral
Agent’s resignation or removal hereunder as the Administrative Agent or
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent or Collateral Agent under this Agreement.
If no successor agent has accepted appointment as the Administrative Agent or
the Collateral Agent by the date which is ten (10) days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation or ten
(10) days following the Borrower’s notice of removal, the retiring
Administrative Agent’s or the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent or Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above

 

-118-



--------------------------------------------------------------------------------

(except that in the case of any collateral security held by a resigning
Collateral Agent under any of the Loan Documents, the retiring Collateral Agent
shall continue to hold such collateral security until such time as a successor
Collateral Agent is appointed). Upon the acceptance of any appointment as the
Administrative Agent or Collateral Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that Section 6.11 is satisfied, the
Administrative Agent or Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder as the Administrative Agent or the
Collateral Agent, the provisions of this Article IX shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as the Administrative Agent or the Collateral Agent.

Section 9.10. Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Collateral Agent) shall be (to the fullest extent permitted
by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11. Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) Cash Management Obligations or obligations under
Secured Hedge Agreements not yet due and payable and (y) contingent obligations
not yet accrued and payable) and the expiration or termination or Cash
Collateralization of all

 

-119-



--------------------------------------------------------------------------------

Letters of Credit, (ii) at the time the property subject to such Lien is
Disposed or to be substantially simultaneously Disposed as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document to any Person other than a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent under the Loan Documents (or, if
such transferee is a Person required to grant a Lien to the Administrative Agent
or the Collateral Agent on such asset, at the option of the applicable Loan
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent or Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (y) the transfer is between parties organized under the
laws of different jurisdictions and the transferee is a Foreign Subsidiary and
(z) the priority of the new Lien is the same as that of the original Lien),
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b) the Collateral Agent is authorized to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document on any assets
that are excluded from the Collateral;

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Subsidiary or becomes an
Excluded Subsidiary (other than pursuant to clause (b) of the definition thereof
unless the Borrower delivers a written request to the Administrative Agent for
such release and no Default has occurred and is continuing at such time) as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Junior Financing; and

(d) (x) the Collateral Agent may, without any further consent of any Lender,
enter into or amend (i) a First Lien Intercreditor Agreement with the collateral
agent or other representative of the holders of Permitted Notes issued pursuant
to Section 7.03(r) or Permitted Ratio Debt issued or incurred pursuant to
Section 7.03(s), in each case, that are intended to be secured on a pari passu
basis with the Obligations and/or (ii) a Second Lien Intercreditor Agreement
with the collateral agent or other representatives of the holders of Permitted
Ratio Debt or other Indebtedness that is permitted to be secured by a Lien on
the Collateral ranking junior to the Lien securing the Obligations that is
permitted by Section 7.03, (y) the Collateral Agent may rely exclusively on a
certificate of a Responsible Officer of the Borrower as to whether any such
other Liens are permitted and (z) any First Lien Intercreditor Agreement or
Second Lien Intercreditor Agreement entered into by the Collateral Agent shall
be binding on the Secured Parties.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will (and each Lender irrevocably authorizes the Administrative Agent and the
Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as the Borrower may reasonably request to
evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

Section 9.12. Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,” “joint
bookrunner” or “arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 

-120-



--------------------------------------------------------------------------------

Section 9.13. Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent or the Collateral
Agent in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Agent” and collectively as “Supplemental
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to it or its such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

Section 9.14. Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other authority of the
United States or any other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 3.01 and Section 3.04 and without limiting or
expanding the obligation of the Borrower to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such tax was correctly or legally imposed
or asserted by the relevant governmental authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. The agreements
in this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Agreement and the repayment, satisfaction or
discharge of all other Obligations. Each Lender authorizes the Administrative
Agent to set off and apply any and all amounts owing to such Lender under any
Loan Document against any amount due to the Administrative Agent under this
Section 9.14. For the avoidance of doubt, a “Lender” shall, for all purposes of
this Section 9.14, include any L/C Issuer and any Swing Line Lender.

 

-121-



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

Section 10.01. Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (other than with respect to any amendment or
waiver contemplated in clauses (i) or (j) below, which shall only require the
consent of the Required Facility Lenders under the applicable Facility, as
applicable) (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 (other than pursuant
to Section 2.08(b)) without the written consent of each Lender holding the
applicable Obligation (it being understood that the waiver of (or amendment to
the terms of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest and
it further being understood that any change to the definition of “Consolidated
First Lien Net Leverage Ratio,” “Interest Coverage Ratio,” “Total Leverage
Ratio” or “Secured Leverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or change the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed, it further being
understood that any change to the definition of “Consolidated First Lien Net
Leverage Ratio,” “Interest Coverage Ratio,” “Total Leverage Ratio” or “Secured
Leverage Ratio” or, in each case, in the component definitions thereof shall not
constitute a reduction or forgiveness in any rate of interest; provided that,
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders,” “Required Facility Lenders,” “Required Class Lenders,” Section 8.04 or
the definition of “Pro Rata Share” or Section 2.12(a), 2.12(g) or 2.13 without
the written consent of each Lender directly affected thereby;

(e) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

(g) without the written consent of each Lender adversely affected thereby, amend
the portion of the definition of “Interest Period” that reads as follows: “one,
two, three or six months thereafter or, to the extent agreed by each Lender of
such Eurocurrency Rate Loan, nine or twelve months or less than one month
thereafter”; or

 

-122-



--------------------------------------------------------------------------------

(h) waive or modify any mandatory prepayment of the Term Loans required under
Section 2.05 without the written consent of the Required Class Lenders;

(i) (1) waive any condition set forth in Section 4.01 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Revolving Credit Facility or Facilities (and in
the case of multiple Facilities which are affected, such Required Facility
Lenders shall consent together as one Facility); provided, however, that the
waivers described in this clause (i) shall not require the consent of any
Lenders other than the Required Facility Lenders under such Facility or
Facilities; or

(j) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Revolving Commitment Increases and the rate of
interest applicable thereto) which directly affects Lenders of one or more
Incremental Term Loans or Revolving Commitment Increases and does not directly
affect Lenders under any other Facility, in each case, without the written
consent of the Required Facility Lenders under such applicable Incremental Term
Loans or Revolving Commitment Increases (and in the case of multiple Facilities
which are affected, such Required Facility Lenders shall consent together as one
Facility); provided, however, that the waivers described in this clause
(j) shall not require the consent of any Lenders other than the Required
Facility Lenders under such applicable Incremental Term Loans or Revolving
Commitment Increases;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Collateral Agent, as applicable, in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent or the Collateral Agent, as applicable,
under this Agreement or any other Loan Document; and (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
Notwithstanding the foregoing, this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the applicable Swing Line Lender(s) and the Borrower
so long as the obligations of the Revolving Credit Lenders and, if applicable,
the other Swing Line Lender are not affected thereby.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche denominated in Dollars (“Replacement Term Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Rate for such Replacement Term Loans shall not be
higher than the Applicable Rate for such Refinanced Term Loans, (c) the Weighted
Average Life to Maturity of Replacement Term Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Term Loans, at the time of
such refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Term Loans) and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term Loans
except to the extent necessary to provide for covenants and other terms
applicable to any period after the Latest Maturity Date in effect immediately
prior to such refinancing.

 

-123-



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments, waivers and
consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Class Lenders, the Required Lenders or all of
the Lenders, as required, have approved any such amendment, waiver or consent
(and the definitions of “Required Class Lenders” and “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

Notwithstanding anything to the contrary contained in this Section 10.01, the
Borrower and the Administrative Agent may without the input or consent of the
Lenders, effect amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Section 2.14.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

Notwithstanding anything to the contrary contained in this Section 10.01, no
Lender consent is required to effect any amendment or supplement to any First
Lien Intercreditor Agreement, any Second Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement that is
for the purpose of adding the holders of Permitted Notes or Permitted Ratio Debt
and, in each case, any Permitted Refinancings thereof, as expressly contemplated
by the terms of such First Lien Intercreditor Agreement, such Second Lien
Intercreditor Agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders); provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent.

Section 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, the Collateral Agent, an L/C
Issuer or a Swing Line Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

 

-124-



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent, the Collateral Agent, an L/C Issuer or a Swing Line
Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(d)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent, an L/C Issuer
and a Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to the Administrative Agent or Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

(d) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 10.03. No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

-125-



--------------------------------------------------------------------------------

Section 10.04. Attorney Costs and Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Joint Bookrunners, the Arrangers ,
the Amendment No. 1 Arranger and, the Amendment No. 1 Joint Bookrunners, the
Amendment No. 3 Arranger and the Amendment No. 3 Bookrunner for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby (including all Attorney Costs,
which shall be limited to Cahill Gordon & Reindel LLP (and one local counsel in
each applicable jurisdiction and, in the event of a conflict of interest, one
additional counsel of each type to the affected parties)) and (b) from and after
the Closing Date, to pay or reimburse the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Joint Bookrunners, the Arrangers, the
Amendment No. 1 Arranger, the Amendment No. 1 Joint Bookrunners, the Amendment
No. 3 Arranger, the Amendment No. 3 Bookrunner and each Lender for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all respective Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent, Joint Bookrunners, Arrangers and, Amendment
No. 1 Arranger, Amendment No. 3 Arranger and Amendment No. 3 Bookrunner (and one
local counsel in each applicable jurisdiction and, in the event of any conflict
of interest, one additional counsel of each type to the affected parties)). The
foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail;
provided that, with respect to the Closing Date, all amounts due under this
Section 10.04 shall be paid on the Closing Date solely to the extent invoiced to
the Borrower within three (3) Business Days of the Closing Date. If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.

Section 10.05. Indemnification by the Borrower.

Whether or not the transactions contemplated hereby are consummated, from and
after the Closing Date, the Borrower shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, and
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact of each of the foregoing (collectively, the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs which shall be limited to Attorney Costs
of one counsel to the Administrative Agent, the Joint Bookrunners, the Arrangers
, the Amendment No. 1 Arranger, the Amendment No. 1 Joint Bookrunners, the
Amendment No. 3 Arranger and the Amendment No. 1 Joint Bookrunners3 Bookrunner
and one counsel to the other Lenders (and one local counsel in each applicable
jurisdiction and, in the event of any actual conflict of interest, one
additional counsel of each type to the affected parties)) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit, or (c) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property or facility
currently or formerly owned, leased or operated by the Loan Parties or any
Subsidiary, or any Environmental Liability related in any way to any Loan
Parties or any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”) in all cases, whether or
not caused by or arising, in whole or in part, out of the negligence

 

-126-



--------------------------------------------------------------------------------

of the Indemnitee; provided that, notwithstanding the foregoing, such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any
affiliate, director, officer, employee, counsel, agent or attorney-in-fact of
such Indemnitee, as determined by the final non-appealable judgment of a court
of competent jurisdiction or (y) a material breach of its obligations under the
Loan Documents by such Indemnitee or of any affiliate, director, officer,
employee, counsel, agent or attorney-in-fact of such Indemnitee as determined by
the final non-appealable judgment of a court of competent jurisdiction. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or the Borrower or any Subsidiary have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date). In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, any Loan Party’s directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent or the Collateral Agent, the replacement
of, or assignment of rights by, any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. For the avoidance of doubt, any indemnification relating to Taxes,
other than Taxes resulting from any non-Tax claim, shall be covered by Sections
3.01 and 3.04 and shall not be covered by this Section 10.05.

Section 10.06. Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.

Section 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and the Administrative Agent (except as permitted by Section 7.04)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee pursuant to an assignment made in accordance
with the provisions of Section 10.07(b) (such an assignee, an “Eligible
Assignee”) and (A) in the case of any Assignee that, immediately prior to or
upon giving effect to such assignment, is an Affiliated Lender,
Section 10.07(k), (B) in the case of any Assignee that is Holdings or any of its
Subsidiaries, Section 10.07(l), or (C) in the case of any Assignee that,
immediately prior to or upon giving effect to such assignment, is a Debt Fund
Affiliate, Section 10.07(o), (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-127-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
(i) an assignment of all or a portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund, (ii) an assignment related to Revolving Credit
Commitments or Revolving Credit Exposure to a Revolving Credit Lender, (iii) if
an Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, any Assignee and (iv) an assignment of a Term Loan to any
institution that committed during the primary syndication of the Loans or its
Affiliates; provided that the Borrower shall be deemed to have consented to any
assignment of a Term Loan unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender with a Commitment in respect of the applicable Facility or an
Approved Fund;

(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment not
related to Revolving Credit Commitments or Revolving Credit Exposure; and

(D) the Swing Line Lenders; provided that no consent of a Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure or any assignment to an Agent or an Affiliate of an
Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $2,500,000 (in the case of each Revolving Credit Loan) or $1,000,000
(in the case of a Term Loan), and shall be in increments of an amount of
$1,000,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents, provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent, in its
sole discretion, may elect to waive such processing and recordation fee; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder

 

-128-



--------------------------------------------------------------------------------

shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
10.04 and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Note, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this clause
(c) shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with Section
10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption and each Affiliated Lender Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and the amounts due under Section 2.03, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Agent, at any reasonable time
and from time to time upon reasonable prior notice. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans held by Affiliated Lenders. Upon request by the
Administrative Agent, the Borrower shall (i) promptly (and in any case, not less
than 5 Business Days (or shorter period as agreed to by the Administrative
Agent) prior to the proposed effective date of any amendment, consent or waiver
pursuant to Section 10.01) provide to the Administrative Agent, a complete list
of all Affiliated Lenders holding Term Loans at such time and (ii) not less than
5 Business Days (or shorter period as agreed to by the Administrative Agent)
prior to the proposed effective date of any amendment, consent or waiver
pursuant to Section 10.01, provide to the Administrative Agent, a complete list
of all Debt Fund Affiliates holding Term Loans at such time.

(e) Any Lender may at any time sell participations to any Person (other than a
natural person, Holdings or any of its Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections, including the requirement to provide the forms and
certificates pursuant to Section 3.01(d)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other Obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any

 

-129-



--------------------------------------------------------------------------------

notice to the contrary. No Lender shall have any obligation to disclose all or
any part of a Participant Register (including the identity of any Participant or
any information relating to the Participant’s interest in any Commitments,
Loans, Letters of Credit or other Obligation under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish in
connection with a Tax audit that any such Commitment, Loan, Letter of Credit or
other Obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not to be unreasonably withheld or delayed (for the
avoidance of doubt, the Borrower shall have a reasonable basis for withholding
consent if there would be materially increased indemnification obligations
immediately after the participation.

(g) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Sections, including the requirement to provide the forms and certificates
pursuant to Section 3.01(d)), but neither the grant to any SPC nor the exercise
by any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement, unless
the grant to the SPC was made with the prior written consent of the Borrower,
not to be unreasonably withheld or delayed (for the avoidance of doubt, the
Borrower shall have a reasonable basis for withholding consent if an exercise by
SPC immediately after the grant would result in materially increased
indemnification obligation to the Borrower at such time), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the

 

-130-



--------------------------------------------------------------------------------

relevant L/C Issuer or Swing Line Lender shall have identified a successor L/C
Issuer or Swing Line Lender reasonably acceptable to the Borrower willing to
accept its appointment as successor L/C Issuer or Swing Line Lender, as
applicable. In the event of any such resignation of an L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders willing
to accept such appointment a successor L/C Issuer or Swing Line Lender
hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

(k) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions open to all Lenders on a pro rata basis or (y) open market purchase on
a non-pro rata basis, in each case subject to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit L hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II;

(iii) each Affiliated Lender that purchases any Term Loans pursuant to clause
(x) above shall represent and warrant to the seller, or shall make a statement
that such representation cannot be made, that it does not possess material
non-public information with respect to Holdings and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
(other than Lenders who elect not to receive such information);

(iv) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders at the time of any assignment to an Affiliated Lender shall
not exceed 20% of the principal amount of all Term Loans at such time
outstanding (the “Affiliated Lender Cap”); provided that to the extent any
assignment to an Affiliated Lender would result in the aggregate principal
amount of all Loans held by Affiliated Lenders exceeding the Affiliated Lender
Cap, the assignment of such excess amount will be void ab initio; and

(v) as a condition to each assignment pursuant to this clause (k), the
Administrative Agent shall have been provided a notice in the form of Exhibit M
(an “Affiliated Lender Notice”) to this Agreement in connection with each
assignment to an Affiliated Lender or a Person that upon effectiveness of such
assignment would constitute an Affiliated Lender pursuant to which such
Affiliated Lender shall waive any right to bring any action in connection with
such Term Loans against the Administrative Agent, in its capacity as such.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it becomes an Affiliated Lender.
Such notice shall contain the type of information required and be delivered to
the same addressee as set forth in Exhibit M.

 

-131-



--------------------------------------------------------------------------------

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to Holdings, the
Borrower or any other Subsidiary of Holdings through (x) Dutch auctions open to
all Lenders on a pro rata basis or (y) notwithstanding Sections 2.12 and 2.13 or
any other provision in this Agreement, open market purchase on a non-pro rata
basis; provided, that, in connection with assignments pursuant to clause
(y) above:

(i) if Holdings is the assignee, upon such assignment, transfer or contribution,
Holdings shall automatically be deemed to have contributed the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or

(ii) if the assignee is the Borrower or any other Subsidiary of Holdings
(including through any deemed contribution pursuant to clause (i) above),
(a) the principal amount of such Term Loans, along with all accrued and unpaid
interest thereon, so contributed, assigned or transferred to the Borrower or
such Subsidiary shall be deemed automatically cancelled and extinguished on the
date of such contribution, assignment or transfer, (b) the aggregate outstanding
principal amount of Term Loans of the remaining Lenders shall reflect such
cancellation and extinguishing of the Term Loans then held by the Borrower and
(c) the Borrower shall promptly provide notice to the Administrative Agent of
such contribution, assignment or transfer of such Term Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register.

(m) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” “Required Class Lenders,” or “Required Facility Lenders” to the
contrary, for purposes of determining whether the Required Lenders and Required
Class Lenders (in respect of a Class of Term Loans) have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, or subject to Section 10.07(n), any plan of reorganization
pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on any matter related
to any Loan Document, or (iii) directed or required the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, no Affiliated Lender shall have any right
to consent (or not consent), otherwise act or direct or require the
Administrative Agent or any Lender to take (or refrain from taking) any such
action and:

(A) all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders and
Required Class Lenders (in respect of a Class of Term Loans) have taken any
actions; and

(B) all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.

(n) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders.

(o) Although Debt Fund Affiliates shall be Eligible Assignees and shall not be
subject to the provisions of Section 10.07(m) or (n), any Lender may, at any
time, assign all or a portion of its rights and obligations with respect to Term
Loans under this Agreement to a Person who is or will become, after such
assignment, a Debt Fund Affiliate only through (x) Dutch auctions open to all
Lenders on a pro rata basis (for the avoidance of doubt, without requiring any
representation as to the possession of material non-public information by such
Affiliate and without

 

-132-



--------------------------------------------------------------------------------

regard to whether a Default or an Event of Default has occurred and is
continuing) or (y) open market purchase on a non-pro rata basis. Notwithstanding
anything in Section 10.01 or the definition of “Required Lenders” to the
contrary, for purposes of determining whether the Required Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document or (iii) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, all Term Loans, Revolving Credit
Commitments and Revolving Credit Loans held by Debt Fund Affiliates may not
account for more than 50% (pro rata among such Debt Fund Affiliates) of the Term
Loans, Revolving Credit Commitments and Revolving Credit Loans of consenting
Lenders included in determining whether the Required Lenders have consented to
any action pursuant to Section 10.01.

Section 10.08. Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or
self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates);
(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process; (d) to any other party to this Agreement; (e) subject
to an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08 or becomes available to the Administrative Agent, any Arranger,
any Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than a Loan Party or any Investor or
their respective related parties (so long as such source is not known to the
Administrative Agent, such Arranger, such Lender, the L/C Issuer or any of their
respective Affiliates to be bound by confidentiality obligations to any Loan
Party); (h) to any Governmental Authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization and
including any self-regulatory body having or claiming oversight over the
Administrative Agent’s, any Arranger’s, any Lender’s, the L/C Issuer’s or any of
their respective Affiliates’ businesses or operations) regulating any Lender;
(i) to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; or (j) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this Section
10.08, “Information” means all information received from the Loan Parties
relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided that, in the case of
information received from a Loan Party after the Closing Date, such information
is clearly identified at the time of delivery as confidential or is delivered
pursuant to Section 6.01, 6.02 or 6.03 hereof.

Section 10.09. Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general

 

-133-



--------------------------------------------------------------------------------

or special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Collateral Agent to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or the Collateral Agent hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
the Collateral Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Collateral Agent and such Lender may have at Law.

Section 10.10. Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.11. Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by facsimile be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile.

Section 10.12. Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

Section 10.13. Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

-134-



--------------------------------------------------------------------------------

Section 10.14. Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.15. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN FACSIMILE) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.16. WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.17. Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

 

-135-



--------------------------------------------------------------------------------

Section 10.18. USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and each Guarantor,
which information includes the name, address and tax identification number of
the Borrower and other information regarding the Borrower that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower and
such Guarantor in accordance with the USA Patriot Act. The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act. This notice is given in accordance with the requirements of
the USA Patriot Act and is effective as to the Lenders and the Administrative
Agent.

Section 10.19. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Arrangers, the Amendment
No. 1 Arranger, the Amendment No. 1 Joint Bookrunners, the Amendment No. 3
Arranger, the Amendment No. 3 Bookrunner, the Joint Bookrunners and the Lenders,
on the other hand, and the Borrower is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Agents, the Arrangers, the
Amendment No. 1 Arranger, the Amendment No. 1 Joint Bookrunners, the Amendment
No. 3 Arranger, the Amendment No. 3 Bookrunner, the Joint Bookrunners and the
Lenders is and has been acting solely as a principal and except as expressly
agreed in writing by the relevant parties, is not the financial advisor, agent
or fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors
or employees or any other Person, (iii) none of the Agents, the Arrangers, the
Amendment No. 1 Arranger, the Amendment No. 1 Joint Bookrunners, the Amendment
No. 3 Arranger, the Amendment No. 3 Bookrunner, the Joint Bookrunners or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto except as expressly agreed in
writing by the relevant parties, including with respect to any amendment, waiver
or other modification hereof or of any other Loan Document (irrespective of
whether any Agent or Lender has advised or is currently advising the Borrower or
any of its Affiliates on other matters) and none of the Agents, the Arrangers,
the Amendment No. 1 Arranger, the Amendment No. 1 Joint Bookrunners, the
Amendment No. 3 Arranger, the Amendment No. 3 Bookrunner, the Joint Bookrunners
or the Lenders has any obligation to the Borrower or any of its Affiliates with
respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iv) the
Agents, the Amendment No. 1 Arranger, the Amendment No. 1 Joint Bookrunners, the
Amendment No. 3 Arranger, the Amendment No. 3 Bookrunner, the Arrangers, the
Joint Bookrunners and the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from, and
may conflict with, those of the Borrower and its Affiliates, and none of the
Agents, the Arrangers, the Amendment No. 1 Arranger, the Amendment No. 1 Joint
Bookrunners, the Amendment No. 3 Arranger, the Amendment No. 3 Bookrunner, the
Joint Bookrunners or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Agents, the Arrangers, the Amendment No. 1 Arranger, the Amendment No. 1
Joint Bookrunners, the Amendment No. 3 Arranger, the Amendment No. 3 Bookrunner,
the Joint Bookrunners and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

Section  10.20. Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices,

 

-136-



--------------------------------------------------------------------------------

Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

ARTICLE XI

Guarantee

Section 11.01. The Guarantee.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of
(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes, if any, held by
each Lender of, the Borrower (other than such Guarantor), and all other
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or the Borrower or any Subsidiary under any Secured
Hedge Agreement or any Cash Management Obligations, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if the Borrower or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

Section 11.02. Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.09, any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

 

-137-



--------------------------------------------------------------------------------

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.09 or otherwise.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

Section 11.03. Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 11.04. Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Section 7.03(b)(ii) or
7.03(d) shall be subordinated to such Loan Party’s Obligations in the manner set
forth in the Intercompany Note evidencing such Indebtedness.

Section 11.05. Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

-138-



--------------------------------------------------------------------------------

Section 11.06. Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07. Continuing Guarantee.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

Section 11.08. General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 11.09. Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, Equity
Interests of any Subsidiary Guarantor (a “Transferred Guarantor”) are sold or
otherwise transferred, following which transfer such Subsidiary Guarantor ceases
to be a Subsidiary, such Transferred Guarantor shall, upon the consummation of
such sale or transfer, be automatically released from its obligations under this
Agreement (including under Section 10.05 hereof) and the other Loan Documents
and, so long as the Borrower shall have provided the Agents such certifications
or documents as any Agent shall reasonably request, the Collateral Agent shall
take such actions as are necessary to effect the releases described in this
Section 11.09.

When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

Section 11.10. Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

-139-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SUMMIT MATERIALS INTERMEDIATE HOLDINGS, LLC By:

 

Name: Title: SUMMIT MATERIALS, LLC By:

 

Name: Title:

 

S-1



--------------------------------------------------------------------------------

[EACH GUARANTOR] By:

 

Name: Title:

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, L/C Issuer,
Swing Line Lender and as a Lender By:

 

Name: Title:

 

S-3